Exhibit 10.1

 

 

CREDIT AGREEMENT

 

among

 

NASH-FINCH COMPANY,

 

VARIOUS LENDERS,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent,

 

HARRIS TRUST AND SAVINGS BANK,
as Syndication Agent,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents,

 

--------------------------------------------------------------------------------

 

Dated as of November 12, 2004

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK SECURITIES INC.,

as Sole Lead Arranger and Sole Book Running Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Amount and Terms of Credit

 

 

1.01

The Commitments

 

 

1.02

Minimum Amount of Each Borrowing

 

 

1.03

Notice of Borrowing

 

 

1.04

Disbursement of Funds

 

 

1.05

Notes

 

 

1.06

Conversions

 

 

1.07

Pro Rata Borrowings

 

 

1.08

Interest

 

 

1.09

Interest Periods

 

 

1.10

Increased Costs, Illegality, etc.

 

 

1.11

Compensation

 

 

1.12

Change of Lending Office

 

 

1.13

Replacement of Lenders

 

 

1.14

Incremental Commitments

 

 

 

 

 

SECTION 2.

Letters of Credit

 

 

2.01

Letters of Credit

 

 

2.02

Maximum Letter of Credit Outstandings; Final Maturities

 

 

2.03

Letter of Credit Requests; Minimum Stated Amount

 

 

2.04

Letter of Credit Participations

 

 

2.05

Agreement to Repay Letter of Credit Drawings

 

 

2.06

Increased Costs

 

 

 

 

 

SECTION 3.

Commitment Commission; Fees; Reductions of Commitment

 

 

3.01

Fees

 

 

3.02 [a04-13791_1ex10d1.htm#VoluntaryTerminationOfCommitments]

Voluntary Termination of Commitments
[a04-13791_1ex10d1.htm#VoluntaryTerminationOfCommitments]

 

 

3.03 [a04-13791_1ex10d1.htm#MandatoryReductionOfCommitments]

Mandatory Reduction of Commitments
[a04-13791_1ex10d1.htm#MandatoryReductionOfCommitments]

 

 

 

 

 

SECTION 4. [a04-13791_1ex10d1.htm#Section4]

Prepayments; Payments; Taxes [a04-13791_1ex10d1.htm#Section4]

 

 

4.01 [a04-13791_1ex10d1.htm#VoluntaryPrepayments]

Voluntary Prepayments [a04-13791_1ex10d1.htm#VoluntaryPrepayments]

 

 

4.02 [a04-13791_1ex10d1.htm#MandatoryRepayments]

Mandatory Repayments [a04-13791_1ex10d1.htm#MandatoryRepayments]

 

 

4.03 [a04-13791_1ex10d1.htm#MethodAndPlaceOfPayment]

Method and Place of Payment [a04-13791_1ex10d1.htm#MethodAndPlaceOfPayment]

 

 

4.04 [a04-13791_1ex10d1.htm#NetPayments]

Net Payments [a04-13791_1ex10d1.htm#NetPayments]

 

 

 

 

 

SECTION 5. [a04-13791_1ex10d1.htm#Section5]

Conditions Precedent to Credit Events on the Initial Borrowing Date
[a04-13791_1ex10d1.htm#Section5]

 

 

5.01 [a04-13791_1ex10d1.htm#EffectiveDateNotes]

Effective Date; Notes [a04-13791_1ex10d1.htm#EffectiveDateNotes]

 

 

5.02 [a04-13791_1ex10d1.htm#OfficersCertificate]

Officer’s Certificate [a04-13791_1ex10d1.htm#OfficersCertificate]

 

 

5.03 [a04-13791_1ex10d1.htm#OpinionsOfCounsel]

Opinions of Counsel [a04-13791_1ex10d1.htm#OpinionsOfCounsel]

 

 

5.04 [a04-13791_1ex10d1.htm#CorporateDocumentsProceedingsEtc]

Corporate Documents; Proceedings; etc.
[a04-13791_1ex10d1.htm#CorporateDocumentsProceedingsEtc]

 

 

5.05 [a04-13791_1ex10d1.htm#Refinancing]

Refinancing [a04-13791_1ex10d1.htm#Refinancing]

 

 

5.06 [a04-13791_1ex10d1.htm#AdverseChange]

Adverse Change; Governmental and Third Party Approvals; etc.
[a04-13791_1ex10d1.htm#AdverseChange]

 

 

5.07 [a04-13791_1ex10d1.htm#Litigation]

Litigation [a04-13791_1ex10d1.htm#Litigation]

 

 

5.08 [a04-13791_1ex10d1.htm#PledgeAgreement]

Pledge Agreement [a04-13791_1ex10d1.htm#PledgeAgreement]

 

 

i

--------------------------------------------------------------------------------


 

 

5.09 [a04-13791_1ex10d1.htm#SecurityAgreement]

Security Agreement [a04-13791_1ex10d1.htm#SecurityAgreement]

 

 

5.10 [a04-13791_1ex10d1.htm#SubsidiariesGuaranty]

Subsidiaries Guaranty [a04-13791_1ex10d1.htm#SubsidiariesGuaranty]

 

 

5.11 [a04-13791_1ex10d1.htm#Mortgages]

Mortgages; Title Insurance; Survey [a04-13791_1ex10d1.htm#Mortgages]

 

 

5.12 [a04-13791_1ex10d1.htm#SolvencyCertificate]

Solvency Certificate; Insurance Certificates
[a04-13791_1ex10d1.htm#SolvencyCertificate]

 

 

5.13 [a04-13791_1ex10d1.htm#Fee]

Fees, etc. [a04-13791_1ex10d1.htm#Fee]

 

 

 

 

 

SECTION 6. [a04-13791_1ex10d1.htm#Section6]

Conditions Precedent to each Incurrence of Incremental Term Loans
[a04-13791_1ex10d1.htm#Section6]

 

 

6.01 [a04-13791_1ex10d1.htm#OccurrenceOfSyndication]

Occurrence of Syndication Date and Initial TL Commitment Termination Date
[a04-13791_1ex10d1.htm#OccurrenceOfSyndication]

 

 

6.02 [a04-13791_1ex10d1.htm#IncrementalCommitment]

Incremental Commitment Agreement; Related Documentation
[a04-13791_1ex10d1.htm#IncrementalCommitment]

 

 

6.03 [a04-13791_1ex10d1.htm#IncrementalTermNotes]

Incremental Term Notes [a04-13791_1ex10d1.htm#IncrementalTermNotes]

 

 

6.04 [a04-13791_1ex10d1.htm#Officers]

Officer’s Certificate [a04-13791_1ex10d1.htm#Officers]

 

 

6.05 [a04-13791_1ex10d1.htm#OtherConditions]

Other Conditions Specified in the Relevant Incremental Commitment Agreement
[a04-13791_1ex10d1.htm#OtherConditions]

 

 

 

 

 

SECTION 7. [a04-13791_1ex10d1.htm#Section7]

Conditions Precedent to All Credit Events [a04-13791_1ex10d1.htm#Section7]

 

 

7.01 [a04-13791_1ex10d1.htm#NoDefault]

No Default; Representations and Warranties [a04-13791_1ex10d1.htm#NoDefault]

 

 

7.02 [a04-13791_1ex10d1.htm#NoticeOf]

Notice of Borrowing; Letter of Credit Request [a04-13791_1ex10d1.htm#NoticeOf]

 

 

 

 

 

SECTION 8. [a04-13791_1ex10d1.htm#Section8]

Representations, Warranties and Agreements [a04-13791_1ex10d1.htm#Section8]

 

 

8.01 [a04-13791_1ex10d1.htm#Organizational]

Organizational Status [a04-13791_1ex10d1.htm#Organizational]

 

 

8.02 [a04-13791_1ex10d1.htm#PowerAndAuthority]

Power and Authority; Enforceability [a04-13791_1ex10d1.htm#PowerAndAuthority]

 

 

8.03 [a04-13791_1ex10d1.htm#NoViolation]

No Violation [a04-13791_1ex10d1.htm#NoViolation]

 

 

8.04 [a04-13791_1ex10d1.htm#Approvals]

Approvals [a04-13791_1ex10d1.htm#Approvals]

 

 

8.05 [a04-13791_1ex10d1.htm#FinancialStatements]

Financial Statements; Financial Condition; Undisclosed Liabilities
[a04-13791_1ex10d1.htm#FinancialStatements]

 

 

8.06 [a04-13791_1ex10d1.htm#Litiga]

Litigation [a04-13791_1ex10d1.htm#Litiga]

 

 

8.07 [a04-13791_1ex10d1.htm#TrueAndComplete]

True and Complete Disclosure [a04-13791_1ex10d1.htm#TrueAndComplete]

 

 

8.08 [a04-13791_1ex10d1.htm#UseOfProceeds]

Use of Proceeds; Margin Regulations [a04-13791_1ex10d1.htm#UseOfProceeds]

 

 

8.09 [a04-13791_1ex10d1.htm#TaxReturnsAndPayments]

Tax Returns and Payments [a04-13791_1ex10d1.htm#TaxReturnsAndPayments]

 

 

8.10 [a04-13791_1ex10d1.htm#ComplianceWithErisa]

Compliance with ERISA [a04-13791_1ex10d1.htm#ComplianceWithErisa]

 

 

8.11 [a04-13791_1ex10d1.htm#TheSecurityDocuments]

The Security Documents [a04-13791_1ex10d1.htm#TheSecurityDocuments]

 

 

8.12 [a04-13791_1ex10d1.htm#Properties]

Properties [a04-13791_1ex10d1.htm#Properties]

 

 

8.13 [a04-13791_1ex10d1.htm#Capitalization]

Capitalization [a04-13791_1ex10d1.htm#Capitalization]

 

 

8.14 [a04-13791_1ex10d1.htm#Subsidiaries]

Subsidiaries [a04-13791_1ex10d1.htm#Subsidiaries]

 

 

8.15 [a04-13791_1ex10d1.htm#ComplianceWithStatutes]

Compliance with Statutes, etc. [a04-13791_1ex10d1.htm#ComplianceWithStatutes]

 

 

8.16 [a04-13791_1ex10d1.htm#InvestmentCompanyAct]

Investment Company Act [a04-13791_1ex10d1.htm#InvestmentCompanyAct]

 

 

8.17 [a04-13791_1ex10d1.htm#PublicUtilityHoldings]

Public Utility Holdings Company Act
[a04-13791_1ex10d1.htm#PublicUtilityHoldings]

 

 

8.18 [a04-13791_1ex10d1.htm#EnvironmentalMatters]

Environmental Matters [a04-13791_1ex10d1.htm#EnvironmentalMatters]

 

 

8.19 [a04-13791_1ex10d1.htm#EmploymentAndLaborRelations]

Employment and Labor Relations
[a04-13791_1ex10d1.htm#EmploymentAndLaborRelations]

 

 

8.20 [a04-13791_1ex10d1.htm#IntellectualProperty]

Intellectual Property, etc. [a04-13791_1ex10d1.htm#IntellectualProperty]

 

 

8.21 [a04-13791_1ex10d1.htm#Indebtedness]

Indebtedness [a04-13791_1ex10d1.htm#Indebtedness]

 

 

8.22 [a04-13791_1ex10d1.htm#Insurance]

Insurance [a04-13791_1ex10d1.htm#Insurance]

 

 

 

 

 

SECTION 9. [a04-13791_1ex10d1.htm#Section9]

Affirmative Covenants [a04-13791_1ex10d1.htm#Section9]

 

 

9.01 [a04-13791_1ex10d1.htm#InformationCovenants]

Information Covenants [a04-13791_1ex10d1.htm#InformationCovenants]

 

 

9.02 [a04-13791_1ex10d1.htm#Books]

Books, Records and Inspections; Annual Meetings [a04-13791_1ex10d1.htm#Books]

 

 

9.03 [a04-13791_1ex10d1.htm#Insurance]

Insurance [a04-13791_1ex10d1.htm#Insurance]

 

 

9.04 [a04-13791_1ex10d1.htm#Existence]

Existence; Franchises [a04-13791_1ex10d1.htm#Existence]

 

 

9.05 [a04-13791_1ex10d1.htm#Compliance]

Compliance with Statutes, etc. [a04-13791_1ex10d1.htm#Compliance]

 

 

ii

--------------------------------------------------------------------------------


 

 

9.06 [a04-13791_1ex10d1.htm#ComplianceWithEnvironmental]

Compliance with Environmental Laws
[a04-13791_1ex10d1.htm#ComplianceWithEnvironmental]

 

 

9.07 [a04-13791_1ex10d1.htm#Erisa]

ERISA [a04-13791_1ex10d1.htm#Erisa]

 

 

9.08 [a04-13791_1ex10d1.htm#EndOfFiscal]

End of Fiscal Years; Fiscal Quarters [a04-13791_1ex10d1.htm#EndOfFiscal]

 

 

9.09 [a04-13791_1ex10d1.htm#Performance]

Performance of Obligations [a04-13791_1ex10d1.htm#Performance]

 

 

9.10 [a04-13791_1ex10d1.htm#PaymentOf]

Payment of Taxes [a04-13791_1ex10d1.htm#PaymentOf]

 

 

9.11 [a04-13791_1ex10d1.htm#UseOfProceeds]

Use of Proceeds [a04-13791_1ex10d1.htm#UseOfProceeds]

 

 

9.12 [a04-13791_1ex10d1.htm#AdditionalSecurity]

Additional Security; Further Assurances; etc.
[a04-13791_1ex10d1.htm#AdditionalSecurity]

 

 

9.13 [a04-13791_1ex10d1.htm#ForeignSubsidiaries]

Foreign Subsidiaries Security [a04-13791_1ex10d1.htm#ForeignSubsidiaries]

 

 

9.14 [a04-13791_1ex10d1.htm#PermittedAcquisitions]

Permitted Acquisitions [a04-13791_1ex10d1.htm#PermittedAcquisitions]

 

 

9.15 [a04-13791_1ex10d1.htm#OwnershipOfSubsidiaries]

Ownership of Subsidiaries; etc. [a04-13791_1ex10d1.htm#OwnershipOfSubsidiaries]

 

 

9.16 [a04-13791_1ex10d1.htm#ExistingSeniorSubordinated]

Existing Senior Subordinated Notes Redemption
[a04-13791_1ex10d1.htm#ExistingSeniorSubordinated]

 

 

9.17 [a04-13791_1ex10d1.htm#InterestRateProtection]

Interest Rate Protection [a04-13791_1ex10d1.htm#InterestRateProtection]

 

 

9.18 [a04-13791_1ex10d1.htm#LandlordWaivers]

Landlord Waivers [a04-13791_1ex10d1.htm#LandlordWaivers]

 

 

 

 

 

SECTION 10. [a04-13791_1ex10d1.htm#Section10]

Negative Covenants [a04-13791_1ex10d1.htm#Section10]

 

 

10.01 [a04-13791_1ex10d1.htm#Liens]

Liens [a04-13791_1ex10d1.htm#Liens]

 

 

10.02 [a04-13791_1ex10d1.htm#Consolidation]

Consolidation, Merger, Purchase or Sale of Assets, etc.
[a04-13791_1ex10d1.htm#Consolidation]

 

 

10.03 [a04-13791_1ex10d1.htm#RestrictedPayments]

Restricted Payments [a04-13791_1ex10d1.htm#RestrictedPayments]

 

 

10.04 [a04-13791_1ex10d1.htm#Indebtedness]

Indebtedness [a04-13791_1ex10d1.htm#Indebtedness]

 

 

10.05 [a04-13791_1ex10d1.htm#Advances]

Advances, Investments and Loans [a04-13791_1ex10d1.htm#Advances]

 

 

10.06 [a04-13791_1ex10d1.htm#Transactions]

Transactions with Affiliates [a04-13791_1ex10d1.htm#Transactions]

 

 

10.07 [a04-13791_1ex10d1.htm#CapitalExpenditures]

Capital Expenditures [a04-13791_1ex10d1.htm#CapitalExpenditures]

 

 

10.08 [a04-13791_1ex10d1.htm#ConsolidatedInterest]

Consolidated Interest Coverage Ratio
[a04-13791_1ex10d1.htm#ConsolidatedInterest]

 

 

10.09 [a04-13791_1ex10d1.htm#TotalLeverage]

Total Leverage Ratio [a04-13791_1ex10d1.htm#TotalLeverage]

 

 

10.10 [a04-13791_1ex10d1.htm#SeniorSecured]

Senior Secured Leverage Ratio [a04-13791_1ex10d1.htm#SeniorSecured]

 

 

10.11 [a04-13791_1ex10d1.htm#Consolidated]

Consolidated Working Capital Ratio [a04-13791_1ex10d1.htm#Consolidated]

 

 

10.12 [a04-13791_1ex10d1.htm#LimitationsOn]

Limitations on Voluntary Prepayments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc. [a04-13791_1ex10d1.htm#LimitationsOn]

 

 

10.13 [a04-13791_1ex10d1.htm#LimitationOnCertain]

Limitation on Certain Restrictions on Subsidiaries
[a04-13791_1ex10d1.htm#LimitationOnCertain]

 

 

10.14 [a04-13791_1ex10d1.htm#LimitationOnIssuance]

Limitation on Issuance of Capital Stock
[a04-13791_1ex10d1.htm#LimitationOnIssuance]

 

 

10.15 [a04-13791_1ex10d1.htm#Business]

Business [a04-13791_1ex10d1.htm#Business]

 

 

10.16 [a04-13791_1ex10d1.htm#LimitationOnCreation]

Limitation on Creation of Subsidiaries
[a04-13791_1ex10d1.htm#LimitationOnCreation]

 

 

10.17 [a04-13791_1ex10d1.htm#NoOtherDesignated]

No Other “Designated Senior Indebtedness”
[a04-13791_1ex10d1.htm#NoOtherDesignated]

 

 

10.18 [a04-13791_1ex10d1.htm#ChangesToLegalNames]

Changes To Legal Names; Organizational Identification Numbers, Jurisdiction or
Type of Organization [a04-13791_1ex10d1.htm#ChangesToLegalNames]

 

 

10.19 [a04-13791_1ex10d1.htm#ExistingNon]

Existing Non-Material Subsidiaries [a04-13791_1ex10d1.htm#ExistingNon]

 

 

 

 

 

SECTION 11. [a04-13791_1ex10d1.htm#Section11]

Events of Default [a04-13791_1ex10d1.htm#Section11]

 

 

11.01 [a04-13791_1ex10d1.htm#Payments]

Payments [a04-13791_1ex10d1.htm#Payments]

 

 

11.02 [a04-13791_1ex10d1.htm#Representations]

Representations, etc. [a04-13791_1ex10d1.htm#Representations]

 

 

11.03 [a04-13791_1ex10d1.htm#Covenants]

Covenants [a04-13791_1ex10d1.htm#Covenants]

 

 

11.04 [a04-13791_1ex10d1.htm#DefaultUnder]

Default Under Other Agreements [a04-13791_1ex10d1.htm#DefaultUnder]

 

 

11.05 [a04-13791_1ex10d1.htm#Bankruptcy]

Bankruptcy, etc. [a04-13791_1ex10d1.htm#Bankruptcy]

 

 

11.06 [a04-13791_1ex10d1.htm#Erisa]

ERISA [a04-13791_1ex10d1.htm#Erisa]

 

 

11.07 [a04-13791_1ex10d1.htm#SecurityDocuments]

Security Documents [a04-13791_1ex10d1.htm#SecurityDocuments]

 

 

11.08 [a04-13791_1ex10d1.htm#Guaranties]

Guaranties [a04-13791_1ex10d1.htm#Guaranties]

 

 

11.09 [a04-13791_1ex10d1.htm#Judgments]

Judgments [a04-13791_1ex10d1.htm#Judgments]

 

 

iii

--------------------------------------------------------------------------------


 

 

11.10 [a04-13791_1ex10d1.htm#ChangeOfControl]

Change of Control [a04-13791_1ex10d1.htm#ChangeOfControl]

 

 

 

 

 

SECTION 12. [a04-13791_1ex10d1.htm#Section12]

Definitions and Accounting Terms [a04-13791_1ex10d1.htm#Section12]

 

 

12.01 [a04-13791_1ex10d1.htm#DefinedTerms]

Defined Terms [a04-13791_1ex10d1.htm#DefinedTerms]

 

 

 

 

 

SECTION 13. [a04-13791_1ex10d1.htm#Section13]

The Agents [a04-13791_1ex10d1.htm#Section13]

 

 

13.01 [a04-13791_1ex10d1.htm#Appointment]

Appointment [a04-13791_1ex10d1.htm#Appointment]

 

 

13.02 [a04-13791_1ex10d1.htm#NatureOfDuties]

Nature of Duties [a04-13791_1ex10d1.htm#NatureOfDuties]

 

 

13.03 [a04-13791_1ex10d1.htm#LackOfReliance]

Lack of Reliance on the Agents [a04-13791_1ex10d1.htm#LackOfReliance]

 

 

13.04 [a04-13791_1ex10d1.htm#CertainRights]

Certain Rights of the Agents [a04-13791_1ex10d1.htm#CertainRights]

 

 

13.05 [a04-13791_1ex10d1.htm#Reliance]

Reliance [a04-13791_1ex10d1.htm#Reliance]

 

 

13.06 [a04-13791_1ex10d1.htm#Indemnification]

Indemnification [a04-13791_1ex10d1.htm#Indemnification]

 

 

13.07 [a04-13791_1ex10d1.htm#EachAgentInIts]

Each Agent in its Individual Capacity [a04-13791_1ex10d1.htm#EachAgentInIts]

 

 

13.08 [a04-13791_1ex10d1.htm#Holders]

Holders [a04-13791_1ex10d1.htm#Holders]

 

 

13.09 [a04-13791_1ex10d1.htm#ResignationByThe]

Resignation by the Agents [a04-13791_1ex10d1.htm#ResignationByThe]

 

 

13.10 [a04-13791_1ex10d1.htm#TheSyndicationAgent]

The Syndication Agent and the Documentation Agents
[a04-13791_1ex10d1.htm#TheSyndicationAgent]

 

 

 

 

 

SECTION 14. [a04-13791_1ex10d1.htm#Section14]

Miscellaneous [a04-13791_1ex10d1.htm#Section14]

 

 

14.01 [a04-13791_1ex10d1.htm#PaymentOfExpenses]

Payment of Expenses, etc. [a04-13791_1ex10d1.htm#PaymentOfExpenses]

 

 

14.02 [a04-13791_1ex10d1.htm#RightOfSetoff]

Right of Setoff [a04-13791_1ex10d1.htm#RightOfSetoff]

 

 

14.03 [a04-13791_1ex10d1.htm#Notices]

Notices [a04-13791_1ex10d1.htm#Notices]

 

 

14.04 [a04-13791_1ex10d1.htm#BenefitOfAgreement]

Benefit of Agreement; Assignments; Participations
[a04-13791_1ex10d1.htm#BenefitOfAgreement]

 

 

14.05 [a04-13791_1ex10d1.htm#NoWaiver]

No Waiver; Remedies Cumulative [a04-13791_1ex10d1.htm#NoWaiver]

 

 

14.06 [a04-13791_1ex10d1.htm#PaymentsPro]

Payments Pro Rata [a04-13791_1ex10d1.htm#PaymentsPro]

 

 

14.07 [a04-13791_1ex10d1.htm#Calculations]

Calculations; Computations [a04-13791_1ex10d1.htm#Calculations]

 

 

14.08 [a04-13791_1ex10d1.htm#GoverningLaw]

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
[a04-13791_1ex10d1.htm#GoverningLaw]

 

 

14.09 [a04-13791_1ex10d1.htm#Counterparts]

Counterparts [a04-13791_1ex10d1.htm#Counterparts]

 

 

14.10 [a04-13791_1ex10d1.htm#Effectiveness]

Effectiveness [a04-13791_1ex10d1.htm#Effectiveness]

 

 

14.11 [a04-13791_1ex10d1.htm#HeadingsDes]

Headings Descriptive [a04-13791_1ex10d1.htm#HeadingsDes]

 

 

14.12 [a04-13791_1ex10d1.htm#AmendmentOrWaiver]

Amendment or Waiver; etc. [a04-13791_1ex10d1.htm#AmendmentOrWaiver]

 

 

14.13 [a04-13791_1ex10d1.htm#Survival]

Survival [a04-13791_1ex10d1.htm#Survival]

 

 

14.14 [a04-13791_1ex10d1.htm#DomicileOf]

Domicile of Loans [a04-13791_1ex10d1.htm#DomicileOf]

 

 

14.15 [a04-13791_1ex10d1.htm#Register]

Register [a04-13791_1ex10d1.htm#Register]

 

 

14.16 [a04-13791_1ex10d1.htm#Confidentiality]

Confidentiality [a04-13791_1ex10d1.htm#Confidentiality]

 

 

14.17 [a04-13791_1ex10d1.htm#LimitationOnAdditional]

Limitation on Additional Amounts [a04-13791_1ex10d1.htm#LimitationOnAdditional]

 

 

14.18 [a04-13791_1ex10d1.htm#UsaPatriotAct]

USA Patriot Act Notice [a04-13791_1ex10d1.htm#UsaPatriotAct]

 

 

 

 

 

SCHEDULE 1.01

Commitments

SCHEDULE 2.01

Existing Letters of Credit

SCHEDULE 5.11

Mortgaged Property

SCHEDULE 8.12

Real Property

SCHEDULE 8.14

Subsidiaries

SCHEDULE 8.21

Existing Indebtedness

SCHEDULE 8.22

Insurance

SCHEDULE 9.07

ERISA

SCHEDULE 9.18

Leaseholds Subject to Landlord Waivers/Bailee Agreements

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 10.01(iii)

Existing Liens

SCHEDULE 10.02(xiii)

Surplus Property

SCHEDULE 10.05(iii)

Existing Investments

SCHEDULE 10.18

Legal Names; Organizational Identification Numbers; Jurisdiction of
Organization; Type of Organization; etc.

SCHEDULE 14.03

Notice Information

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B-1

Form of Initial Term Note

EXHIBIT B-2

Form of Revolving Note

EXHIBIT B-3

Form of Swingline Note

EXHIBIT B-4

Form of Incremental Term Note

EXHIBIT C

Incremental Commitment Agreement

EXHIBIT D

Form of Letter of Credit Request

EXHIBIT E

Form of Section 4.04(b)(ii) Certificate

EXHIBIT F

Form of Opinion of Shearman & Sterling LLP

EXHIBIT G

Form of Officers’ Certificate

EXHIBIT H

Form of Pledge Agreement

EXHIBIT I

Form of Security Agreement

EXHIBIT J

Form of Subsidiaries Guaranty

EXHIBIT K

Form of Solvency Certificate

EXHIBIT L

Form of Compliance Certificate

EXHIBIT M

Form of Assignment and Assumption Agreement

EXHIBIT N

Form of Intercompany Note

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 12, 2004, among NASH-FINCH COMPANY, a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, Harris
Trust and Savings Bank, as Syndication Agent (in such capacity, the “Syndication
Agent”), and General Electric Capital Corporation and U.S. Bank National
Association, as Documentation Agents (in such capacity, the “Documentation
Agents”, and each, a “Documentation Agent”), and (all capitalized terms used
herein and defined in Section 12 are used herein as therein defined).

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.  Amount and Terms of Credit.

 

1.01  The Commitments.  (a)  Subject to and upon the terms and conditions set
forth herein, each Lender with an Initial Term Loan Commitment severally agrees
to make a term loan or term loans (each an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans:

 

(i)  shall be incurred pursuant to a single drawing to be made on the Redemption
Date for the purposes described in Section 8.08(a)(i);

 

(ii) shall be denominated in Dollars;

 

(iii) shall not exceed for any Lender, in initial principal amount for the
Initial Term Loans being made by such Lender on the Redemption Date, that amount
which equals the Initial Term Loan Commitment of such Lender as in effect on the
Redemption Date (before giving effect to any reduction thereto on such date
pursuant to Section 3.03(b)); and

 

(iv) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans, provided that, (A) except as otherwise specifically provided in Section
1.10(b), all Initial Term Loans comprising the same Borrowing shall at all times
be of the same Type, and (B) unless either the Administrative Agent otherwise
agrees in its sole discretion or has determined that the Syndication Date has
occurred (at which time this clause (B) shall no longer be applicable), prior to
the 90th day following the Initial Borrowing Date, Initial Term Loans may only
be incurred and maintained as, and/or converted into, Eurodollar Loans so long
as all such outstanding Eurodollar Loans, together with all outstanding

 

--------------------------------------------------------------------------------


 

Revolving Loans that are maintained as Eurodollar Loans, are subject to an
Interest Period (which, unless the Administrative Agent otherwise agrees in its
sole discretion, may not begin prior to the fifth Business Day after the Initial
Borrowing Date) of one month which begins and ends on the same day. 

 

Once repaid, Initial Term Loans incurred hereunder may not be reborrowed.

 

(b)           Subject to and upon the terms and conditions set forth herein,
each Lender with a Revolving Loan Commitment severally agrees to make, at any
time and from time to time on or after the Initial Borrowing Date and prior to
the Revolving Loan Maturity Date, a revolving loan or revolving loans (each a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans:

 

(i) shall be denominated in Dollars;

 

(ii) shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided that, (A) except
as otherwise specifically provided in Section 1.10(b), all Revolving Loans
comprising the same Borrowing shall at all times be of the same Type, and (B)
unless either the Administrative Agent otherwise agrees in its sole discretion
or has determined that the Syndication Date has occurred (at which time this
clause (B) shall no longer be applicable), prior to the 90th day following the
Initial Borrowing Date, Revolving Loans may only be incurred and maintained as,
and/or converted into, Eurodollar Loans so long as all such outstanding
Eurodollar Loans, together with all outstanding Initial Term Loans that are
maintained as Eurodollar Loans, are subject to an Interest Period (which, unless
the Administrative Agent otherwise agrees in its sole discretion, may not begin
prior to the fifth Business Day after the Initial Borrowing Date) of one month
which begins and ends on the same day;

 

(iii) may be repaid and reborrowed in accordance with the provisions hereof; and

 

(iv) shall not exceed for any such Lender at any time outstanding that aggregate
principal amount which, when added to the product of (x) such Lender’s RL
Percentage and (y) the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time and (II) the aggregate principal amount of all
Swingline Loans (exclusive of Swingline Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) then outstanding, equals the Revolving Loan Commitment of such
Lender at such time.

 

(c)           Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans:

 

(i) shall be incurred and maintained as Base Rate Loans;

 

2

--------------------------------------------------------------------------------


 

(ii) shall be denominated in Dollars;

 

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

 

(iv) shall not exceed in aggregate principal amount at any time outstanding,
when added to the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the Total Revolving Loan Commitment at such time;
and

 

(v) shall not exceed in aggregate principal amount at any time outstanding the
Maximum Swingline Amount. 

 

Notwithstanding anything to the contrary contained in this Section 1.01(c), (i)
the Swingline Lender shall not be obligated to make any Swingline Loans at a
time when a Lender Default exists with respect to an RL Lender unless the
Swingline Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swingline Lender’s risk with respect to the Defaulting
Lender’s or Defaulting Lenders’ participation in such Swingline Loans, including
by cash collateralizing such Defaulting Lender’s or Defaulting Lenders’ RL
Percentage of the outstanding Swingline Loans, and (ii) the Swingline Lender
shall not make any Swingline Loan after it has received written notice from the
Borrower, any other Credit Party, the Administrative Agent or the Required
Lenders stating that (x) one or more of the conditions specified in Section 5 or
7 are not then satisfied, (y) the making of such Swingline Loans would violate
this Section 1.01(c), or (z) a Default or an Event of Default exists and is
continuing, until such time as the Swingline Lender shall have received (A) in
the case of a notice of the type described in preceding clause (x), (y) or (z),
written notice of rescission of all such notices (I) that any such condition
specified in Sections 5 and 7 are not then satisfied, (II) that the making of
such Swingline Loans would violate this Section 1.01(c) or (III) of Default or
Event of Default, as the case may be, from the party or parties originally
delivering such notice or notices or (B) in the case of a notice of the type
described in preceding clause (z), written notice of the waiver of such Default
or Event of Default by the Required Lenders.

 

(d)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the RL Lenders that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of Revolving
Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all RL
Lenders (other than the Swingline Lender) pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans.  Each RL Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise

 

3

--------------------------------------------------------------------------------


 

required hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of the Total Revolving Loan
Commitment at such time.  In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each RL Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the RL Lenders to share in such Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing RL Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the rate otherwise applicable to Revolving Loans maintained as Base Rate
Loans hereunder for each day thereafter.

 

(e)           Subject to Section 1.14, the other terms and conditions set forth
herein and the relevant Incremental Commitment Agreement, each Lender with an
Incremental Term Loan Commitment severally agrees to make a term loan or term
loans (each, an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans”) to the Borrower, which Incremental Term Loans: 

 

(i) only may be incurred on one or more Incremental Term Loan Borrowing Dates
(which dates, in any event (x) shall not be earlier than the later of (A) the
Syndication Date and (B) the Initial TL Commitment Termination Date and (y)
shall not be later than the Revolving Loan Maturity Date);

 

(ii) except as hereafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans, provided that all Incremental Term Loans made as part of the same
Borrowing shall, unless otherwise specifically provided herein, consist of
Incremental Term Loans of the same Type;

 

(iii) shall be made by each such Lender in that aggregate principal amount which
does not exceed the Incremental Term Loan Commitment of such Lender (as set
forth in the relevant Incremental Commitment Agreement) on the respective
Incremental Term Loan Borrowing Date; and

 

(iv) shall not at any time exceed, when added to the aggregate amount of
Incremental Revolving Loan Commitments theretofore provided pursuant to Section
1.14

 

4

--------------------------------------------------------------------------------


 

and the respective Incremental Commitment Agreement, $100,000,000 in aggregate
principal amount for all Incremental Term Loans made by all Incremental Lenders
pursuant to this Agreement and the various Incremental Commitment Agreements. 

 

Once repaid, Incremental Term Loans may not be reborrowed.

 

1.02  Minimum Amount of Each Borrowing.  The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche.  More than one Borrowing may occur
on the same date, but at no time shall there be outstanding as Eurodollar Loans
under any Tranche a greater number of Borrowings than the Maximum Eurodollar
Borrowing Number applicable to such Tranche.

 

1.03  Notice of Borrowing.  (a)  Whenever the Borrower desires to incur (x)
Eurodollar Loans hereunder, it shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each Eurodollar Loan to be
incurred hereunder (provided that any such notice shall be deemed to have been
given on a certain day only if given before 1:30 P.M. (New York time) on such
day) and (y) Base Rate Loans hereunder (excluding Swingline Loans and Revolving
Loans made pursuant to a Mandatory Borrowing), it shall give the Administrative
Agent at the Notice Office prior notice of each Base Rate Loan to be incurred
hereunder by no later than 1:00 P.M. (New York time) on the date that a Base
Rate Loan is to be incurred.  Each such notice (each a “Notice of Borrowing”),
except as otherwise expressly provided in Section 1.10, shall be irrevocable,
executed by an Authorized Officer and be in writing (including via facsimile or,
in accordance with Section 14.04, electronic mail), or by telephone promptly
confirmed in writing, in each case (including via facsimile and electronic mail)
in the form of Exhibit A-1, appropriately completed to specify:  (i) the
aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the Loans being incurred pursuant to such Borrowing shall
constitute Initial Term Loans, Revolving Loans or Incremental Term Loans (and,
if Incremental Term Loans, the Tranche under which such Incremental Term Loans
are to be made, as designated in the relevant Incremental Commitment Agreement),
(iv) whether the Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or, to the extent permitted hereunder,
Eurodollar Loans and, if Eurodollar Loans, the initial Interest Period to be
applicable thereto, and (v) in the case of a Borrowing of Revolving Loans the
proceeds of which are to be utilized to finance, in whole or in part, the
purchase price of a Permitted Acquisition, the amount of the Total Unutilized
Revolving Loan Commitment after giving effect to such Borrowing. 
Notwithstanding anything to the contrary contained in this Section 1.03(a), if
Incremental Term Loans are being made which are being added to (and will form
part of) an existing Tranche of Term Loans, then the Incremental Term Loans
being so extended shall be added to the existing Borrowings of the respective
Tranche in accordance with the requirements of Section 1.14 and the respective
Notice of Borrowing shall be completed consistently therewith.  The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

 

5

--------------------------------------------------------------------------------


 

(b)           (i)  Whenever the Borrower desire to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 2:30 P.M.
(New York time) on the date that a Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each Swingline Loan
to be incurred hereunder.  Each such notice shall be irrevocable and specify in
each case (A) the date of Borrowing (which shall be a Business Day), and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

 

(ii)           Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(d), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(d).

 

(c)           Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation.  In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

 

1.04  Disbursement of Funds.  No later than 4:30 P.M. (New York time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York time) on the date specified pursuant to
Section 1.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 1.01(d)), each Lender
with a Commitment of the respective Tranche will make available its pro rata
portion (determined in accordance with Section 1.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof).  All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders.  Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent also shall be entitled to recover on demand
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate for the first three
days and at the interest rate otherwise applicable to such Loans for each day
thereafter and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 1.08.
Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

 

1.05  Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 14.15 and shall, if
requested by such Lender, also be evidenced (i) if Initial Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each an “Initial Term Note” and, collectively, the “Initial Term Notes”), (ii)
if Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each a “Revolving Note” and, collectively, the
“Revolving Notes”), (iii) if Swingline Loans, by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B-3, with
blanks appropriately completed in conformity herewith (the “Swingline Note”) and
(iv) if Incremental Term Loans, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B-4, with blanks
appropriately completed in conformity herewith and the relevant Incremental
Commitment Agreement (each, an “Incremental Term Note” and, collectively, the
“Incremental Term Notes”). 

 

(b)           The Initial Term Note issued to each Lender that has an Initial
Term Loan Commitment or outstanding Initial Term Loans shall (i) be executed by
the Borrower, (ii) be payable to such Lender or its registered assigns and be
dated the Initial Borrowing Date (or, if issued after the Initial Borrowing
Date, be dated the date of issuance thereof), (iii) be in a stated principal
amount equal to the sum of the (x) Initial Term Loans made by such Lender on the
Initial Borrowing Date plus (y) the aggregate amount of the Initial Term Loan
Commitment of such Lender on such date (after giving effect to the Initial Term
Loans incurred on such date (or if issued after the Initial Borrowing Date be in
a stated principal amount equal to the aggregate principal amount of Incremental
Term Loans plus the Initial Term Loan Commitment (if any) of such Lender at such
time), (iv) be payable in the outstanding principal amount of Initial Term Loans
evidenced thereby, (v) mature on the Initial Term Loan Maturity Date, (vi) bear
interest as provided in the appropriate clause of Section 1.08 in respect of the
Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vii) be subject to voluntary prepayment as provided in Section 4.01, and
mandatory repayment as provided in Section 4.02, and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

(c)           The Revolving Note issued to each Lender that has a Revolving Loan
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be dated
the date of the issuance thereof), (iii) be in a stated principal amount equal
to the Revolving Loan Commitment of such Lender (or, if issued after the
termination thereof, be in a stated principal amount equal to the outstanding
Revolving

 

7

--------------------------------------------------------------------------------


 

Loans of such Lender at such time) and be payable in the outstanding principal
amount of the Revolving Loans evidenced thereby, (iv) mature on the Revolving
Loan Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Base Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby, (vi) be subject to voluntary prepayment as provided
in Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii)
be entitled to the benefits of this Agreement and the other Credit Documents.

 

(d)           The Swingline Note issued to the Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Initial Borrowing Date, (iii) be in a stated
principal amount equal to the Maximum Swingline Amount and be payable in the
outstanding principal amount of the Swingline Loans evidenced thereby from time
to time, (iv) mature on the Swingline Expiry Date, (v) bear interest as provided
in the appropriate clause of Section 1.08 in respect of the Base Rate Loans
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(e)           The Incremental Term Note issued to each Lender that has an
Incremental Term Loan Commitment or outstanding Incremental Term Loans of a
given Tranche shall (i) be executed by the Borrower, (ii) be payable to the
order of such Lender or its registered assigns and be dated the date of the
issuance thereof, (iii) be in a stated principal amount equal to the sum of (x)
the principal amount of outstanding Incremental Term Loans of such Lender of the
respective Tranche on such date plus (y) the aggregate amount of the Incremental
Term Loan Commitment of such Lender (if any) at such time, (iv) be payable in
the principal amount of Incremental Term Loans evidenced thereby, (v) mature on
the Incremental Term Loan Maturity Date of the respective Tranche, (vi) bear
interest as provided in the appropriate clause of Section 1.08 in respect of the
Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vii) be subject to voluntary prepayment as provided in Section 4.01, and
mandatory repayment as provided in Section 4.02 and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.  In connection with
the foregoing, it is understood and agreed that (x) any Lender that has
Incremental Term Loans outstanding pursuant to more than one Tranche shall be
entitled, upon its request, to receive an Incremental Term Note with respect to
each Tranche of its outstanding Incremental Term Loans and (y) if any Lender
extends additional Incremental Term Loans pursuant to an existing Tranche of
Incremental Term Loans where such Lender already had outstanding Incremental
Term Loans, such Lender shall be entitled to request a new Incremental Term Note
for such Tranche reflecting the aggregate principal amount of Incremental Term
Loans of such Lender of such Tranche then outstanding. 

 

(f)            Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.

 

(g)           Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes.  No
failure of any Lender to request, obtain or

 

8

--------------------------------------------------------------------------------


 

possess a Note evidencing its Loans to the Borrower shall affect or in any
manner impair the obligations of the Borrower to pay the Loans (and all related
Obligations) incurred by the Borrower which would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents.  Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (e).  At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loans.

 

1.06  Conversions.  The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 1.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that, (i)
except as otherwise provided in Section 1.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
and no Event of Default is in existence on the date of the conversion, (iii)
unless the Administrative Agent otherwise agrees in its sole discretion or has
determined that the Syndication Date has occurred (at which time this clause
(iii) shall no longer be applicable), prior to the 90th day following the
Initial Borrowing Date, conversions of Base Rate Loans into Eurodollar Loans
shall be subject to the provisions of clause (B) of the proviso in each of
Sections 1.01(a)(v) and 1.01(b)(ii), and (iv) no conversion pursuant to this
Section 1.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 1.02.  Each such conversion shall be effected by
the Borrower by giving the Administrative Agent at the Notice Office prior to
1:00 P.M. (New York time) at least three Business Days’ prior notice (each a
“Notice of Conversion/Continuation”) in the form of Exhibit A-2, appropriately
completed to specify the Loans to be so converted, the Borrowing or Borrowings
pursuant to which such Loans were incurred and, if to be converted into
Eurodollar Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Loans.  Upon any such conversion the proceeds
thereof will be deemed to be applied directly on the day of such conversion to
prepay the outstanding principal amount of the Loans being converted.

 

1.07  Pro Rata Borrowings.  All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Initial Term Loan
Commitments, Revolving Loan Commitments or Incremental Term Loan Commitments, as
the case may be.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

9

--------------------------------------------------------------------------------


 

1.08  Interest.  (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06 or 1.09, as applicable, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate each as in
effect from time to time.

 

(b)           The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin as in effect from time to time during such Interest Period
plus the Eurodollar Rate for such Interest Period.

 

(c)           Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the greater of (x) the rate which is 2% in excess of the rate
then borne by such Loans and (y) the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans of the respective Tranche from time to
time, and all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 2%
in excess of the rate applicable to Revolving Loans maintained as Base Rate
Loans from time to time.  Interest which accrues under this Section 1.08(c)
shall be payable on demand.

 

(d)           Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, (x) quarterly in arrears on each Quarterly
Payment Date, (y) on the date of any repayment or prepayment in full of all
outstanding Base Rate Loans of any Tranche, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand. 

 

(e)           Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof.  Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

1.09  Interest Periods.  At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or prior to 1:00 P.M. (New York time) on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option of the Borrower (but
otherwise subject

 

10

--------------------------------------------------------------------------------


 

to the provisions of clause (B) of the proviso in each of Sections 1.01(a)(v)
and 1.01(b)(ii)), be a one, two, three or six month period, provided that (in
each case):

 

(i)            all Eurodollar Loans comprising a Borrowing shall at all times
have the same Interest Period;

 

(ii)           the initial Interest Period for any Eurodollar Loan shall
commence on the date of Borrowing of such Eurodollar Loan (including the date of
any conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

 

(iii)          if any Interest Period for a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iv)          if any Interest Period for a Eurodollar Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day, unless such next succeeding Business Day
occurs in the next succeeding calendar month, in which case such Interest Period
shall expire on the next preceding Business Day;

 

(v)           unless the Required Lenders otherwise agree, no Interest Period
may be selected at any time when a Default or an Event of Default is then in
existence; and

 

(vi)          no Interest Period in respect of any Borrowing of any Tranche of
Loans shall be selected which extends beyond the Maturity Date of such Tranche.

 

If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to such Eurodollar Loans as
provided above, the Borrower shall be deemed to have elected to convert such
Eurodollar Loans into Base Rate Loans effective as of the expiration date of
such current Interest Period.

 

1.10  Increased Costs, Illegality, etc.  (a)  In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):

 

(i)            on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental

 

11

--------------------------------------------------------------------------------


 

rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as, for example, but not limited to:  (A) a change in the basis
of taxation of payment to any Lender of the principal of or interest on the
Loans or the Notes or any other amounts payable hereunder (except for changes in
the rate of tax on, or determined by reference to, the net income or net profits
of such Lender pursuant to the laws of the jurisdiction in which it is organized
or in which its principal office or applicable lending office is located or any
subdivision thereof or therein) or (B) a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate and/or (y)
other circumstances arising since the Effective Date affecting such Lender, the
interbank Eurodollar market or the position of such Lender in such market; or

 

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the Effective Date which materially
and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, within five days after (or on such later
date or dates as such Lender may indicate in) such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
1.10(b) as promptly as possible and, in any event, within the time period
required by law.

 

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in Section
1.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar Loan is
then being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the

 

12

--------------------------------------------------------------------------------


 

same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 1.10(b).

 

(c)           If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrower agrees to pay to such
Lender, within five days after (or on such later date or dates as such Lender
may indicate in) its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital.  In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto.  Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

 

1.11  Compensation.  The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits) which such Lender may sustain:  (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to Section
1.10(a)); (ii) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 4.01, Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any election made pursuant to Section 1.10(b).

 

1.12  Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii), Section
1.10(c), Section 2.06 or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable

 

13

--------------------------------------------------------------------------------


 

efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Letters of Credit affected by such
event, provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section.  Nothing in this Section 1.12 shall affect or postpone any of
the obligations of the Borrower or the right of any Lender provided in Sections
1.10, 2.06 and 4.04.

 

1.13  Replacement of Lenders.  (x)  If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
an event giving rise to the operation of Section 1.10(a)(ii) or (iii), Section
1.10(c), Section 2.06 or Section 4.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 14.12(b), the
Borrower shall have the right, if no Default or Event of Default then exists
(or, in the case of preceding clause (z), will exist immediately after giving
effect to such replacement), to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 1.13, the Replacement Lender shall enter
into one or more Assignment and Assumption Agreements pursuant to Section
14.04(b) (and with all fees payable pursuant to said Section 14.04(b) to be paid
by the Replacement Lender) pursuant to which the Replacement Lender shall
acquire all of the Commitments and outstanding Loans of, and in each case
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (II) an amount equal
to all Unpaid Drawings that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereto at
such time, and (III) an amount equal to all accrued, but theretofore unpaid,
Fees owing to the Replaced Lender pursuant to Section 3.01, (y) the respective
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender to such Issuing Lender
and (z) the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender and (ii) all
obligations of the Borrower due and owing to the Replaced Lender at such time
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.  Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 13.06 and
14.01), which shall survive as to such Replaced Lender.

 

14

--------------------------------------------------------------------------------


 

1.14  Incremental Commitments.  (a)  So long as no Default or Event of Default
then exists or would result therefrom, the Borrower shall, in consultation with
the Administrative Agent, have the right to request on one or more occasions
prior to the respective Incremental Commitment Expiry Date that one or more
Lenders (and/or one or more other Persons which will become Lenders as provided
below) provide Incremental Term Loan Commitments or Incremental Revolving Loan
Commitments, in each case as designated (with the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed if such
designation is otherwise made in accordance with the provisions of this
Agreement)) in the relevant Incremental Commitment Agreement and, subject to the
terms and conditions contained in this Agreement and the relevant Incremental
Commitment Agreement, make Incremental Term Loans or Revolving Loans, as the
case may be, pursuant thereto, it being understood and agreed, however, that:

 

(I)            NO LENDER SHALL BE OBLIGATED TO PROVIDE AN INCREMENTAL COMMITMENT
AS A RESULT OF ANY SUCH REQUEST BY THE BORROWER, AND UNTIL SUCH TIME, IF ANY, AS
SUCH LENDER HAS AGREED IN ITS SOLE DISCRETION TO PROVIDE AN INCREMENTAL
COMMITMENT AND EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT AN INCREMENTAL
COMMITMENT AGREEMENT AS PROVIDED IN CLAUSE (B) OF THIS SECTION 1.14, SUCH LENDER
SHALL NOT BE OBLIGATED TO FUND (X) ANY INCREMENTAL TERM LOANS OR (Y) ANY
REVOLVING LOANS IN EXCESS OF ITS REVOLVING LOAN COMMITMENT AS IN EFFECT PRIOR TO
GIVING EFFECT TO ANY INCREMENTAL REVOLVING LOAN COMMITMENT PROVIDED PURSUANT TO
THIS SECTION 1.14;

 

(II)           EXCEPT AS OTHERWISE PROVIDED IN CLAUSES (X) AND (XI) BELOW, ANY
LENDER (OR, IN THE CIRCUMSTANCES CONTEMPLATED BY CLAUSE (VIII) BELOW, ANY OTHER
PERSON WHICH IS AN ELIGIBLE TRANSFEREE) MAY SO PROVIDE AN INCREMENTAL COMMITMENT
WITHOUT THE CONSENT OF ANY OTHER LENDER;

 

(III)          EACH PROVISION OF INCREMENTAL COMMITMENTS PURSUANT TO THIS
SECTION 1.14 ON A GIVEN DATE SHALL BE IN A MINIMUM AGGREGATE AMOUNT (FOR ALL
LENDERS (INCLUDING IN THE CIRCUMSTANCES CONTEMPLATED BY CLAUSE (VIII) BELOW,
ELIGIBLE TRANSFEREES WHO WILL BECOME LENDERS)) OF $20,000,000;

 

(IV)          THE AGGREGATE AMOUNT OF ALL INCREMENTAL COMMITMENTS PERMITTED TO
BE PROVIDED PURSUANT TO THIS SECTION 1.14 SHALL NOT EXCEED $100,000,000;

 

(V)           (X) EACH INCREMENTAL COMMITMENT AGREEMENT PURSUANT TO WHICH
INCREMENTAL TERM LOAN COMMITMENTS ARE BEING PROVIDED SHALL SPECIFICALLY
DESIGNATE (WITH THE APPROVAL OF THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED IF SUCH DESIGNATION IS OTHERWISE MADE IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT)) THE TRANCHE OF THE
INCREMENTAL TERM LOAN COMMITMENTS BEING PROVIDED THEREUNDER (WHICH TRANCHE SHALL
BE A NEW TRANCHE (I.E., NOT THE SAME AS ANY EXISTING TRANCHE OF TERM LOANS OR
INCREMENTAL TERM LOAN COMMITMENTS) UNLESS THE REQUIREMENTS OF FOLLOWING SECTION
1.14(C) ARE SATISFIED) AND (Y) EACH INCREMENTAL COMMITMENT AGREEMENT PURSUANT TO
WHICH INCREMENTAL REVOLVING LOAN COMMITMENTS ARE BEING PROVIDED SHALL
SPECIFICALLY DESIGNATE THAT SUCH INCREMENTAL REVOLVING LOAN COMMITMENTS ARE TO
BE ADDED TO THE TOTAL REVOLVING LOAN COMMITMENT;

 

15

--------------------------------------------------------------------------------


 

(VI)          EACH LENDER AGREEING TO PROVIDE AN INCREMENTAL TERM LOAN
COMMITMENT PURSUANT TO AN INCREMENTAL COMMITMENT AGREEMENT SHALL, SUBJECT TO THE
SATISFACTION OF THE RELEVANT CONDITIONS SET FORTH IN THIS AGREEMENT, MAKE
INCREMENTAL TERM LOANS UNDER THE TRANCHE SPECIFIED IN SUCH INCREMENTAL
COMMITMENT AGREEMENT AS PROVIDED IN SECTION 1.01(E) AND SUCH LOANS SHALL
THEREAFTER BE DEEMED TO BE INCREMENTAL TERM LOANS UNDER SUCH TRANCHE FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS;

 

(VII)         THE REVOLVING LOAN COMMITMENT OF EACH LENDER AGREEING TO PROVIDE
AN INCREMENTAL REVOLVING LOAN COMMITMENT PURSUANT TO AN INCREMENTAL COMMITMENT
AGREEMENT SHALL BE INCREASED BY THE AMOUNT OF SUCH INCREMENTAL REVOLVING
COMMITMENT SPECIFIED IN THE RELEVANT INCREMENTAL COMMITMENT AGREEMENT EFFECTIVE
ON THE EFFECTIVE DATE SET FORTH IN THE RESPECTIVE INCREMENTAL COMMITMENT
AGREEMENT;

 

(VIII)        IF, WITHIN 10 BUSINESS DAYS AFTER THE BORROWER HAS REQUESTED THE
THEN EXISTING LENDERS (OTHER THAN DEFAULTING LENDERS) TO PROVIDE INCREMENTAL
COMMITMENTS PURSUANT TO THIS SECTION 1.14 THE BORROWER HAS NOT RECEIVED
INCREMENTAL COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL TO THAT AMOUNT OF
INCREMENTAL COMMITMENTS WHICH THE BORROWER DESIRES TO OBTAIN PURSUANT TO SUCH
REQUEST (AS SET FORTH IN THE NOTICE PROVIDED BY THE BORROWER AS PROVIDED IN
CLAUSE (B) OF THIS SECTION 1.14), THEN THE BORROWER MAY, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), REQUEST INCREMENTAL COMMITMENTS FROM PERSONS WHICH ARE ELIGIBLE
TRANSFEREES APPROVED BY THE ADMINISTRATIVE AGENT (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) IN AN AGGREGATE AMOUNT EQUAL TO SUCH
DEFICIENCY (AND WITH THE FEES AND INTEREST TO BE PAID TO SUCH ELIGIBLE
TRANSFEREES TO BE NO GREATER THAN THAT TO BE PAID (OR WHICH WAS OFFERED TO) TO
THE THEN EXISTING LENDERS PROVIDING (OR WHICH WERE REQUESTED TO PROVIDE) THE
REQUESTED INCREMENTAL COMMITMENTS);

 

(IX)           ALL INCREMENTAL TERM LOANS AND REVOLVING LOANS TO BE INCURRED
PURSUANT TO INCREMENTAL COMMITMENTS PROVIDED IN RESPONSE TO A PARTICULAR REQUEST
FOR SAME MADE BY THE BORROWER IN ACCORDANCE WITH CLAUSE (B) OF THIS SECTION 1.14
SHALL BE INCURRED PURSUANT TO INCREMENTAL COMMITMENTS PROVIDED PURSUANT TO A
SINGLE INCREMENTAL COMMITMENT AGREEMENT, WHICH MAY BE EXECUTED IN COUNTERPARTS;

 

(X)            IN NO EVENT SHALL THE MATURITY DATE OF THE INCREMENTAL TERM LOANS
TO BE PROVIDED PURSUANT TO ANY INCREMENTAL COMMITMENT AGREEMENT BE EARLIER THAN
THE APPLICABLE MATURITY DATE OF ANY OTHER TRANCHE OF LOANS (OR THE REVOLVING
LOAN MATURITY DATE, REGARDLESS OF WHETHER ANY REVOLVING LOANS ARE THEN
OUTSTANDING) OUTSTANDING AT THE TIME SUCH INCREMENTAL TERM LOANS ARE INCURRED,
UNLESS BOTH (I) THE REQUIRED LENDERS AND (II) THOSE LENDERS HOLDING (AS
OUTSTANDING LOANS OR EXISTING REVOLVING LOAN COMMITMENTS, AS THE CASE MAY BE)
(X) A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING TERM LOANS OF
EACH TRANCHE HAVING A MATURITY DATE AFTER SUCH PROPOSED MATURITY DATE PLUS (Y)
IF SUCH PROPOSED MATURITY DATE IS TO BE PRIOR TO THE REVOLVING LOAN MATURITY
DATE, A MAJORITY OF THE TOTAL REVOLVING LOAN COMMITMENT, EXPRESSLY AGREE IN
WRITING;

 

(XI)           IN NO EVENT SHALL THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE
INCREMENTAL TERM LOANS TO BE PROVIDED PURSUANT TO ANY INCREMENTAL COMMITMENT

 

16

--------------------------------------------------------------------------------


 

AGREEMENT BE LESS THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF ANY OTHER
TRANCHE OF TERM LOANS OUTSTANDING AT THE TIME SUCH INCREMENTAL TERM LOANS ARE
INCURRED, UNLESS BOTH (I) THE REQUIRED LENDERS AND (II) THOSE LENDERS HOLDING A
MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING TERM LOANS HAVING A
WEIGHTED AVERAGE LIFE TO MATURITY WHICH IS LONGER THAN THE WEIGHTED AVERAGE LIFE
TO MATURITY OF THE INCREMENTAL TERM LOANS TO BE MADE PURSUANT TO THE RELEVANT
INCREMENTAL TERM LOAN COMMITMENTS EXPRESSLY AGREE IN WRITING;

 

(XII)          IN THE CASE OF ANY PROVISION OF INCREMENTAL TERM COMMITMENTS, THE
BORROWER SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS (CALCULATED ON A
PRO FORMA BASIS AND ASSUMING THAT ALL INCREMENTAL TERM LOANS TO BE INCURRED
PURSUANT TO SUCH INCREMENTAL TERM LOAN COMMITMENTS (AND ANY OTHER THEN EXISTING
INCREMENTAL TERM LOAN COMMITMENTS) HAVE BEEN INCURRED AND THE PROCEEDS THEREOF
APPLIED IN A MANNER AS CERTIFIED TO BY AN AUTHORIZED OFFICER OF THE BORROWER TO
THE ADMINISTRATIVE AGENT) AT SUCH TIME; AND

 

(XIII)         ALL ACTIONS TAKEN BY THE BORROWER PURSUANT TO THIS SECTION 1.14
SHALL BE TAKEN IN CONSULTATION WITH THE ADMINISTRATIVE AGENT.

 


(B)           AT THE TIME OF ANY PROVISION OF INCREMENTAL COMMITMENTS OF A GIVEN
TRANCHE PURSUANT TO THIS SECTION 1.14:


 


(I) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER OR OTHER ELIGIBLE
TRANSFEREE WHICH AGREES TO PROVIDE AN INCREMENTAL COMMITMENT (EACH AN
“INCREMENTAL LENDER”) SHALL EXECUTE (WHICH EXECUTION MAY BE IN COUNTERPARTS) AND
DELIVER TO THE ADMINISTRATIVE AGENT AN INCREMENTAL COMMITMENT AGREEMENT (IT
BEING UNDERSTOOD THAT A SINGLE INCREMENTAL COMMITMENT AGREEMENT SHALL BE
EXECUTED AND DELIVERED BY ALL INCREMENTAL LENDERS PROVIDING INCREMENTAL
COMMITMENTS IN RESPONSE TO A PARTICULAR REQUEST FOR SAME MADE BY THE BORROWER)
SUBSTANTIALLY IN THE FORM OF EXHIBIT C (APPROPRIATELY COMPLETED AND WITH SUCH
MODIFICATIONS AS MAY BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), WITH
THE EFFECTIVENESS OF THE INCREMENTAL COMMITMENT(S) PROVIDED THEREIN TO OCCUR ON
THE DATE SET FORTH IN SUCH INCREMENTAL COMMITMENT AGREEMENT AND THE PAYMENT OF
ANY FEES REQUIRED IN CONNECTION THEREWITH;


 


(II) THE BORROWER AND ITS SUBSIDIARIES SHALL HAVE DELIVERED SUCH AMENDMENTS,
MODIFICATIONS AND/OR SUPPLEMENTS TO THE SECURITY DOCUMENTS AS ARE NECESSARY OR,
IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO ENSURE THAT
THE ADDITIONAL OBLIGATIONS TO BE INCURRED PURSUANT TO THE INCREMENTAL
COMMITMENTS ARE SECURED BY, AND ENTITLED TO THE BENEFITS OF, THE SECURITY
DOCUMENTS;


 


(III) THE ADMINISTRATIVE AGENT SHALL RECEIVE AN ACKNOWLEDGMENT FROM THE CREDIT
PARTIES THAT THE INCREMENTAL TERM LOANS AND/OR REVOLVING LOANS TO BE INCURRED
PURSUANT TO SUCH INCREMENTAL TERM LOAN COMMITMENTS (OR REVOLVING LOAN
COMMITMENTS, AS THE CASE MAY BE) ARE ENTITLED TO THE BENEFITS OF THE
SUBSIDIARIES GUARANTY AND THE SECURITY DOCUMENTS, TOGETHER WITH RESOLUTIONS

 

17

--------------------------------------------------------------------------------


 


EXECUTED BY (X) THE BORROWER, AUTHORIZING THE INCURRENCE OF SUCH INCREMENTAL
TERM LOANS AND/OR SUCH REVOLVING LOANS, AS THE CASE MAY BE, PURSUANT TO SUCH
INCREMENTAL TERM LOAN COMMITMENTS (OR REVOLVING LOAN COMMITMENTS, AS THE CASE
MAY BE) AND (Y) EACH OTHER CREDIT PARTY, STATING THAT THE INCREMENTAL TERM LOANS
AND/OR REVOLVING LOANS TO BE INCURRED PURSUANT TO SUCH INCREMENTAL TERM LOAN
COMMITMENTS (OR REVOLVING LOAN COMMITMENTS, AS THE CASE MAY BE) ARE ENTITLED TO
BENEFITS OF THE SUBSIDIARIES GUARANTY AND THE SECURITY DOCUMENTS (IT BEING
UNDERSTOOD THAT SUCH RESOLUTIONS MAY CONSIST OF RESOLUTIONS DELIVERED ON OR
BEFORE THE INITIAL BORROWING DATE PURSUANT TO SECTION 5.04 SO LONG AS SUCH
RESOLUTIONS OTHERWISE COMPLY WITH THE REQUIREMENTS OF THIS CLAUSE (III));


 


(IV) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT THE ADDITIONAL OBLIGATIONS TO BE INCURRED PURSUANT TO THE INCREMENTAL TERM
LOAN COMMITMENTS (OR REVOLVING LOAN COMMITMENTS, AS THE CASE MAY BE) ARE (X)
PERMITTED BY THE TERMS OF ANY OUTSTANDING PERMITTED SUBORDINATED DEBT (AND
RELATED PERMITTED SUBORDINATED DEBT DOCUMENTS) AND (Y) CONSTITUTE “SENIOR
INDEBTEDNESS” AND “DESIGNATED SENIOR INDEBTEDNESS” (OR ANY SIMILAR TERM) UNDER
ANY SUCH PERMITTED SUBORDINATED DEBT (AND RELATED PERMITTED SUBORDINATED DEBT
DOCUMENTS); AND


 


(V) THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN OPINION OR
OPINIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, FROM COUNSEL TO THE BORROWER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND DATED THE DATE THE RESPECTIVE INCREMENTAL COMMITMENTS
ARE BEING PROVIDED PURSUANT TO THIS SECTION 1.14, COVERING SUCH OF THE MATTERS
SET FORTH IN THE OPINIONS OF COUNSEL DELIVERED TO THE ADMINISTRATIVE AGENT ON
THE INITIAL BORROWING DATE PURSUANT TO SECTION 5.03 AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, AND SUCH OTHER MATTERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST (INCLUDING, WITHOUT LIMITATION, A NO
CONFLICTS OPINION WITH RESPECT TO ANY OTHER MATERIAL INDEBTEDNESS OF BORROWER
AND ITS SUBSIDIARIES AND THE MATTERS DESCRIBED IN IMMEDIATELY PRECEDING CLAUSE
(IV)).


 


THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE
EFFECTIVENESS OF EACH INCREMENTAL COMMITMENT AGREEMENT, AND SHALL DELIVER TO
EACH LENDER A COPY OF SAME, AND (I) AT SUCH TIME SCHEDULE 1.01 SHALL BE DEEMED
MODIFIED TO REFLECT THE INCREMENTAL TERM LOAN COMMITMENTS (INCLUDING THE TRANCHE
OR TRANCHES THEREOF) OF SUCH INCREMENTAL LENDERS AND/OR THE REVOLVING LOAN
COMMITMENTS OF SUCH INCREMENTAL LENDER, AS THE CASE MAY BE, AND (II) TO THE
EXTENT REQUESTED BY SUCH INCREMENTAL LENDERS, THE APPROPRIATE NOTES WILL BE
ISSUED, AT THE BORROWER’S EXPENSE, TO SUCH INCREMENTAL LENDERS, TO BE CONSISTENT
WITH THE REQUIREMENTS OF SECTION 1.05 (WITH APPROPRIATE MODIFICATIONS, TO THE
EXTENT NEEDED) TO REFLECT THE INCREMENTAL TERM LOANS MADE BY SUCH INCREMENTAL
LENDERS OR SUCH INCREMENTAL LENDER, AS THE CASE MAY BE AND/OR THE INCREASED
REVOLVING LOAN COMMITMENT OF SUCH INCREMENTAL LENDERS, OR INCREMENTAL LENDER, AS
THE CASE MAY BE.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, THE
INCREMENTAL TERM LOAN COMMITMENTS PROVIDED BY AN INCREMENTAL LENDER OR
INCREMENTAL LENDERS, AS THE CASE MAY BE, PURSUANT TO EACH INCREMENTAL COMMITMENT
AGREEMENT SHALL

 

18

--------------------------------------------------------------------------------


 


CONSTITUTE A NEW TRANCHE, WHICH SHALL BE SEPARATE AND DISTINCT FROM THE EXISTING
TRANCHES PURSUANT TO THIS AGREEMENT (WITH A DESIGNATION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, WHICH DESIGNATION MAY BE MADE IN LETTERS (I.E., A,
B, C, ETC.), NUMBERS (1, 2, 3, ETC.) OR A COMBINATION THEREOF (I.E., A-1, A-2,
B-1, B-2, ETC.), PROVIDED THAT THE PARTIES TO A GIVEN INCREMENTAL COMMITMENT
AGREEMENT MAY SPECIFY THEREIN THAT THE RESPECTIVE INCREMENTAL TERM LOANS MADE
PURSUANT THERETO SHALL CONSTITUTE PART OF, AND BE ADDED TO, AN EXISTING TRANCHE
OF TERM LOANS, SO LONG AS THE FOLLOWING REQUIREMENTS ARE SATISFIED:


 

(I)            THE INCREMENTAL TERM LOANS TO BE MADE PURSUANT TO SUCH
INCREMENTAL COMMITMENT AGREEMENT SHALL HAVE THE SAME MATURITY DATE AND THE SAME
WEIGHTED AVERAGE LIFE TO MATURITY AS THE TRANCHE OF TERM LOANS TO WHICH THE NEW
INCREMENTAL TERM LOANS ARE BEING ADDED, AND SHALL BEAR INTEREST AT THE SAME
RATES (I.E., HAVE THE SAME APPLICABLE MARGINS) APPLICABLE TO SUCH TRANCHE;

 

(II)           THE NEW INCREMENTAL TERM LOANS SHALL HAVE THE SAME SCHEDULED
INCREMENTAL TERM LOAN REPAYMENT DATES AS THEN REMAIN WITH RESPECT TO THE TRANCHE
TO WHICH SUCH NEW INCREMENTAL TERM LOANS ARE BEING ADDED (WITH THE AMOUNT OF
EACH SCHEDULED INCREMENTAL TERM LOAN REPAYMENT APPLICABLE TO SUCH NEW
INCREMENTAL TERM LOANS TO BE THE SAME (ON A PROPORTIONATE BASIS) AS IS
THERETOFORE APPLICABLE TO THE TRANCHE TO WHICH SUCH NEW INCREMENTAL TERM LOANS
ARE BEING ADDED, THEREBY INCREASING THE AMOUNT OF EACH THEN REMAINING SCHEDULED
INCREMENTAL TERM LOAN REPAYMENT OF THE RESPECTIVE TRANCHE PROPORTIONATELY; AND

 

(III)          ON THE DATE OF THE MAKING OF SUCH NEW INCREMENTAL TERM LOANS, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 1.09, THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH NEW INCREMENTAL TERM LOANS SHALL BE ADDED TO
(AND FORM PART OF) EACH BORROWING OF OUTSTANDING TERM LOANS OF THE RESPECTIVE
TRANCHE ON A PRO RATA BASIS (BASED ON THE RELATIVE SIZES OF THE VARIOUS
OUTSTANDING BORROWINGS), SO THAT EACH LENDER WILL PARTICIPATE PROPORTIONATELY IN
EACH THEN OUTSTANDING BORROWING OF LOANS OF THE RESPECTIVE TRANCHE, AND SO THAT
THE EXISTING LENDERS WITH RESPECT TO SUCH TRANCHE CONTINUE TO HAVE THE SAME
PARTICIPATION (BY AMOUNT) IN EACH BORROWING AS THEY HAD BEFORE THE MAKING OF THE
NEW INCREMENTAL TERM LOANS OF SUCH TRANCHE. 

 

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add the aggregate principal amount of such new
Incremental Term Loans to then outstanding Borrowings of Eurodollar Loans, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods (i.e., an Interest Period that began during
an Interest Period then applicable to outstanding Eurodollar Loans and which
will end on the last day of such Interest Period).  In connection therewith, the
Borrower may agree, in the respective Incremental Commitment Agreement, to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be agreed by the Borrower and the respective Lender or Lenders.

 


(D)           AT THE TIME OF ANY PROVISION OF INCREMENTAL REVOLVING LOAN
COMMITMENTS PURSUANT TO THIS SECTION 1.14, THE BORROWER SHALL, IN COORDINATION
WITH THE ADMINISTRATIVE AGENT, REPAY OUTSTANDING REVOLVING LOANS OF CERTAIN OF
THE LENDERS WITH

 

19

--------------------------------------------------------------------------------


 


OUTSTANDING REVOLVING LOANS, AND INCUR ADDITIONAL REVOLVING LOANS FROM CERTAIN
OTHER LENDERS WITH OUTSTANDING REVOLVING LOANS OR REVOLVING LOAN COMMITMENTS
(INCLUDING THE INCREMENTAL LENDERS WITH OUTSTANDING REVOLVING LOANS OR REVOLVING
LOAN COMMITMENTS), IN EACH CASE TO THE EXTENT NECESSARY SO THAT ALL OF THE
LENDERS WITH REVOLVING LOAN COMMITMENTS PARTICIPATE IN EACH OUTSTANDING
BORROWING OF REVOLVING LOANS PRO RATA ON THE BASIS OF THEIR RESPECTIVE REVOLVING
LOAN COMMITMENTS (AFTER GIVING EFFECT TO ANY INCREASE IN THE TOTAL REVOLVING
LOAN COMMITMENT PURSUANT TO THIS SECTION 1.14) AND WITH THE BORROWER BEING
OBLIGATED TO PAY TO THE RESPECTIVE LENDERS ANY COSTS OF THE TYPE REFERRED TO IN
SECTION 1.11 IN CONNECTION WITH ANY SUCH REPAYMENT AND/OR BORROWING PURSUANT TO
THIS SECTION 1.14(D).


 

SECTION 2.  Letters of Credit.

 

2.01  Letters of Credit.  (a)  Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
30th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”).  All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only.  It is acknowledged and agreed that each of the
letters of credit which were issued (or deemed issued) under the Existing Credit
Agreement prior to the Initial Borrowing Date which remain outstanding on the
Initial Borrowing Date and are set forth on Schedule 2.01 (each such letter of
credit, an “Existing Letter of Credit” and, collectively, the “Existing Letters
of Credit”) shall, from and after the Initial Borrowing Date, constitute a
Letter of Credit for all purposes of this Agreement and shall, for purposes of
Sections 2.04 and 3.01, be deemed issued on the Initial Borrowing Date.  The
Stated Amount of each Existing Letter of Credit and the expiry date therefor is
set forth on Schedule 2.01.

 

(b)           Subject to and upon the terms and conditions set forth herein, the
respective Issuing Lender agrees that it will, at any time and from time to time
on and after the Initial Borrowing Date and prior to the 30th day prior to the
Revolving Loan Maturity Date, following its receipt of the respective Letter of
Credit Request, issue for account of the Borrower, one or more Letters of Credit
as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default, provided that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance: 

 

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of

 

20

--------------------------------------------------------------------------------


 

Credit in particular or shall impose upon such Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which such Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
Issuing Lender as of the date hereof and which such Issuing Lender reasonably
and in good faith deems material to it; or

 

(ii)           such Issuing Lender shall have received from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of Section
2.03(b).

 

2.02  Maximum Letter of Credit Outstandings; Final Maturities.  Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $40,000,000 or (y) when added to the sum of (I) the aggregate
principal amount of all Revolving Loans then outstanding and (II) the aggregate
principal amount of all Swingline Loans then outstanding, an amount equal to the
Total Revolving Loan Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate (x) in the case of standby Letters of Credit, on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
fifth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the respective Issuing Lender) and (B) five Business Days prior to
the Revolving Loan Maturity Date, and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) 30 days prior to the Revolving Loan Maturity
Date. 

 

2.03  Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
five Business Days’ (or such shorter period as is acceptable to the respective
Issuing Lender) written notice thereof (including by way of facsimile).  Each
notice shall be in the form of Exhibit D, appropriately completed (each a
“Letter of Credit Request”).

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.02.  Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party, the Administrative Agent or the Required
Lenders before it issues a Letter of Credit that one or more of the conditions
specified in Section 5 or 7 are not then satisfied, or that the issuance of such
Letter of Credit would violate Section 2.02, then such Issuing Lender shall,
subject to the terms and conditions of this Agreement, issue the requested
Letter of Credit for the account of the Borrower in accordance with such Issuing
Lender’s usual and customary practices.  Upon the issuance of or modification or
amendment to any standby Letter of Credit, the respective Issuing Lender shall
promptly notify the Borrower and the Administrative Agent, in writing of such
issuance, modification or amendment and such notice shall be accompanied by a
copy of such

 

21

--------------------------------------------------------------------------------


 

issuance, modification or amendment, as the case may be.  Promptly after receipt
of such notice the Administrative Agent shall notify the Participants, in
writing, of such issuance, modification or amendment.  With respect to trade
Letters of Credit, the respective Issuing Lender shall, on the first Business
Day of each week, deliver to the Administrative Agent, a detailed written report
of the daily aggregate outstandings of all trade Letters of Credit issued by it
for the previous week.  The Administrative Agent shall, promptly after receipt
of such report, provide each Participant with a copy of same.  Notwithstanding
anything to the contrary contained in this Agreement, in the event that a Lender
Default exists with respect to an RL Lender, no Issuing Lender shall be required
to issue any Letter of Credit unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit by the
Defaulting Lender or Defaulting Lenders, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the Letter of Credit
Outstandings.

 

(c)           The initial Stated Amount of each Letter of Credit shall not be
less than $50,000 or such lesser amount as is acceptable to the respective
Issuing Lender.

 

2.04  Letter of Credit Participations.  (a)  Immediately upon the issuance by
the respective Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each RL Lender (other than such
Issuing Lender in its capacity (if any) as an RL Lender) and each such RL Lender
(in its capacity under this Section 2.04, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.  Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 1.13, 1.14 or 14.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new RL Percentages
of the relevant Lenders.

 

(b)           In determining whether to pay under any Letter of Credit, the
respective Issuing Lender shall not have any obligation relative to the other
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by an Issuing Lender under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Lender any resulting liability to the Borrower, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

(c)           In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds.  If

 

22

--------------------------------------------------------------------------------


 

the Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds.  If and to the extent such Participant
shall not have so made its RL Percentage of the amount of such payment available
to the respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the Federal Funds Rate for the first three days and at the interest
rate applicable to Revolving Loans that are maintained as Base Rate Loans for
each day thereafter.  The failure of any Participant to make available to the
respective Issuing Lender its RL Percentage of any payment under any Letter of
Credit issued by such Issuing Lender shall not relieve any other Participant of
its obligation hereunder to make available to the respective Issuing Lender its
RL Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to the respective Issuing Lender such other
Participant’s RL Percentage of any such payment.

 

(d)           Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

 

(e)           Upon the request of any Participant, the respective Issuing Lender
shall furnish to such Participant copies of any standby Letter of Credit issued
by it and such other documentation as may reasonably be requested by such
Participant.

 

(f)            The obligations of the Participants to make payments to the
respective Issuing Lender with respect to Letters of Credit shall be irrevocable
and not subject to any qualification or exception whatsoever and shall be made
in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, any
Issuing Lender, any Participant, or any other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any such
Letter of Credit);

 

23

--------------------------------------------------------------------------------


 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

2.05  Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower agrees to
reimburse the respective Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day following receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 11.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate in effect from time to time plus the Applicable Margin as in effect
from time to time for Revolving Loans that are maintained as Base Rate Loans;
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 11.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate in effect from time to time plus the Applicable Margin for Revolving Loans
that are maintained as Base Rate Loans as in effect from time to time plus 2%,
with such interest to be payable on demand.  The respective Issuing Lender shall
give the Borrower prompt written notice of each Drawing under any Letter of
Credit issued by it, provided that the failure to give any such notice shall in
no way affect, impair or diminish the Borrower’s obligations hereunder.

 

(b)           The obligations of the Borrower under this Section 2.05 to
reimburse the respective Issuing Lender with respect to drafts, demands and
other presentations for payment under Letters of Credit issued by it (each a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or any Subsidiary of the
Borrower may have or have had against any Lender (including in its capacity as
an Issuing Lender or as a Participant), including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such

 

24

--------------------------------------------------------------------------------


 

Issuing Lender (as determined by a court of competent jurisdiction in a final
and non-appealable decision).

 

2.06  Increased Costs.  If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by such Issuing Lender or participated in by
any Participant, or (ii) impose on such Issuing Lender or any Participant any
other conditions relating, directly or indirectly, to this Agreement or any
Letter of Credit; and the result of any of the foregoing is to increase the cost
to such Issuing Lender or any Participant of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by such Issuing Lender or any Participant or reduce the rate of
return on its capital with respect to Letters of Credit (except for changes in
the rate of tax on, or determined by reference to, the net income or profits of
such Issuing Lender or such Participant pursuant to the laws of the jurisdiction
in which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, within five days
after the delivery of the certificate referred to below to the Borrower by such
Issuing Lender or any Participant (or on such later date or dates as such
Issuing Lender may indicate in such certificate) (a copy of which certificate
shall be sent by such Issuing Lender or such Participant to the Administrative
Agent), the Borrower agrees to pay to such Issuing Lender or such Participant
such additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital.  The respective Issuing Lender
or any Participant, upon determining that any additional amounts will be payable
pursuant to this Section 2.06, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to the Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant.  The certificate required to be delivered pursuant to this Section
2.06 shall, absent manifest error, be final and conclusive and binding on the
Borrower.

 

SECTION 3.  Commitment Commission; Fees; Reductions of Commitment.

 

3.01  Fees.  (a)  The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the “RL
Commitment Commission”) for the period from and including the Effective Date to
but excluding the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to the Applicable Commitment Commission Percentage on the Unutilized
Revolving Loan Commitment of such Non-Defaulting RL Lender as in effect from
time to time.  Accrued RL Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.

 

25

--------------------------------------------------------------------------------


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH NON-DEFAULTING LENDER WITH AN INITIAL TERM LOAN COMMITMENT
A COMMITMENT COMMISSION (THE “INITIAL TL COMMITMENT COMMISSION”) FOR THE PERIOD
FROM THE INITIAL BORROWING DATE TO BUT NOT INCLUDING THE INITIAL TL COMMITMENT
TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH THE TOTAL INITIAL TERM LOAN
COMMITMENT HAS BEEN TERMINATED), COMPUTED AT A RATE PER ANNUM FOR EACH DAY EQUAL
TO ½ OF 1% ON THE DAILY AVERAGE INITIAL TERM LOAN COMMITMENT OF SUCH
NON-DEFAULTING LENDER.  ACCRUED INITIAL TL COMMITMENT COMMISSION SHALL BE DUE
AND PAYABLE IN ARREARS ON THE INITIAL TL COMMITMENT TERMINATION DATE (OR SUCH
EARLIER DATE UPON WHICH THE TOTAL INITIAL TERM LOAN COMMITMENT IS TERMINATED).


 


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH NON-DEFAULTING LENDER WITH AN INCREMENTAL TERM LOAN
COMMITMENT SUCH FACILITY FEES, COMMITMENT COMMISSION AND OTHER AMOUNTS, IF ANY,
AS ARE SPECIFIED IN THE INCREMENTAL COMMITMENT AGREEMENT PURSUANT TO WHICH SUCH
INCREMENTAL TERM LOAN COMMITMENT HAS BEEN PROVIDED, WITH SUCH FACILITY FEES,
COMMITMENT COMMISSION AND OTHER AMOUNTS, IF ANY, TO BE PAYABLE AT THE TIMES SET
FORTH IN SUCH INCREMENTAL COMMITMENT AGREEMENT.


 


(D)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH RL LENDER (BASED ON EACH SUCH RL LENDER’S RESPECTIVE RL
PERCENTAGE) A FEE IN RESPECT OF EACH LETTER OF CREDIT (THE “LETTER OF CREDIT
FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF SUCH LETTER OF
CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN THEN IN
EFFECT WITH RESPECT TO REVOLVING LOANS THAT ARE MAINTAINED AS EURODOLLAR LOANS
ON THE DAILY STATED AMOUNT OF EACH SUCH LETTER OF CREDIT.  ACCRUED LETTER OF
CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON EACH QUARTERLY
PAYMENT DATE AND ON THE FIRST DAY ON OR AFTER THE TERMINATION OF THE TOTAL
REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF CREDIT REMAIN OUTSTANDING.


 


(E)           THE BORROWER AGREES TO PAY TO THE RESPECTIVE ISSUING LENDER, FOR
ITS OWN ACCOUNT, A FACING FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT
(THE “FACING FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF
SUCH LETTER OF CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO 0.125% ON THE DAILY
STATED AMOUNT OF SUCH LETTER OF CREDIT, PROVIDED THAT IN ANY EVENT THE MINIMUM
AMOUNT OF FACING FEES PAYABLE IN ANY TWELVE-MONTH PERIOD FOR EACH LETTER OF
CREDIT SHALL BE NOT LESS THAN $500; IT BEING AGREED THAT, ON THE DAY OF ISSUANCE
OF ANY LETTER OF CREDIT AND ON EACH ANNIVERSARY THEREOF PRIOR TO THE TERMINATION
OR EXPIRATION OF SUCH LETTER OF CREDIT, IF $500 WILL EXCEED THE AMOUNT OF FACING
FEES THAT WILL ACCRUE WITH RESPECT TO SUCH LETTER OF CREDIT FOR THE IMMEDIATELY
SUCCEEDING TWELVE-MONTH PERIOD, THE FULL $500 SHALL BE PAYABLE ON THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT AND ON EACH SUCH ANNIVERSARY THEREOF.  EXCEPT
AS OTHERWISE PROVIDED IN THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE,
ACCRUED FACING FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON EACH
QUARTERLY PAYMENT DATE AND UPON THE FIRST DAY ON OR AFTER THE TERMINATION OF THE
TOTAL REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF CREDIT REMAIN
OUTSTANDING.


 


(F)            THE BORROWER AGREES TO PAY TO THE RESPECTIVE ISSUING LENDER, FOR
ITS OWN ACCOUNT, UPON EACH PAYMENT UNDER, ISSUANCE OF, OR AMENDMENT TO, ANY
LETTER OF CREDIT ISSUED BY IT, SUCH AMOUNT AS SHALL AT THE TIME OF SUCH EVENT BE
THE ADMINISTRATIVE CHARGE AND THE REASONABLE

 

26

--------------------------------------------------------------------------------


 


EXPENSES WHICH SUCH ISSUING LENDER IS GENERALLY IMPOSING IN CONNECTION WITH SUCH
OCCURRENCE WITH RESPECT TO LETTERS OF CREDIT.


 


(G)           THE BORROWER AGREES TO PAY TO EACH AGENT, FOR ITS ACCOUNT, SUCH
FEES AS MAY BE AGREED TO IN WRITING FROM TIME TO TIME BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 

3.02  Voluntary Termination of Commitments.  (a)  Upon at least three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty to terminate the Total Revolving Loan Commitment in
whole, or reduce it in part, pursuant to this Section 3.02(a), in an integral
multiple of $1,000,000 in the case of partial reductions to the Total Revolving
Loan Commitment, provided that (x) if, as a result of any such termination or
reduction to the Total Revolving Loan Commitment, any amounts are owing pursuant
to Section 4.02(a), such amounts shall be repaid in accordance with the
requirements of Section 4.02(a) concurrently with the effectiveness of such
termination or reduction to the Total Revolving Loan Commitment and (y) each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each RL Lender.

 


(B)           UNLESS OTHERWISE PROVIDED IN THE RESPECTIVE INCREMENTAL COMMITMENT
AGREEMENT, UPON AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH NOTICE THE ADMINISTRATIVE AGENT
SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS), THE BORROWER SHALL HAVE THE
RIGHT, AT ANY TIME OR FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY, TO
TERMINATE THE AGGREGATE INCREMENTAL TERM LOAN COMMITMENTS PROVIDED PURSUANT TO
ANY INCREMENTAL COMMITMENT AGREEMENT IN WHOLE, OR REDUCE THEM IN PART, PURSUANT
TO THIS SECTION 3.02(B), IN AN INTEGRAL MULTIPLE OF $1,000,000 (OR SUCH OTHER
MULTIPLE AS MAY BE PROVIDED IN THE RESPECTIVE INCREMENTAL COMMITMENT AGREEMENT)
IN THE CASE OF PARTIAL REDUCTIONS TO THE AGGREGATE AMOUNT OF INCREMENTAL TERM
LOAN COMMITMENTS PROVIDED PURSUANT TO THE RELEVANT INCREMENTAL COMMITMENT
AGREEMENT, PROVIDED THAT EACH SUCH REDUCTION SHALL APPLY PROPORTIONATELY TO
PERMANENTLY REDUCE THE INCREMENTAL TERM LOAN COMMITMENT OF VARIOUS LENDERS
PROVIDED PURSUANT TO THE RESPECTIVE INCREMENTAL COMMITMENT AGREEMENT OR
AGREEMENTS UNDER WHICH SUCH TRANCHE OF INCREMENTAL TERM LOAN COMMITMENTS HAVE
BEEN PROVIDED.


 

(c)           In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 14.12(b), the Borrower may, subject to its
compliance with the requirements of Section 14.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
terminate the entire Revolving Loan Commitment of such Lender, so long as (x)
all Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 1.11 but excluding amounts owing in respect to Term Loans maintained by
such Lender, if such Term Loans are not being repaid pursuant to
Section 14.12(b)) are repaid concurrently with the effectiveness of such
termination pursuant to Section 4.01(b) (at which time Schedule 1.01 shall be
deemed modified to reflect such changed amounts) and (y) after giving effect to
the repayments pursuant to preceding clause (x), any additional payments owing
at such time pursuant to Section 4.02(a) shall be made concurrently with the

 

27

--------------------------------------------------------------------------------


 

effectiveness of such termination, and at such time, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
1.10, 1.11, 2.06, 4.04, 13.06 and 14.01), which shall survive as to such repaid
Lender.

 

(d)           The Borrower shall not have the right to voluntarily terminate or
partially reduce the total Initial Term Loan Commitment (or the Initial Term
Loan Commitment of any Lender).

 

3.03  Mandatory Reduction of Commitments.  (a)  The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on November 30, 2004
unless the Initial Borrowing Date has occurred on or prior to such date.

 

(b)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Initial Term Loan Commitment (and the Initial
Term Loan Commitment of each Lender) shall terminate in its entirety on the
Redemption Date (after giving effect to any incurrence of Initial Term Loans on
such date).

 

(c)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Revolving Loan Commitment shall terminate in its
entirety on the Revolving Loan Maturity Date.

 

(d)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, on each date upon which a mandatory repayment of Term
Loans pursuant to Section 4.02(b), (c), (d), (f) or (g) is required (and exceeds
in amount the sum of the aggregate principal amount of Term Loans then
outstanding plus any then existing Incremental Term Loan Commitments) or would
be required if Term Loans were then outstanding or any Incremental Term Loans
then existed, the Total Revolving Loan Commitment shall be permanently reduced
by the amount, if any, by which the amount required to be applied pursuant to
said Sections (determined as if an unlimited amount of Term Loans were actually
outstanding) exceeds the sum of the aggregate principal amount of Term Loans
then outstanding plus any then existing Incremental Term Loan Commitments;
provided that notwithstanding the foregoing, in no event shall the Total
Revolving Loan Commitment be reduced by operation of this Section 3.03(d) to an
aggregate amount less than $90,000,000.

 

(e)           In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, (i) the Incremental Term Loan Commitment of each Lender
provided pursuant to a particular Incremental Commitment Agreement shall be
permanently reduced on each Incremental Term Loan Borrowing Date on which
Incremental Term Loans are incurred pursuant to such Incremental Commitment
Agreement in an amount equal to the aggregate principal amount of Incremental
Term Loans made by such Lender pursuant to such Incremental Commitment Agreement
on such date, (ii) the Incremental Term Loan Commitment of each Lender provided
pursuant to a particular Incremental Commitment Agreement shall terminate at
5:00 P.M. (New York City time) on the earlier of (x) the date specified in such
Incremental Commitment Agreement and (y) the Revolving Loan Maturity Date
(whether or not any Incremental Term Loans are incurred on either such date) and
(iii) unless the Required Lenders

 

28

--------------------------------------------------------------------------------


 

otherwise agree in writing in their sole discretion, any then existing
Incremental Term Loan Commitments shall terminate in their entirety on the date
on which a Change in Control occurs.

 

(f)            Each reduction to, or termination of, the Total Initial Term Loan
Commitment shall be applied to proportionately reduce or terminate, as the case
may be, the Initial Term Loan Commitment of each Lender with such a Commitment. 
Each reduction to the Incremental Term Loan Commitments provided pursuant to any
Incremental Commitment Agreement shall, except as otherwise expressly provided
in the respective Incremental Commitment Agreement, be applied proportionately
to reduce the Incremental Term Loan Commitment of each Lender provided pursuant
to the respective Incremental Commitment Agreement.  Each reduction to, or
termination of, the Total Revolving Loan Commitment shall be applied to
proportionately reduce or terminate, as the case may be, the Revolving Loan
Commitment of each Lender with such a Commitment.

 

SECTION 4.  Prepayments; Payments; Taxes.

 

4.01  Voluntary Prepayments.  (a)  The Borrower shall have the right to prepay
the Loans, without premium or penalty, in whole or in part at any time and from
time to time on the following terms and conditions:

 

(i) the Borrower shall give the Administrative Agent at the Notice Office (x)
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans by no later than 12:00 Noon (New York time) on
the date of such prepayment and (y) prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans by no
later than 1:30 P.M. (New York time) at least three Business Days’ prior to the
date of such prepayment, which notice (in each case) shall specify whether
Initial Term Loans, one or more Tranches of Incremental Term Loans, Revolving
Loans or Swingline Loans shall be prepaid, the amount of such prepayment and the
Types of Loans to be prepaid and, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings pursuant to which made, and which notice the
Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders;

 

(ii) (x) each partial prepayment of Term Loans pursuant to this Section 4.01(a)
shall be in an aggregate principal amount of at least $1,000,000, (y) each
partial prepayment of Revolving Loans pursuant to this Section 4.01(a) shall be
in an aggregate principal amount of at least $250,000 and (z) each partial
prepayment of Swingline Loans pursuant to this Section 4.01(a) shall be in an
aggregate principal amount of at least $100,000; provided that if any partial
prepayment of Eurodollar Loans made pursuant to any Borrowing shall reduce the
outstanding principal amount of Eurodollar Loans made pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto, then
such Borrowing may not be continued as a Borrowing of Eurodollar Loans beyond
the last day of the Interest Period then applicable thereto (and same shall
automatically be converted into a Borrowing of Base Rate Loans on the last day
of such Interest Period) and any election of an Interest Period with respect
thereto given by the Borrower shall have no force or effect;

 

29

--------------------------------------------------------------------------------


 

(iii) each prepayment pursuant to this Section 4.01(a) in respect of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans,
provided that at the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 4.01(a), such prepayment shall not, so
long as no Default and no Event of Default then exists, be applied to any
Revolving Loan of a Defaulting Lender;

 

(iv) at the time of any prepayment of Eurodollar Loans pursuant to this
Section 4.01(a) on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required pursuant to
Section 1.11;

 

(v)  each voluntary prepayment of Term Loans pursuant to this Section 4.01(a)
shall be applied pro rata to each Tranche of Term Loans, with each such Tranche
of Term Loans to be allocated its Relevant Term Loan Percentage of such
repayment; and

 

(vi) the amount of each voluntary prepayment of Incremental Term Loans made
pursuant to this Section 4.01(a) and applied to a particular Tranche of Term
Loans as provided in preceding clause (v) shall be applied as otherwise provided
in the Incremental Commitment Agreement pursuant to which such Incremental Term
Loans are made, or in the case of any Tranche of Incremental Term Loans extended
pursuant to more than one Incremental Commitment Agreement, as may otherwise be
provided in the first Incremental Commitment Agreement executed and delivered
with respect to such Tranche.

 


(B)           IN THE EVENT OF A REFUSAL BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE
EXTENT) PROVIDED IN SECTION 14.12(B), THE BORROWER MAY, UPON FIVE BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS)
REPAY ALL LOANS OF SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING PURSUANT TO
SECTION 1.11), TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER
AMOUNTS THEN OWING TO SUCH LENDER (OR OWING TO SUCH LENDER WITH RESPECT TO THE
TRANCHE WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT)
IN ACCORDANCE WITH, AND SUBJECT TO THE REQUIREMENTS OF, SAID SECTION 14.12(B),
SO LONG AS (I) IN THE CASE OF THE REPAYMENT OF REVOLVING LOANS OF ANY LENDER
PURSUANT TO THIS CLAUSE (B), THE REVOLVING LOAN COMMITMENT OF SUCH LENDER IS
TERMINATED CONCURRENTLY WITH SUCH REPAYMENT PURSUANT TO THIS SECTION 4.01(B), AT
WHICH TIME SCHEDULE 1.01 SHALL BE DEEMED MODIFIED TO REFLECT THE CHANGED
REVOLVING LOAN COMMITMENTS, (II) THE CONSENTS, IF ANY, REQUIRED UNDER
SECTION 14.12(B) IN CONNECTION WITH THE REPAYMENT PURSUANT TO THIS CLAUSE (B)
HAVE BEEN OBTAINED AND (III) AFTER GIVING EFFECT TO ALL REPAYMENTS MADE AS
DESCRIBED ABOVE IN THIS SECTION 4.01(B), ANY ADDITIONAL AMOUNTS OWING PURSUANT
TO SECTION 4.02(A) AT SUCH TIME SHALL HAVE BEEN PAID.


 

4.02  Mandatory Repayments.  (a)  On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower agrees to prepay on such day the principal of Swingline

 

30

--------------------------------------------------------------------------------


 

Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess.  If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment at such time, the Borrower agrees to
pay to the Administrative Agent at the Payment Office on such day an amount of
cash and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent.

 


(B)           IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT
REDUCTIONS PURSUANT TO THIS SECTION 4.02, THE BORROWER SHALL BE REQUIRED TO
REPAY THE PRINCIPAL AMOUNT OF INCREMENTAL TERM LOANS ON THE DATES AND IN THE
AMOUNTS SET FORTH IN THE RESPECTIVE INCREMENTAL COMMITMENT AGREEMENT OR
AGREEMENTS RELATING TO SUCH INCREMENTAL TERM LOANS (EACH SUCH REPAYMENT AS THE
SAME MAY BE REDUCED AS PROVIDED IN SECTION 4.01, A “SCHEDULED INCREMENTAL TERM
LOAN REPAYMENT”, AND EACH SUCH DATE A “SCHEDULED INCREMENTAL TERM LOAN REPAYMENT
DATE”), PROVIDED THAT IF ANY INCREMENTAL TERM LOANS ARE INCURRED WHICH WILL BE
ADDED TO (AND FORM PART OF) AN EXISTING TRANCHE OF INCREMENTAL TERM LOANS, THE
AMOUNT OF THE THEN REMAINING SCHEDULED INCREMENTAL TERM LOAN REPAYMENTS OF THE
RESPECTIVE TRANCHE SHALL BE PROPORTIONALLY INCREASED (WITH THE AGGREGATE AMOUNT
OF INCREASES TO THE THEN REMAINING SCHEDULED INCREMENTAL TERM LOAN REPAYMENTS TO
EQUAL THE AGGREGATE PRINCIPAL AMOUNT OF SUCH NEW INCREMENTAL TERM LOANS THEN
BEING INCURRED) IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 1.14(C).


 

(c)           In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Initial Borrowing Date upon which the
Borrower or any of its Subsidiaries receives any cash proceeds from any
incurrence by the Borrower or any of its Subsidiaries of Indebtedness (other
than Indebtedness permitted to be incurred pursuant to Section 10.04 as in
effect on the Effective Date), an amount equal to 100% of the Net Debt Proceeds
of the respective incurrence of Indebtedness shall be applied on such date as a
mandatory repayment of outstanding Term Loans in accordance with the
requirements of Sections 4.02(g) and (h).

 

(d)           In addition to any other mandatory repayments pursuant to this
Section 4.02, no later than the first Business Day following each date on or
after the Initial Borrowing Date upon which the Borrower or any of its
Subsidiaries receives any cash proceeds from any Material Asset Sale, an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied on such date
as a mandatory repayment of outstanding Term Loans in accordance with the
requirements of Sections 4.02(g) and (h) (or, in the case of Material Asset
Sales consummated pursuant to Section 10.02(xiii), at the option of the
Borrower, as a mandatory repayment of outstanding Revolving Loans (with no
corresponding reduction to the Total Revolving Loan Commitment) in accordance
with the requirements of Section 4.02(h)); provided, however, that the Net Sale
Proceeds therefrom shall not be required to be so applied on such date so long
as no Default or Event of Default then exists and the Borrower delivers a
certificate (which certificate shall set forth the estimates of the Net Sale
Proceeds to be so expended) to the Administrative Agent on or prior to such date
stating that such Net Sale Proceeds shall be used to purchase assets used or to
be used in the businesses permitted pursuant to Section 10.15 (including,
without limitation (but only to the extent permitted by Section 9.14),

 

31

--------------------------------------------------------------------------------


 

the purchase of the assets or 100% of the equity of a Person engaged in such
businesses) within the Relevant Reinvestment Period, and provided further, that
if all or any portion of such Net Sale Proceeds not required to be so applied as
provided above in this Section 4.02(d) are not so reinvested within such
Relevant Reinvestment Period, such remaining portion shall be applied on the
last day of such Relevant Reinvestment Period as provided above in this
Section 4.02(d) without regard to the preceding proviso.

 

(e)           In addition to any other mandatory repayments pursuant to this
Section 4.02, within three Business Days following each date on or after the
Initial Borrowing Date upon which the Borrower or any of its Subsidiaries
receives any cash proceeds from any Material Recovery Event, an amount equal to
100% of the Net Insurance Proceeds from such Material Recovery Event shall be
applied within such three Business Day period as a mandatory repayment of
outstanding Term Loans in accordance with the requirements of Sections 4.02(g)
and (h); provided, however, that so long as no Default or Event of Default then
exists such Net Insurance Proceeds shall not be required to be so applied within
such three Business Day period to the extent that the Borrower has delivered a
certificate (which certificate shall set forth the estimates of the Net
Insurance Proceeds to be so expended) to the Administrative Agent within such
three Business Day period stating that such Net Insurance Proceeds shall be used
to replace or restore any properties or assets in respect of which such Net
Insurance Proceeds were paid within the Relevant Reinvestment Period, and
provided further that if all or any portion of such Net Insurance Proceeds not
required to be so applied pursuant to the preceding proviso are not so used
within the Relevant Reinvestment Period, such remaining portion shall be applied
on the last day of such Relevant Reinvestment Period as provided above in this
Section 4.02(e) without regard to the preceding proviso.

 


(F)            IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT
REDUCTIONS PURSUANT TO THIS SECTION 4.02, ON EACH EXCESS CASH PAYMENT DATE, AN
AMOUNT EQUAL TO THE APPLICABLE ECF PERCENTAGE OF EXCESS CASH FLOW FOR THE
RELEVANT EXCESS CASH PAYMENT PERIOD SHALL BE APPLIED AS A MANDATORY REPAYMENT OF
OUTSTANDING TERM LOANS IN ACCORDANCE WITH THE REQUIREMENTS OF SECTIONS 4.02(G)
AND (H).


 


(G)           THE AMOUNT OF EACH PRINCIPAL REPAYMENT OF TERM LOANS MADE AS
REQUIRED BY SECTIONS 4.02(C), (D), (E) AND (F) SHALL BE APPLIED PRO RATA TO EACH
TRANCHE OF THEN OUTSTANDING TERM LOANS, WITH EACH SUCH TRANCHE OF TERM LOANS TO
BE ALLOCATED ITS RELEVANT TERM LOAN PERCENTAGE OF SUCH PAYMENT.  EACH PRINCIPAL
REPAYMENT APPLIED TO A PARTICULAR TRANCHE OF INCREMENTAL TERM LOANS PURSUANT TO
THE PRECEDING SENTENCE SHALL BE APPLIED TO REDUCE THE SCHEDULED AMORTIZATION
PAYMENTS (IF ANY) UNDER SUCH TRANCHE OF INCREMENTAL TERM LOANS AS OTHERWISE
PROVIDED IN THE INCREMENTAL COMMITMENT AGREEMENT PURSUANT TO WHICH SUCH
INCREMENTAL TERM LOANS HAVE BEEN MADE, OR IN THE CASE OF ANY TRANCHE OF
INCREMENTAL TERM LOANS EXTENDED PURSUANT TO MORE THAN ONE INCREMENTAL COMMITMENT
AGREEMENT, AS MAY OTHERWISE BE PROVIDED IN THE FIRST INCREMENTAL COMMITMENT
AGREEMENT EXECUTED AND DELIVERED WITH RESPECT TO SUCH TRANCHE.


 


(H)           WITH RESPECT TO EACH REPAYMENT OF LOANS REQUIRED BY THIS
SECTION 4.02, THE BORROWER MAY DESIGNATE THE TYPES OF LOANS OF THE RESPECTIVE
TRANCHE WHICH ARE TO BE REPAID AND, IN THE CASE OF EURODOLLAR LOANS, THE
SPECIFIC BORROWING OR BORROWINGS OF THE RESPECTIVE TRANCHE PURSUANT TO WHICH
SUCH EURODOLLAR LOANS WERE MADE, PROVIDED THAT:  (I) REPAYMENTS OF

 

32

--------------------------------------------------------------------------------


 


EURODOLLAR LOANS PURSUANT TO THIS SECTION 4.02 MAY ONLY BE MADE ON THE LAST DAY
OF AN INTEREST PERIOD APPLICABLE THERETO UNLESS ALL EURODOLLAR LOANS OF THE
RESPECTIVE TRANCHE WITH INTEREST PERIODS ENDING ON SUCH DATE OF REQUIRED
REPAYMENT AND ALL BASE RATE LOANS OF THE RESPECTIVE TRANCHE HAVE BEEN PAID IN
FULL; (II) IF ANY REPAYMENT OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE
BORROWING SHALL REDUCE THE OUTSTANDING EURODOLLAR LOANS MADE PURSUANT TO SUCH
BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE
THERETO, SUCH BORROWING SHALL BE AUTOMATICALLY CONVERTED AT THE END OF THE THEN
CURRENT INTEREST PERIOD INTO A BORROWING OF BASE RATE LOANS; AND (III) EACH
REPAYMENT OF ANY LOANS MADE PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA
AMONG SUCH LOANS.  IN THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED
IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE,
MAKE SUCH DESIGNATION IN ITS SOLE DISCRETION.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 4.02 (OTHER THAN SECTIONS 4.02(A) AND (B), WHICH
SHALL NOT HAVE THE BENEFITS OF THIS SENTENCE), IF AT ANY TIME THE MANDATORY
REPAYMENT OF LOANS PURSUANT TO THIS SECTION 4.02 WOULD RESULT, AFTER GIVING
EFFECT TO THE PROCEDURES SET FORTH ABOVE IN THIS CLAUSE (H), IN THE BORROWER
INCURRING BREAKAGE COSTS UNDER SECTION 1.11 AS A RESULT OF EURODOLLAR LOANS
BEING REPAID OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO
(ANY SUCH EURODOLLAR LOANS, “AFFECTED LOANS”), THE BORROWER MAY ELECT, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, TO HAVE THE PROVISIONS OF THE
FOLLOWING SENTENCE BE APPLICABLE SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS.  AT THE TIME ANY AFFECTED LOANS ARE OTHERWISE REQUIRED TO BE PREPAID,
THE BORROWER MAY ELECT TO DEPOSIT 100% (OR SUCH LESSER PERCENTAGE ELECTED BY THE
BORROWER AS NOT BEING REPAID) OF THE PRINCIPAL AMOUNTS THAT OTHERWISE WOULD HAVE
BEEN PAID IN RESPECT OF THE AFFECTED LOANS WITH THE ADMINISTRATIVE AGENT TO BE
HELD AS SECURITY FOR THE OBLIGATIONS OF THE BORROWER HEREUNDER PURSUANT TO A
CASH COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, WITH SUCH CASH COLLATERAL TO BE RELEASED FROM SUCH
CASH COLLATERAL ACCOUNT (AND APPLIED TO REPAY THE PRINCIPAL AMOUNT OF SUCH
EURODOLLAR LOANS) UPON EACH OCCURRENCE THEREAFTER OF THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE TO SUCH EURODOLLAR LOANS (OR SUCH EARLIER DATE OR DATES AS
SHALL BE REQUESTED BY THE BORROWER), WITH THE AMOUNT TO BE SO RELEASED AND
APPLIED ON THE LAST DAY OF EACH INTEREST PERIOD TO BE THE PRINCIPAL AMOUNT OF
SUCH EURODOLLAR LOANS TO WHICH SUCH INTEREST PERIOD APPLIES (OR, IF LESS, THE
AMOUNT REMAINING IN SUCH CASH COLLATERAL ACCOUNT); PROVIDED, HOWEVER, THAT AT
ANY TIME WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE REQUIRED
LENDERS MAY DIRECT THE ADMINISTRATIVE AGENT (IN WHICH CASE THE ADMINISTRATIVE
AGENT SHALL, AND IS HEREBY AUTHORIZED BY THE BORROWER TO, FOLLOW SAID
DIRECTIONS) TO APPLY ANY OR ALL PROCEEDS THEN ON DEPOSIT IN SUCH COLLATERAL
ACCOUNT TO THE PAYMENT OF SUCH AFFECTED LOANS.  SO LONG AS NO EVENT OF DEFAULT
IS THEN IN EXISTENCE, ANY AMOUNTS REMAINING IN SUCH COLLATERAL ACCOUNT AFTER
GIVING EFFECT TO THE APPLICATION THEREOF AS CONTEMPLATED ABOVE SHALL BE RETURNED
TO THE BORROWER.


 


(I)            IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 4.02, ALL THEN OUTSTANDING LOANS OF ANY TRANCHE SHALL BE REPAID IN FULL
ON THE RESPECTIVE MATURITY DATE FOR SUCH TRANCHE OF LOANS.


 

4.03  Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office. 
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof

 

33

--------------------------------------------------------------------------------


 

shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

 

4.04  Net Payments.  (a)  All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense.  Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income or net profits (or franchise taxes imposed in lieu
thereof) of an Agent or a Lender pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”).  Except as provided
in Section 4.04(b), if any Taxes are so levied or imposed, the Borrower agrees
to pay the full amount of such Taxes to the relevant taxing authority, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or net profits (or franchise taxes imposed in lieu thereof) of such
Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence.  The Borrower
will furnish to the Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower.  The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrower and the Administrative Agent on or prior to
the Effective Date or, in the case of (1) a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 1.13 or
14.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, or (2) a Person that becomes a Lender as
contemplated in Section 1.14, on the date such Person becomes a Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (with respect to a complete exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement to a
complete

 

34

--------------------------------------------------------------------------------


 

exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or any successor forms) pursuant to
clause (i) above, (x) a certificate substantially in the form of Exhibit E (any
such certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement to a complete exemption from United States withholding
tax with respect to payments of interest to be made under this Agreement and
under any Note.  In addition, each Lender agrees that from time to time after
the Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, such
Lender will deliver to the Borrower and the Administrative Agent two new
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to the benefits of any income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or such Lender shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case, if such Lender’s inability
to provide such forms or certificates is attributable to any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulations, guideline or order, or in the interpretation thereof,
relating to such United States withholding tax, such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 4.04(b).  Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 14.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, Fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 4.04(a) to pay additional amounts to a Lender in respect of Taxes,
income or similar taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 4.04(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such taxes.  Notwithstanding anything to the contrary contained
in the preceding sentence or elsewhere in this Section 4.04 and except as set
forth in Section 14.04(b), the Borrower agrees to pay any additional amounts and
to indemnify each Lender in the manner set forth in Section 4.04(a) in respect
of any amounts deducted or withheld by it under the laws of any jurisdiction
requiring such deduction or withholding as described in the immediately
preceding sentence as a result of any changes that are effective after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of such Taxes.

 

35

--------------------------------------------------------------------------------


 

(c)           If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to Borrower an amount that such Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by such Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) each Lender may determine in its sole discretion consistent
with the policies of such Lender whether to seek a Tax Benefit; (ii) any taxes
that are imposed on any Lender as a result of a disallowance or reduction
(including through the expiration of any tax carryover or carryback of such
Lender that otherwise would not have expired) of any Tax Benefit with respect to
which such Lender has made a payment to the Borrower pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 4.04 without any exclusions or
defenses; (iii) nothing in this Section 4.04(c) shall require any Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns) and (iv) no Lender shall be required to pay the
Borrower any amounts pursuant to this Section 4.04(c) at any time when a
Default, or an Event of Default, under Section 11.01 or 11.05 exists.

 

SECTION 5.  Conditions Precedent to Credit Events on the Initial Borrowing
Date.  The obligation of each Lender to make Loans, and the obligation of each
Issuing Lender to issue Letters of Credit, on the Initial Borrowing Date, is
subject at the time of the making of such Loans or the issuance of such Letters
of Credit to the satisfaction of the following conditions:

 

5.01  Effective Date; Notes.  On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred and (ii) there shall have been delivered to
the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate Initial Term Note and/or Revolving Note executed
by the Borrower, and to the extent requested by the Swingline Lender, the
Swingline Note executed by the Borrower, in each case, in the amount, maturity
and as otherwise provided herein.

 

5.02  Officer’s Certificate.  On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the Chief Executive Officer, the President
or any corporate Vice President of the Borrower, certifying on behalf of the
Borrower that all of the conditions in Sections 5.06, 5.07 and 7.01 have been
satisfied on such date.

 

5.03  Opinions of Counsel.  On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from general counsel of the Borrower, an opinion
addressed to each Agent and each of the Lenders and dated the Initial Borrowing
Date covering such matters as the Administrative Agent may reasonably request,
(ii) from Shearman & Sterling LLP, special counsel to the Credit Parties, an
opinion addressed to each Agent and each of the Lenders and dated the Initial
Borrowing Date covering the matters set forth in Exhibit F and such other
matters incident to the transactions contemplated herein as the Agents may
reasonably request and (iii) from local counsel in each State where any
Mortgaged Property is located, an opinion in form and substance reasonably
satisfactory to the Agents addressed to each Agent, the Collateral Agent and
each of the Lenders and dated the Initial Borrowing Date covering such matters

 

36

--------------------------------------------------------------------------------


 

incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.

 

5.04  Corporate Documents; Proceedings; etc.  (a)  On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate from each
Credit Party, dated the Initial Borrowing Date, signed by the Chief Executive
Officer, the President or any Vice President of such Credit Party, and attested
to by the Secretary or any Assistant Secretary of such Credit Party, in the form
of Exhibit G with appropriate insertions, together with copies of the
certificate or articles of incorporation, certificate of formation, operating
agreements and by-laws (or equivalent organizational documents), as applicable,
of such Credit Party and the resolutions of such Credit Party referred to in
such certificate, and each of the foregoing shall be in form and substance
reasonably acceptable to the Administrative Agent.

 

(b)           On the Initial Borrowing Date, all corporate, limited liability
company, partnership and legal proceedings and all instruments and agreements in
connection with the Bank Refinancing and the other transactions contemplated by
this Agreement and the other Credit Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received, in respect of each Credit Party, all information and copies
of all documents and papers, including records of corporate, limited liability
company and partnership proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate,
limited liability company, partnership or governmental authorities.

 

(c)           On the Initial Borrowing Date, the ownership and capital structure
(including, without limitation, the terms of any equity interests, options,
warrants or other securities issued by the Borrower or any of its Subsidiaries)
of the Borrower and its Subsidiaries shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

5.05  Refinancing.  (a)  On the Initial Borrowing Date, the total commitments in
respect of the Existing Credit Agreement shall have been terminated, and all
loans and notes (together with interest thereon) with respect thereto shall have
been repaid in full, all letters of credit issued thereunder shall have been
terminated (or incorporated as Existing Letters of Credit hereunder) and all
other amounts (including premiums and fees) owing pursuant to the Existing
Credit Agreement shall have been repaid in full (except as to indemnification
obligations (if any) that are not then due and payable).  In addition, the
creditors in respect of the Existing Credit Agreement shall have terminated and
released all security interests in and Liens on the assets of the Borrower and
its Subsidiaries created pursuant to any security documentation relating to the
Existing Credit Agreement, and such creditors shall have returned all such
assets to the Borrower or such Subsidiary.

 


(B)           ON OR PRIOR TO THE INITIAL BORROWING DATE, THE BORROWER SHALL HAVE
IRREVOCABLY INSTRUCTED THE TRUSTEE UNDER THE EXISTING SENIOR SUBORDINATED NOTES
INDENTURE IN WRITING TO MAIL TO THE HOLDERS OF THE EXISTING SENIOR SUBORDINATED
NOTES, ON OR PRIOR TO THE SECOND BUSINESS DAY FOLLOWING THE INITIAL BORROWING
DATE, A REDEMPTION NOTICE (A “REDEMPTION NOTICE”) PURSUANT TO, AND IN ACCORDANCE
WITH THE REQUIREMENTS OF, THE EXISTING SENIOR

 

37

--------------------------------------------------------------------------------


 


SUBORDINATED NOTES DOCUMENTS, WHICH REDEMPTION NOTICE SHALL SPECIFY THAT 100% OF
THE OUTSTANDING EXISTING SENIOR SUBORDINATED NOTES SHALL BE REDEEMED ON A DATE
THAT IS NO LATER THAN THE 45TH DAY FOLLOWING THE INITIAL BORROWING DATE (THE
DATE UPON WHICH SUCH REDEMPTION ACTUALLY OCCURS, THE “REDEMPTION DATE”).


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT THE MATTERS SET FORTH IN THIS SECTION 5.05 HAVE BEEN
SATISFIED ON OR PRIOR TO THE INITIAL BORROWING DATE.


 

5.06  Adverse Change; Governmental and Third Party Approvals; etc.  (a)  On the
Initial Borrowing Date, nothing shall have occurred (and no Agent nor any
Lenders shall have become aware of any facts, conditions or other information
not previously known) which any Agent or the Required Lenders reasonably
determine has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(b)           On or prior to the Initial Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals in
connection with the transactions contemplated by the Credit Documents shall have
been obtained and remain in effect, and all applicable waiting periods shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the transactions contemplated by the Credit Documents. 
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the making of any Loan, issuance of any Letter of Credit or the
consummation of the transactions contemplated by the Credit Documents.

 

5.07  Litigation.  On the Initial Borrowing Date, no litigation by any entity
(private or governmental) shall be pending or, to the knowledge of the Borrower
or any of its Subsidiaries, threatened with respect to this Agreement, any other
Credit Document or any other documentation executed in connection herewith and
therewith or the transactions contemplated hereby and thereby, or which any
Agent or the Required Lenders shall reasonably determine has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

5.08  Pledge Agreement.  On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit H (as amended, restated, modified and/or supplemented from time to time,
the “Pledge Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder, all of the Pledge Agreement Collateral, if any, referred to
therein and then owned by such Credit Party, (x) endorsed in blank in the case
of promissory notes constituting Pledge Agreement Collateral and (y) together
with executed and undated endorsements for transfer in the case of Equity
Interests constituting certificated Pledge Agreement Collateral, along with
evidence that all other actions necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Pledge Agreement have been taken, and the Pledge Agreement shall
be in full force and effect.

 

5.09  Security Agreement.  On the Initial Borrowing Date, each Credit Party
shall have duly authorized, executed and delivered the Security Agreement in the
form of Exhibit I (as

 

38

--------------------------------------------------------------------------------


 

amended, restated, modified and/or supplemented from time to time, the “Security
Agreement”) covering all of such Credit Party’s Security Agreement Collateral,
together with:

 

(i)            Financing Statements (Form UCC-1 or the equivalent) in proper
form for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;

 

(ii)           certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any of its Subsidiaries as debtor
and that are filed in the jurisdictions referred to in clause (i) above or in
any other jurisdiction where the chief executive office, any record office, any
Mortgaged Property or any inventory or equipment of the Borrower or any of its
Subsidiaries is located, together with copies of such other financing statements
that name the Borrower or any of its Subsidiaries as debtor (none of which shall
cover any of the Collateral except (x) to the extent evidencing Permitted Liens
or (y) those in respect of which the Collateral Agent shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed for filing);

 

(iii)          evidence of the completion or performance, as the case may be, of
all other recordings and filings of, or with respect to, the Security Agreement
as may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests intended to be created by the
Security Agreement; and

 

(iv)          evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Security Agreement have been or are
being taken, and the Security Agreement shall be in full force and effect.

 

5.10  Subsidiaries Guaranty.  On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty in the form of Exhibit J (as amended, restated, modified and/or
supplemented from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.

 

5.11  Mortgages; Title Insurance; Survey.  On the Initial Borrowing Date, the
Collateral Agent shall have received:

 

(i)            fully executed counterparts of Mortgages, each in form and
substance reasonably satisfactory to the Administrative Agent, which Mortgages
shall cover such of the Real Property owned by the Borrower or any Subsidiary
Guarantor and designated as “Mortgaged Property” on Schedule 5.11, together with
evidence that counterparts of such Mortgages have been delivered to the title
insurance company insuring the Lien of such Mortgages for recording in all
places to the extent necessary or, in the reasonable opinion of the Collateral
Agent desirable, to effectively create a valid and enforceable first priority
mortgage lien, subject only to Permitted Encumbrances, on such Mortgaged

 

39

--------------------------------------------------------------------------------


 

Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors;

 

(ii)           UCC-1 Fixture Filings covering each Mortgaged Property;

 

(iii)          such consents, approvals, amendments, supplements, estoppels,
tenant subordination agreements or other instruments as shall be reasonably
deemed necessary by the Administrative Agent in order for the owner or holder of
any fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;

 

(iv)          a Mortgage Policy relating to each Mortgage issued by First
American Title Insurance Company (the “Title Company”) reasonably satisfactory
to the Collateral Agent, in an insured amount (which amount shall not exceed
100% of the fair market value of the Mortgaged Property related to the
respective Mortgage Policy) satisfactory to the Collateral Agent and insuring
the Collateral Agent that each Mortgage creates a valid and enforceable first
priority mortgage lien on the respective Mortgaged Property subject thereto,
free and clear of all defects and encumbrances except Permitted Encumbrances. 
Each Mortgage Policy (w) shall be in form and substance reasonably satisfactory
to the Collateral Agent, (x) shall include, to the extent available on a
commercially reasonable basis in the applicable jurisdiction, supplemental
endorsements (including, without limitation, endorsements relating to future
advances under this Agreement and the Notes, usury, first loss, last dollar, tax
parcel, subdivision, zoning, contiguity, variable rate, doing business, public
road access, survey, environmental lien, mortgage tax and so-called
comprehensive coverage over covenants and restrictions and for any other matters
that the Collateral Agent in its discretion may reasonably request), (y) shall
not include the “standard” title exceptions, the “standard” survey exception or
an exception for mechanics’ liens, and (z) shall provide for affirmative
insurance and such reinsurance as the Collateral Agent in its discretion may
reasonably request;

 

(v)           such affidavits, certificates, information (including financial
data) and instruments of indemnification (including, without limitation, a
so-called “gap” indemnification) as shall be required to induce the title
company to issue the Mortgage Policies referred to in subsection (iv) above;

 

(vi)          (A) a copy of the existing survey of each Mortgaged Property,
together with a “no-change” affidavit, if such are acceptable to the Title
Company referred to in preceding clause (iv) and sufficient for the Title
Company to remove all standard survey exceptions from the Mortgage Policy
relating to such Mortgaged Property and issue the endorsements required pursuant
to the provisions of preceding clause (iv) or (B) a survey of each Mortgaged
Property (and all improvements thereon) (a) prepared by a surveyor or engineer
licensed to perform surveys in the state, commonwealth or applicable
jurisdiction where such Mortgaged Property is located, (b) dated not earlier
than six months prior to the date of delivery thereof unless there shall have
occurred within six months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property, in which event such survey
shall be dated after the completion of such construction or if such construction
shall not have been completed as of such date of

 

40

--------------------------------------------------------------------------------


 

delivery, not earlier than twenty days prior to such date of delivery, (c)
certified by the surveyor (in a manner reasonably acceptable to the Collateral
Agent) to the Collateral Agent in its capacity as such, White & Case LLP and the
Title Company, (d) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date or preparation of such survey, and (e) sufficient for the
Title Company to remove all standard survey exceptions from the Mortgage Policy
relating to such Mortgaged Property and issue the endorsements required pursuant
to the provisions of preceding clause (iv);

 

(vii)         to the extent requested by the Collateral Agent, copies of all
leases in which the Borrower or any of its Subsidiaries holds the lessor’s
interest or other agreements relating to possessory interests, if any; provided
that, to the extent any of the foregoing affect such Mortgaged Property, such
agreements shall be subordinate to the Liens of the Mortgage to be recorded
against such Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement (with any such agreement
being reasonably acceptable to the Administrative Agent); and

 

(viii)        flood certificates covering each Mortgaged Property in form and
substance acceptable to the Administrative Agent, certified to the Collateral
Agent in its capacity as such and certifying whether or not each such Mortgaged
Property is located in a flood hazard zone by reference to the applicable FEMA
map.

 

5.12  Solvency Certificate; Insurance Certificates.  On the Initial Borrowing
Date, the Administrative Agent shall have received:

 

(i)            a solvency certificate from the chief financial officer of the
Borrower in the form of Exhibit K; and

 

(ii)           certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and naming the Collateral Agent as an additional insured
and/or as loss payee, and stating that such insurance shall not be canceled
without at least 30 days’ prior written notice by the insurer to the Collateral
Agent.

 

5.13  Fees, etc.  On the Initial Borrowing Date, the Borrower shall have paid to
each Agent and each Lender all costs, fees and expenses (including, without
limitation, legal fees and expenses) payable to such Agent or such Lender to the
extent then due.

 

SECTION 6.  Conditions Precedent to each Incurrence of Incremental Term Loans. 
The obligation of each Lender party to any Incremental Commitment Agreement to
make Incremental Term Loans as contemplated therein and by this Agreement, is
subject at the time of the making of such Incremental Term Loans to the
satisfaction of the following conditions:

 

6.01  Occurrence of Syndication Date and Initial TL Commitment Termination
Date.  The Syndication Date and the Initial TL Commitment Termination Date shall
have already occurred.

 

41

--------------------------------------------------------------------------------


 

6.02  Incremental Commitment Agreement; Related Documentation.  The
Administrative Agent shall have received the respective Incremental Commitment
Agreement, executed by each party thereto (which execution may be in
counterparts), and the Administrative Agent shall have received all related
documentation in accordance with the requirements of Section 1.14(b), in each
case to the reasonable satisfaction of the Administrative Agent.

 

6.03  Incremental Term Notes.  There shall have been delivered to the
Administrative Agent for the account of each of the relevant Incremental Lenders
that has requested same the appropriate Incremental Term Note executed by the
Borrower in the amount, with the maturity and in the form as otherwise provided
herein.

 

6.04  Officer’s Certificate.  On the date of each incurrence of Incremental Term
Loans, the Administrative Agent shall have received a certificate, dated the
date of such incurrence, signed by the Chief Executive Officer, the President,
any corporate Vice President or the Treasurer of the Borrower certifying that
the Incremental Term Loans are being incurred in accordance with the
requirements of Sections 1.01(e), 1.14 and the relevant Incremental Commitment
Agreement and representations and warranties contained in this Agreement, and
showing in reasonable detail calculations of compliance with the requirements of
clause (xii) of Section 1.14(a).

 

6.05  Other Conditions Specified in the Relevant Incremental Commitment
Agreement.  If any other conditions precedent are specified in the relevant
Incremental Commitment Agreement, such conditions precedent shall be satisfied
on the date of the incurrence of the respective Incremental Term Loans.

 

SECTION 7.  Conditions Precedent to All Credit Events.  The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date or the
Redemption Date, as the case may be), and the obligation of each Issuing Lender
to issue Letters of Credit (including Letters of Credit issued on the Initial
Borrowing Date), is subject, at the time of each such Credit Event, to the
satisfaction of the following conditions:

 

7.01  No Default; Representations and Warranties.  At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

 

7.02  Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the making
of each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 1.03(a).  Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 1.03(b)(i).

 

42

--------------------------------------------------------------------------------


 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.03(a).

 

The acceptance of the benefits of (i) each Credit Event occurring on the Initial
Borrowing Date shall constitute a representation and warranty by the Borrower to
the Administrative Agent and each of the Lenders that all the conditions
specified in Section 5 have been satisfied (except to the extent the
satisfaction of such conditions are subject to the discretion of the
Administrative Agent and/or the Required Lenders or which have been waived by
the Required Lenders), (ii) each Credit Event consisting of Incremental Term
Loans shall constitute a representation and warranty by the Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 have been satisfied (except to the extent that the satisfaction of
such conditions are subject to the discretion of the Administrative Agent) and
(iii) all Credit Events on or after the Initial Borrowing Date and applicable to
such Credit Event shall constitute a representation and warranty by the Borrower
to the Administrative Agent and each of the Lenders that all the conditions
specified in Section 7 have been satisfied as of that time.  All of the Notes,
certificates, legal opinions and other documents and papers referred to in
Section 5 and 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

 

SECTION 8.  Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, the Borrower makes the
following representations, warranties and agreements, all of which shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

 

8.01  Organizational Status.  Each of the Borrower and its Subsidiaries (other
than the Existing Non-Material Subsidiaries) (i) is a duly organized and validly
existing corporation, partnership or limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its organization,
(ii) has the corporate, partnership or limited liability company power and
authority, as the case may be, to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the ownership, leasing or operation of its property or
the conduct of its business requires such qualifications except for failures to
be so qualified which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

8.02  Power and Authority; Enforceability.  Each Credit Party has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute,

 

43

--------------------------------------------------------------------------------


 

deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents.  Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

8.03  No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach (other than any conflict with or breach of Sections 10.12, 10.17 and
10.20 of the Existing Senior Subordinated Note Indenture existing on prior to
the 45th day following the Initial Borrowing Date) of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the property or
assets of the Borrower or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of the Borrower or any of its
Subsidiaries.

 

8.04  Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except (x) for those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the Liens created under the Security
Documents, which filings (other than in respect of motor vehicles, tractors and
trailers) shall be made within 10 days following the Initial Borrowing Date), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Credit Document (ii) the legality, validity, binding effect or
enforceability of any such Credit Document or (iii) the consummation of the
Refinancing.

 

8.05  Financial Statements; Financial Condition; Undisclosed Liabilities.  (a) 
The consolidated balance sheet of the Borrower for its fiscal years ended on
December 29, 2001, December 28, 2002 and January 3, 2004, and for its quarterly
accounting period ended June 19, 2004, and the related consolidated statements
of income, cash flows and shareholders’ equity of the Borrower for its fiscal
year or two fiscal quarter period, as the case may be, ended on such dates,
copies of which have been furnished to the Lenders prior to the Initial
Borrowing Date, present fairly in all material respects the consolidated
financial position of the Borrower at the dates of such balance sheets and the
consolidated results of the operations of the Borrower for

 

44

--------------------------------------------------------------------------------


 

the periods covered thereby.  All of the foregoing historical financial
statements have been prepared in accordance with generally accepted accounting
principles (except, in the case of the aforementioned interim statements, for
normal year end audit adjustments and the absence of footnotes).

 

(b)           On and as of the Initial Borrowing Date and after giving effect to
the transactions contemplated hereby and to all Indebtedness (including the
Loans) being incurred or assumed and Liens created by the Credit Parties in
connection therewith, (i) the sum of the assets, at a fair valuation, of the
Borrower on a stand-alone basis and of the Borrower and its Subsidiaries taken
as a whole will exceed their respective debts, (ii) each of the Borrower on a
stand-alone basis and the Borrower and its Subsidiaries taken as a whole have
not incurred and do not intend to incur, and do not believe that they will
incur, debts beyond their respective ability to pay such debts as such debts
mature, and (iii) the Borrower on a stand-alone basis and the Borrower and its
Subsidiaries taken as a whole will have sufficient capital with which to conduct
their respective businesses.  For purposes of this Section 8.05(b), “debt” means
any liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.  The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

(c)           Except (i) as fully disclosed in the financial statements
delivered pursuant to Section 8.05(a) and (ii) Indebtedness of the type
described in Section 10.04(viii) and outstanding on the Initial Borrowing Date,
there were as of the Initial Borrowing Date no liabilities or obligations with
respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  As of the Initial Borrowing Date, the Borrower
knows of no basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements delivered pursuant to Section 8.05(a) or referred to in
the immediately preceding sentence which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(d)           The Projections delivered to the Administrative Agent and the
Lenders prior to the Initial Borrowing Date have been prepared in good faith and
are based on reasonable assumptions, and there are no statements or conclusions
in the Projections which are based upon or include information known to the
Borrower to be misleading in any material respect or which fail to take into
account material information known to the Borrower regarding the matters
reported therein.  On the Initial Borrowing Date, the Borrower believes that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results and such differences may be material.

 

45

--------------------------------------------------------------------------------


 

(e)           Since January 3, 2004 nothing has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

8.06  Litigation.  There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to any Credit Document,
(ii) the Refinancing or (iii) that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

8.07  True and Complete Disclosure.  All factual information furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower in writing to
the Administrative Agent or any Lender will be, taken as whole, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided.

 

8.08  Use of Proceeds; Margin Regulations.  (a)  All proceeds of the Initial
Term Loans shall be utilized by the Borrower (i) on the Redemption Date, to (x)
finance the Existing Senior Subordinated Notes Redemption and (y) pay fees and
expenses incurred in connection therewith and (ii) to the extent in excess of
the amount necessary for the purposes described in preceding clause (i), for
working capital and general corporate purposes (including, without limitation,
to repay outstanding Revolving Loans).

 

(b)           Up to, but no more than $45,000,000 of Revolving Loans and
Swingline Loans shall be utilized by the Borrower on the Initial Borrowing Date
to finance the Bank Refinancing and to pay fees and expenses incurred in
connection therewith and in connection with the entering into of this Agreement
and the other Credit Documents.  Proceeds of all other Revolving Loans and the
Swingline Loans shall be used for the working capital and general corporate
purposes of the Borrower and its Subsidiaries (including to effect Permitted
Acquisitions and make Capital Expenditures, in each case to the extent otherwise
permitted by this Agreement).

 


(C)           ALL PROCEEDS OF INCREMENTAL TERM LOANS SHALL BE USED SOLELY (I) TO
FINANCE PERMITTED ACQUISITIONS, (II) TO FINANCE CAPITAL EXPENDITURES AND THE
BORROWER’S AND ITS SUBSIDIARIES’ OTHER GENERAL CORPORATE PURPOSES AND (III) TO
REPAY OUTSTANDING TERM LOANS AND REVOLVING LOANS.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 8.08 OR ELSEWHERE IN THE THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED
THAT NO PROCEEDS OF ANY LOAN SHALL BE USED TO PAY ANY DIVIDEND REGARDLESS OF
WHETHER SUCH DIVIDEND IS PERMITTED PURSUANT TO SECTION 10.03 OR ELSEWHERE IN
THIS AGREEMENT, PROVIDED THAT PROCEEDS OF REVOLVING LOANS MAY BE USED TO PAY
DIVIDENDS PERMITTED PURSUANT TO SECTION 10.03 TO THE EXTENT SUCH PROCEEDS DO NOT
EXCEED THE ACTUAL AMOUNT OF INTERNALLY GENERATED CASH OF THE BORROWER AND ITS
SUBSIDIARIES PREVIOUSLY APPLIED TO REPAY OUTSTANDING REVOLVING LOANS.

 

46

--------------------------------------------------------------------------------


 


(E)           NO PART OF ANY CREDIT EVENT (OR THE PROCEEDS THEREOF) WILL BE USED
TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK.  NEITHER THE MAKING OF ANY LOAN, NOR
THE USE OF THE PROCEEDS THEREOF, NOR THE OCCURRENCE OF ANY OTHER CREDIT EVENT,
WILL VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF REGULATION T, U OR X OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 

8.09  Tax Returns and Payments.  Each of the Borrower and each of its
Subsidiaries has timely (which shall include any automatic or discretionary
filing extensions) filed or caused to be timely filed with the appropriate
taxing authority all federal and state income tax returns and all other material
tax returns, domestic and foreign (the “Returns”) required to be filed by, or
with respect to the income, properties or operations of, the Borrower and/or any
of its Subsidiaries.  The Returns accurately reflect in all material respects
all liability for taxes of the Borrower and its Subsidiaries for the periods
covered thereby.  Each of the Borrower and each of its Subsidiaries has paid all
material taxes and assessments payable by it which have become due, other than
those that are being contested in good faith, that have been adequately
disclosed on the financial statements of the Borrower and its Subsidiaries and
for which adequate reserves are maintained in accordance with generally accepted
accounting principles.  The Borrower and each of its Subsidiaries has at all
times paid, or has provided adequate reserves (as determined in good faith by
the Borrower) for the payment of, all federal, state and foreign income taxes
applicable for all prior fiscal years and for the current year to date.  There
is no material action, suit, proceeding, investigation, audit or claim now
pending or, to the knowledge of the Borrower, threatened by any authority
regarding any taxes relating to the Borrower or any of its Subsidiaries. 
Neither the Borrower nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of federal income
taxes or other material taxes of the Borrower or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.  Neither the Borrower nor any of its
Subsidiaries has incurred, nor will any of them incur, any material tax
liability in connection with any other transactions contemplated hereby.

 

8.10  Compliance with ERISA.  (a) No facts or circumstances exist which would
reasonably be expected to have a Material Adverse Effect in connection with the
failure of any Plan, or the failure of the Borrower or an ERISA Affiliate with
regard to any Plan, to comply with its terms and with all applicable laws,
including, without limitation, ERISA and the Code.

 


(B)           EXCEPT WITH RESPECT TO ANY MATTER SPECIFIED IN THIS
SECTION 8.10(B) (EITHER INDIVIDUALLY OR IN THE AGGREGATE) WHICH WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND, ADDITIONALLY, TO
THE KNOWLEDGE OF THE BORROWER IN THE CASE OF ANY MATTER RELATING TO A PLAN WHICH
IS A MULTIEMPLOYER PLAN (AS DEFINED IN SECTION 4001(A)(3) OF ERISA):


 

(i)            each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a determination
letter from the Internal Revenue Service to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code (or relies on an opinion
letter issued to the sponsor of a prototype or volume submitter plan, or has
submitted, or is within the remedial amendment period for

 

47

--------------------------------------------------------------------------------


 

submitting, an application for a determination letter with the Internal Revenue
Service and is awaiting receipt of a response);

 

(ii)           no Reportable Event has occurred within the past five (5) years;

 

(iii)          no Plan which is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) is insolvent or in reorganization;

 

(iv)          no Plan subject to Title IV of ERISA (other than any Plan that is
a multiemployer plan) has an Unfunded Current Liability which, when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other Plans
subject to Title IV of ERISA, exceeds $16,000,000;

 

(v)           no Plan which is subject to Section 412 of the Code or Section 302
of ERISA has an accumulated funding deficiency, within the meaning of such
sections of the Code or ERISA, or has applied for or received a waiver of an
accumulated funding deficiency or an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA;

 

(vi)          all contributions required to be made with respect to a Plan have
been timely made;

 

(vii)         neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate has incurred any liability (including any indirect, contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any such
liability under any of the foregoing sections with respect to any Plan;

 

(viii)        to the knowledge of the Borrower, no condition exists which could
reasonably be expected to present a risk to the Borrower or any Subsidiary of
the Borrower or any ERISA Affiliate of incurring a liability to or on account of
a Plan pursuant to the provisions of ERISA and the Code set forth in
subsection (vii) of Section 8.10(b);

 

(ix)           no proceedings have been instituted pursuant to Section 4042 of
ERISA to terminate or appoint a trustee to administer any Plan which is subject
to Title IV of ERISA;

 

(x)            no action, suit, proceeding, hearing, or, to the knowledge of the
Borrower, audit or investigation with respect to the administration, operation
or the investment of assets of any Plan (other than routine claims for benefits)
is pending, expected or, to Borrower’s knowledge, threatened;

 

(xi)           neither the Borrower nor any ERISA Affiliate has, or could
reasonably be expected to incur, directly or indirectly, any withdrawal
liability within the meaning of Section 4201 of ERISA in the event of a complete
withdrawal from all Plans which are multiemployer plans;

 

48

--------------------------------------------------------------------------------


 

(xii)          each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code, except
to the extent that any such noncompliance would not result in a material
liability;

 

(xiii)         each group health plan (as defined in 45 Code of Federal
Regulations Section 160.103) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except to the extent that any such
noncompliance would not result in a material liability; and

 

(xiv)        no lien imposed under the Code or ERISA on the assets of the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate exists or is
likely to arise on account of any Plan; and

 

(xv)         except as set forth on Part B to Schedule 9.07, the Borrower and
its Subsidiaries do not maintain or contribute to any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) which provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA or state insurance continuation laws that are not preempted by ERISA).

 


(C)           TO THE KNOWLEDGE OF THE BORROWER, NO FACTS OR CIRCUMSTANCES EXIST
WHICH COULD (EITHER INDIVIDUALLY OR IN THE AGGREGATE) REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT IN CONNECTION WITH THE FAILURE OF ANY FOREIGN
PENSION PLAN, OR THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH
REGARD TO ANY FOREIGN PENSION PLAN, TO COMPLY WITH ITS TERMS AND WITH THE
REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND
ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE
REGULATORY AUTHORITIES.  EXCEPT WITH RESPECT TO MATTERS SPECIFIED IN CLAUSES
(I), (II) AND/OR (III) BELOW WHICH (EITHER INDIVIDUALLY OR IN THE AGGREGATE)
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (I) ALL
CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO A FOREIGN PENSION PLAN HAVE
BEEN TIMELY MADE; (II) NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS
INCURRED ANY OBLIGATION IN CONNECTION WITH THE TERMINATION OF OR WITHDRAWAL FROM
ANY FOREIGN PENSION PLAN; AND (III) THE PRESENT VALUE OF THE ACCRUED BENEFIT
LIABILITIES (WHETHER OR NOT VESTED) UNDER EACH FOREIGN PENSION PLAN, DETERMINED
AS OF THE END OF THE BORROWER’S MOST RECENTLY ENDED FISCAL YEAR ON THE BASIS OF
ACTUARIAL ASSUMPTIONS, EACH OF WHICH IS REASONABLE, DID NOT EXCEED THE CURRENT
VALUE OF THE ASSETS OF SUCH FOREIGN PENSION PLAN ALLOCABLE TO SUCH BENEFIT
LIABILITIES.


 

8.11  The Security Documents.  (a)  The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has a fully perfected security interest in all right, title and
interest in all of the Security Agreement Collateral described therein to the
extent that such security interest in such Security Agreement Collateral may be
perfected pursuant to the relevant UCC, subject to

 

49

--------------------------------------------------------------------------------


 

no other Liens other than Permitted Liens; provided that there shall be no
violation of the representations and warranties contained in this
Section 8.11(a) as a consequence of the failure to perfect the security interest
granted pursuant to the Security Agreement in (i) any Collateral of the type
described in Section 2.9 of the Security Agreement as long as the obligation of
the respective Credit Party to take action to perfect the security interest in
such Collateral has not arisen under Section 2.9 of the Security Agreement, (ii)
Deposit Accounts or Letter-of-Credit Rights (in each case as such term is
defined in the Security Agreement) as long as the obligation of the applicable
Credit Party to take action such that the Collateral Agent obtains “control”
over such Collateral pursuant to the relevant UCC has not yet arisen under
Section 3.9 or 3.10 (as applicable) of the Security Agreement or (iii)
Commercial Tort Claims (as defined in the Security Agreement) so long as the
obligation of the respective Credit Party to take action to perfect the security
interest in such Commercial Tort Claim has not yet arisen under Section 3.11 of
the Security Agreement.  The recordation of (x) the Grant of Security Interest
in U.S. Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in U.S. Copyrights in the form attached to the
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States copyrights covered by the Security Agreement.

 

(b)           The security interests created in favor of the Collateral Agent,
as Pledgee, for the benefit of the Secured Creditors, under the Pledge Agreement
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person except non-consensual Liens which constitute Permitted Liens and are
junior in priority to the Liens and security interests created by the Pledge
Agreement.  No filings or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interests created in the
Pledge Agreement Collateral under the Pledge Agreement other than with respect
to that portion of the Pledge Agreement Collateral constituting a “general
intangible” under the UCC.

 

(c)           Each Mortgage creates, as security for the obligations purported
to be secured thereby, a valid and enforceable perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except that the security interest and mortgage lien
created on such Mortgaged Property may be subject to the Permitted Encumbrances
related thereto).

 

8.12  Properties.  (a)  All Real Property owned or leased by the Borrower or any
of its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is correctly set forth on Schedule 8.12.  Each of the Borrower
and each of its Subsidiaries has good and indefeasible title to all material
properties (and to all buildings, fixtures and improvements located thereon)
owned by it and a valid leasehold interest in any material Real Property leased
by it, including all material property reflected in the most recent historical
balance sheets referred to in Section 8.05(a) (except as sold or otherwise
disposed of since the date of such

 

50

--------------------------------------------------------------------------------


 

balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens.

 

(b)           The assessed value (for real estate tax purposes) and/or the fair
market value (as determined in good faith by the Borrower) of each Real Property
owned by the Borrower and its Subsidiaries as of the Initial Borrowing Date and
set forth on Schedule 5.11 is set forth opposite such Real Property listed on
Schedule 5.11, and except as otherwise set forth on Schedule 10.02(xiii) and
Schedule 10.01(iii) no other Real Property owned by the Borrower or any of its
Subsidiaries as of the Initial Borrowing Date has a assessed value (for real
estate tax purposes) or, to the extent available, fair market value (as
determined in good faith by the Borrower), in either case, in excess of
$750,000.

 

8.13  Capitalization.  On the Initial Borrowing Date, the authorized capital of
the Borrower consists of (i) 50,000,000 shares of common stock, $1.66-2/3 par
value per share, of which 12,489,773 shares are issued and outstanding and
10,004 of which are issued and held in treasury and (ii) 500,000 shares of blank
check preferred stock, none of which shares shall be issued and outstanding. 
All outstanding shares of capital stock of the Borrower have been duly and
validly issued and are fully paid and non-assessable.  The Borrower does not
have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock, except for options or warrants to
purchase shares of the Borrower’s common stock which may be issued from time to
time pursuant to any employee and/or director equity-based compensation plan.

 

8.14  Subsidiaries.  As of the Initial Borrowing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14. 
Schedule 8.14 correctly sets forth, as of the Initial Borrowing Date, the
percentage ownership (direct or indirect) of the Borrower in each class of
capital stock or other equity of its Subsidiaries and also identifies the direct
owner thereof.

 

8.15  Compliance with Statutes, etc.  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.16  Investment Company Act.  Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

8.17  Public Utility Holdings Company Act.  Neither the Borrower nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holdings Company
Act of 1935, as amended.

 

51

--------------------------------------------------------------------------------


 

8.18  Environmental Matters.  (a)  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws.  There are no
pending or, to the knowledge of the Borrower threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries.  There are
no facts, circumstances, conditions or occurrences with respect to the business
or operations of the Borrower or any of its Subsidiaries, or any Real Property
at any time owned, leased or operated by the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, any property adjoining or adjacent to any
such Real Property that could be reasonably expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries or
(ii) to cause any Real Property owned, leased or operated by the Borrower or any
of its Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Borrower or any of its
Subsidiaries under any applicable Environmental Law.

 

(b)           Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property at any time owned, leased or operated by the Borrower or any of
its Subsidiaries or to the knowledge of the Borrower, any property adjoining or
adjacent to any such Real Property, where such generation, use, treatment,
storage, transportation or Release has violated or could be reasonably expected
to violate any applicable Environmental Law or give rise to an Environmental
Claim.

 

(c)           Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall not be untrue
unless the effect of any or all conditions, violations, claims, restrictions,
failures and noncompliances of the types described above could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.19  Employment and Labor Relations.  Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.  There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries, or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage is pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question is in existence with respect to the employees of the
Borrower or any of its Subsidiaries, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to the
Borrower’s knowledge, threatened against the Borrower or any of its Subsidiaries
and (v) to the knowledge of the Borrower, no wage and hour department
investigation has been made of the Borrower or any of its Subsidiaries, except
(with respect to any matter specified in clause (i), (ii), (iii), (iv) or (v)
above, either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

8.20  Intellectual Property, etc.  Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

8.21  Indebtedness.  Schedule 8.21 sets forth a true and complete list of all
Indebtedness of the Borrower and its Subsidiaries as of the Initial Borrowing
Date and which is to remain outstanding after the Bank Refinancing and the other
transactions contemplated hereby (other than (1) Contingent Obligations not
supporting any Indebtedness of the type described in clause (i), (ii), (iv), (v)
or (vii) of the definition thereof, (2) the Existing Senior Subordinated Notes,
(3) the Loans and (4) the Letters of Credit), in each case showing the aggregate
principal amount thereof and the name of the respective borrower and lender and
any Credit Party or any of its Subsidiaries which directly or indirectly
guarantees such Indebtedness.

 

8.22  Insurance.  Schedule 8.22 sets forth a true and complete listing of all
insurance maintained by the Borrower and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.

 

SECTION 9.  Affirmative Covenants.  The Borrower hereby covenants and agrees
that on and after the Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings (in
each case together with interest thereon), Fees and all other Obligations (other
than indemnities described in Section 14.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

9.01  Information Covenants.  The Borrower will furnish to each Lender:

 

(a)           Quarterly Financial Statements.  Within 40 days (or such shorter
period as may be required by the SEC for the filing of quarterly reports on Form
10-Q by Persons subject to Section 13(a) or 15(d) of the Securities Exchange
Act) after the close of each of the first three quarterly accounting periods in
each fiscal year of the Borrower, (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such quarterly accounting period,
(ii) the related consolidated statements of income and retained earnings and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, (iii) statements of the Borrower’s and its Subsidiaries’ consolidated
and consolidating revenues, profits and Consolidated EBITDA for each of its
operating segments (i.e., food distribution, MDV and retail segments), in each
case, for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, (iv) a
schedule containing a summary of same store sales growth (expressed as a
percentage) for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case in respect of preceding clauses (i), (ii) and (iii) setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and, except in respect of

 

53

--------------------------------------------------------------------------------


 

preceding clause (iii), comparable budgeted figures for such quarterly
accounting period as set forth in the respective budget delivered pursuant to
Section 9.01(d), all of which shall be certified by the chief financial officer
of the Borrower that they fairly present in all material respects in accordance
with generally accepted accounting principles the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (v) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.

 

(b)           Annual Financial Statements.  Within 75 days (or such shorter
period as may be required by the SEC for the filing of annual reports on Form
10-K by Persons subject to Section 13(a) or 15(d) of the Securities Exchange
Act) after the close of each fiscal year of the Borrower (i) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and retained earnings and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year and certified (without the inclusion of any “going
concern” qualification) by Ernst & Young LLP or such other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the course of its regular audit of the financial statements of the
Borrower and its Subsidiaries, which audit was conducted in accordance with the
standards of the Public Company Accounting Oversight Board (United States), such
accounting firm obtained no knowledge of any Default or any Event of Default
which has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or an Event of Default has occurred and is continuing, a
statement as to the nature thereof, (ii) statements of the Borrower’s and its
Subsidiaries’ consolidated and consolidating revenues, profits and Consolidated
EBITDA for each of its operating segments (i.e., food distribution, MDV and
retail segments) for such fiscal year and setting forth comparative figures for
the preceding fiscal year, (iii) a schedule containing a summary of same store
sales growth (expressed as a percentage) for such fiscal year and setting forth
comparative figures for the preceding fiscal year, and (iv) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.

 

(c)           Management Letters.  Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any final “management letter” received
from its certified public accountants and management’s response thereto.

 

(d)           Budgets.  No later than five days following the approval thereof
by the Board of Directors of the Borrower, but in any event no later than 60
days following the first day of each fiscal year of the Borrower (commencing
with its fiscal year commencing on or about January 1, 2005), a budget in form
consistent with past practices and otherwise reasonably satisfactory to the
Administrative Agent (including budgeted statements of income, sources and uses
of cash and balance sheets for the Borrower and its Subsidiaries on a
consolidated basis prepared by the Borrower (i) for each quarter of such fiscal
year prepared in detail and (ii) for the five immediately succeeding fiscal
years (or, if earlier, the latest Maturity Date then in effect) prepared in
summary form, in each case setting forth, with appropriate discussion, the
principal assumptions upon which such budgets are based.

 

54

--------------------------------------------------------------------------------


 

(e)           Officer’s Certificates, etc.  At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from the chief financial officer of the Borrower in the form of
Exhibit L certifying on behalf of the Borrower that, to the best of such
officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or any Event of Default has
occurred and is continuing, specifying the nature and extent thereof, which
certificate shall:

 

(i) set forth in reasonable detail the calculations required to establish
whether the Borrower and its Subsidiaries were in compliance with the provisions
of Sections 4.02(d), 4.02(e), 10.01 through 10.05, inclusive, 10.07 and with the
Financial Covenants, at the end of such fiscal quarter or year, as the case may
be;

 

(ii) certify (A) that there have been no changes to Annexes A through J of the
Security Agreement and Annexes A through G of the Pledge Agreement, in each case
since the Initial Borrowing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 9.01(e), or (B) if there have
been any such changes, a list in reasonable detail of such changes and a
certification that the Borrower and its Subsidiaries have taken all action
required by the relevant Security Documents as may be necessary as a result of
such changes so that all security interests purported to be created pursuant to
such Security Documents continue to be fully perfected (to the extent required
by the Security Documents);

 

(iii) set forth a schedule of all loans, guarantees and advances made by the
Borrower and its Subsidiaries to their respective customers pursuant to
Section 10.04(viii) or otherwise described in Schedule 8.21 and which are
outstanding at the end of the fiscal quarter of the year, as the case may be, in
respect of which such financial statements are then being delivered, which
schedule shall set forth for each such loan or advance (w) the amount of such
loan or advance, (x) the obligee in respect thereto, (y) each guarantor, if any,
of the obligations thereunder and (z) any and all assets pledged to any Credit
Party as security for the repayment of such loan or advance;

 

(iv) in the event that any assets pledged as described in preceding clause
(iii)(z) consist of Notes, Instruments and/or Certificated Securities (in each
case, as defined in the Pledge Agreement), certify that the Borrower and the
other Credit Parties have pledged, and delivered for pledge, all such Notes,
Instruments and Certificated Securities to the Collateral Agent for the benefit
of the Secured Creditors, in each case to the extent required by the Pledge
Agreement;

 

(v)           set forth a schedule of (x) any and all Real Property in which the
Borrower or any of its Subsidiaries has acquired a fee interest during the
immediately preceding fiscal quarter and any and all new retail stores opened by
the Borrower or any of its Subsidiaries during the immediately preceding fiscal
quarter and located on Real Property owned by the Borrower or one of its
Subsidiaries, and (y) the assessed value (for real estate tax purposes) and, if
available, the fair market value (as determined by the Borrower in good faith)
of each such Real Property so acquired or on which such newly opened retail
store is located; and

 

55

--------------------------------------------------------------------------------

 


 

(vi)  in the case of any compliance certificates delivered with the financial
statements provided for in Section 9.01(b), set forth the amount of (and the
calculations required to establish) Excess Cash Flow for the respective Excess
Cash Payment Period.

 

(f)                                    Notice of Default, Litigation and
Material Adverse Effect.  Promptly, and in any event within three Business Days
after any executive officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, (ii) any litigation or governmental
investigation or proceeding pending against the Borrower or any of its
Subsidiaries (x) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (y) with respect to
any Credit Document, or (iii) any other event, change or circumstance that has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

(g)                                 Other Reports and Filings.  (i)  Promptly
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Borrower or any of its Subsidiaries
shall publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) or deliver to holders (or any trustee, agent or other
representative therefor) in respect of any Indebtedness or commitments therefor
(in each case, in excess of an initial aggregate principal amount exceeding
$5,000,000) pursuant to the terms of the documentation governing such
Indebtedness.

 

(ii)                                  On or prior to the dates by which the
Borrower is required to file annual reports, quarterly reports and other
documents with the SEC pursuant to Section 13(a) or 15(d) of the Securities
Exchange Act, or any successor provision thereto, copies of such reports and
documents as filed with the SEC; provided that if at any time the Borrower is no
longer subject to such provisions, it shall continue to provide to each Lender
(and, to the extent permitted by SEC practice and applicable law and
regulations, file with the SEC) copies of such reports and documents on or prior
to the dates it would be required to file such reports and documents with the
SEC if it were then subject to such provisions.

 

(h)                                 Environmental Matters.  Promptly after any
officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of one or more of the following environmental matters to the extent that
such environmental matters, either individually or when aggregated with all
other such environmental matters, could reasonably be expected to have a
Material Adverse Effect:

 

(i)                                     any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries that (a) results in noncompliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries or any such Real Property;

 

56

--------------------------------------------------------------------------------


 

(iii)                               any condition or occurrence on any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
that could reasonably be expected to cause such Real Property to be subject to
any restrictions on the ownership, lease, occupancy, use or transferability by
the Borrower or any of its Subsidiaries of such Real Property under any
Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
administrative agency; provided that in any event the Borrower shall deliver to
each Lender all notices received by the Borrower or any of its Subsidiaries from
any government or governmental agency under, or pursuant to, CERCLA which
identify the Borrower or any of its Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify the Borrower or any of
its Subsidiaries of potential liability under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.`

 

(i)                                     Notice of Default Under Certain Leases. 
To the extent the Borrower shall not have delivered a fully executed landlord
waiver for any Real Property set forth on Schedule 9.18 where a distribution
center of the Borrower or any of its Subsidiaries is located, the Borrower shall
promptly notify the Administrative Agent of the occurrence of any payment or
other material default by the Borrower or any of its Subsidiaries of any
obligations as tenant under such Real Property.

 

(j)                                     Other Information.  From time to time,
such other information or documents (financial or otherwise) with respect to the
Borrower or any of its Subsidiaries as any Agent may reasonably request.

 

9.02  Books, Records and Inspections; Annual Meetings.  (a)  The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with generally
accepted accounting principles and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit officers and
designated representatives of any Agent or the Required Lenders to visit and
inspect, under guidance of officers of the Borrower or such Subsidiary, any of
the properties of the Borrower or such Subsidiary, and to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, (x) at any time a
Default or Event of Default is in existence, upon prior notice and at such times
and intervals and to such extent as such Agent or the Required Lenders may
request and (y) at all other times, upon reasonable prior notice and at such
reasonable times and intervals (not to exceed one time per calendar year), and
to such reasonable extent as such Agent or the Required Lenders may reasonably
request.

 

57

--------------------------------------------------------------------------------


 

(b)                                 At a date to be mutually agreed upon between
the Administrative Agent and the Borrower occurring on or prior to the 120th day
after the close of each fiscal year of the Borrower, the Borrower will, at the
request of the Administrative Agent, hold a meeting with all of the Lenders
which are available to attend such meeting (either in person or by
teleconference or other similar means), at which meeting will be reviewed the
financial results of the Borrower and its Subsidiaries for the previous fiscal
year and the budgets presented for the then current fiscal year of the Borrower.

 

9.03  Insurance.  (a)  The Borrower will, and will cause each of its
Subsidiaries (other than Existing Non-Material Subsidiaries) to (i) maintain,
with financially sound and reputable insurance companies, insurance on all its
property in at least such amounts and against at least such risks as is
consistent and in accordance with industry practice and (ii) furnish to the
Administrative Agent and each of the Lenders, upon request, full information as
to the insurance carried.  Such insurance shall include physical damage
insurance on all real and personal property (whether now owned or hereafter
acquired) on an all risk basis and business interruption insurance.  The
provisions of this Section 9.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

 

(b)                                 The Borrower will, and will cause each
Subsidiary Guarantor to, at all times keep the respective property of the
Borrower and each Subsidiary Guarantor insured in favor of the Collateral Agent,
and all policies or certificates with respect to such insurance (and any other
insurance maintained by, or on behalf of, the Borrower or any Subsidiary
Guarantor) (i) shall be endorsed to the Collateral Agent’s satisfaction for the
benefit of the Collateral Agent (including, without limitation, by naming the
Collateral Agent as certificate holder, mortgagee and loss payee with respect to
real property, certificate holder and loss payee with respect to personal
property, additional insured with respect to general liability and umbrella
liability coverage and certificate holder with respect to workers’ compensation
insurance), (ii) shall state that such insurance policies shall not be canceled
or materially changed without at least 30 days’ prior written notice thereof by
the respective insurer to the Collateral Agent and (iii) shall be deposited with
the Collateral Agent (or copies thereof shall be deposited with the Collateral
Agent).

 

(c)                                  If the Borrower or any of its Subsidiaries
(other than Existing Non-Material Subsidiaries) shall fail to maintain all
insurance in accordance with this Section 9.03, or if the Borrower or any of its
Subsidiaries shall fail to so name the Collateral Agent as an additional
insured, mortgagee or loss payee, as the case may be, or so deposit all
certificates (or copies thereof) with respect thereto, the Administrative Agent
and/or the Collateral Agent shall have the right (but shall be under no
obligation), upon five Business Days notice to the Borrower, to procure such
insurance and take any such other aforementioned action, and the Credit Parties
agree jointly and severally to reimburse the Administrative Agent or the
Collateral Agent, as the case may be, for all costs and expenses of procuring
such insurance and taking any such other aforementioned action.

 

9.04  Existence; Franchises.  The Borrower will, and will cause each of its
Subsidiaries (other than Existing Non-Material Subsidiaries) to, do or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its material rights,

 

58

--------------------------------------------------------------------------------


 

franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 9.04 shall prevent (i) sales of assets and
other transactions by the Borrower or any of its Subsidiaries in accordance with
Section 10.02 or (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign corporation, partnership or limited liability
company, as the case may be, in any jurisdiction where such withdrawal could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

9.05  Compliance with Statutes, etc.  The Borrower will, and will cause each of
the other Credit Parties to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

9.06  Compliance with Environmental Laws.  (a)  The Borrower will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws.  Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries.

 

(b)                                 (i) After the receipt by the Administrative
Agent or any Lender of any notice of the type described in Section 9.01(f), (ii)
at any time that the Borrower or any of its Subsidiaries are not in compliance
with Section 9.06(a) or (iii) at any time when an Event of Default is in
existence, the Borrower will provide, at its sole expense and at the request of
the Administrative Agent or the Required Lenders, an environmental site
assessment report concerning (x) in the case of preceding clauses (i) and (ii),
the specific parcel of Real Property referenced in such notice or the subject of
such non-compliance and (y) in the case of preceding clause (iii), any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property.  If the Borrower fails to provide the
same within 30 days after such request was made, the Administrative Agent or
Required Lenders, as the case may be, may order the same, the cost of which
shall be borne by the Borrower, and the Borrower shall grant and hereby grants
to the Administrative Agent and the Lenders and their respective agents access
to such

 

59

--------------------------------------------------------------------------------


 

Real Property and specifically grants the Administrative Agent and the Lenders
an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
the Borrower, all at the sole expense of the Borrower.

 

9.07  ERISA.  (a)  As soon as possible and, in any event, within fifteen (15)
days after the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrower will deliver to the Administrative Agent a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
received by the Borrower, such Subsidiary or such ERISA Affiliate from the PBGC
or any other government agency, or a Plan participant, and on the date any
notice relating to such occurrence must be given or filed by the Borrower, such
Subsidiary, the Plan administrator or such ERISA Affiliate to or with the PBGC
or any other governmental agency, or a Plan participant, the Borrower will
deliver to the Administrative Agent a copy of such notice with respect thereto:

 

(i)                                     that a Reportable Event has occurred;

 

(ii)                                  that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
is reasonably expected to occur with respect to such Plan within the following
30 days except to the extent reporting under such subsections of PBGC Regulation
Section 4043 has been waived by the PBGC;

 

(iii)                               that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan;

 

(iv)                              that any contribution required to be made with
respect to a Plan subject to Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA or Foreign Pension Plan has not been timely made (for this
purpose, any quarterly contribution pursuant to Section 412(m) of the Code or
Section 302(e) of ERISA that is made within 30 days after the date on which it
is due will be deemed to have been timely made);

 

(v)                                 that a Plan has been or is reasonably
expected to be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA;

 

(vi)                              that a Plan subject to Title IV of ERISA
(other than any Plan that is a multiemployer plan) has an Unfunded Current
Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Plans subject to Title IV of ERISA could
reasonably be expected to have a Material Adverse Effect;

 

(vii)                           that proceedings may be or have been or are
reasonably expected to be instituted pursuant to Section 4042 of ERISA to
terminate or appoint a trustee to

 

60

--------------------------------------------------------------------------------


 

administer a Plan which is subject to Title IV of ERISA; that a proceeding has
been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan;

 

(ix)                                that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate would reasonably be expected to incur any
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code, except to the extent such liability under Section 4980B of the Code
would not be material; or

 

(x)                                   that the Borrower or any Subsidiary of the
Borrower may incur any increase in liability for retiree benefits pursuant to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by the severance pay Plans of the Borrower or any of its Subsidiaries
or Section 601 of ERISA or state insurance continuation laws not preempted by
ERISA) above that reflected in the Borrower’s most recent audited financial
statements that could reasonably be expected to result in a Material Adverse
Effect.

 


(B)                                 THE BORROWER WILL DELIVER TO THE
ADMINISTRATIVE AGENT COPIES OF ANY RECORDS, DOCUMENTS OR OTHER INFORMATION THAT
MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY PLAN PURSUANT TO SECTION 4010
OF ERISA.  AT THE REQUEST OF ANY LENDER, THE BORROWER WILL ALSO DELIVER TO SUCH
LENDER A COMPLETE COPY OF THE ANNUAL REPORT (ON INTERNAL REVENUE SERVICE FORM
5500-SERIES) OF EACH PLAN (INCLUDING, TO THE EXTENT REQUIRED, THE RELATED
FINANCIAL AND ACTUARIAL STATEMENTS AND OPINIONS AND OTHER SUPPORTING STATEMENTS,
CERTIFICATIONS, SCHEDULES AND INFORMATION) REQUIRED TO BE FILED WITH THE
INTERNAL REVENUE SERVICE.  IN ADDITION, ANY MATERIAL NOTICES RECEIVED BY THE
BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE FROM ANY
GOVERNMENTAL AGENCY WITH RESPECT TO ANY FOREIGN PENSION PLAN OR RECEIVED FROM
ANY GOVERNMENTAL AGENCY OR PLAN ADMINISTRATOR OR SPONSOR OR TRUSTEE WITH RESPECT
TO ANY MULTIEMPLOYER PLAN (AS DEFINED IN SECTION 4001(A)(3) OF ERISA), SHALL BE
DELIVERED TO THE ADMINISTRATIVE AGENT NO LATER THAN FIFTEEN (15) DAYS AFTER SUCH
NOTICE HAS BEEN RECEIVED BY THE BORROWER, THE RESPECTIVE SUBSIDIARY OR THE ERISA
AFFILIATE, AS APPLICABLE.  IF, AT ANY TIME AFTER THE INITIAL BORROWING DATE, THE
BORROWER, ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE MAINTAINS, OR
CONTRIBUTES TO (OR INCURS AN OBLIGATION TO CONTRIBUTE TO), A PENSION PLAN AS
DEFINED IN SECTION 3(2) OF ERISA WHICH IS NOT SET FORTH IN PART A OF
SCHEDULE 9.07, AS MAY BE UPDATED FROM TIME TO TIME, THEN THE BORROWER SHALL
DELIVER TO THE LENDERS AN UPDATED PART A OF SCHEDULE 9.07 AS SOON AS POSSIBLE
AND, IN ANY EVENT, WITHIN FIFTEEN (15) DAYS AFTER THE BORROWER, SUCH SUBSIDIARY
OR SUCH ERISA AFFILIATE MAINTAINS, OR CONTRIBUTES TO (OR INCURS AN OBLIGATION TO
CONTRIBUTE TO), SUCH PENSION PLAN.  SUCH UPDATED PART A OF SCHEDULE 9.07 SHALL
SUPERSEDE AND REPLACE THE EXISTING PART A OF SCHEDULE 9.07.  THE BORROWER AND
EACH OF ITS APPLICABLE SUBSIDIARIES SHALL ENSURE THAT ALL FOREIGN PENSION PLANS
ADMINISTERED BY IT OR INTO WHICH IT MAKES PAYMENTS OBTAINS OR RETAINS (AS
APPLICABLE) REGISTERED STATUS UNDER AND AS REQUIRED BY APPLICABLE LAW AND IS
ADMINISTERED IN A TIMELY MANNER IN ALL RESPECTS IN COMPLIANCE WITH ALL
APPLICABLE LAWS EXCEPT WHERE THE FAILURE TO DO ANY OF THE FOREGOING COULD NOT,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

61

--------------------------------------------------------------------------------


 

9.08  End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on the Saturday closest
to December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates consistent with such fiscal year ends and the
practices of the Borrower prior to the Effective Date.

 

9.09  Performance of Obligations.  The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other material agreement, contract or instrument by which it is bound,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.10  Payment of Taxes.  The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, prior to the date on which penalties
attach thereto, and all lawful claims for sums that have become due and payable
which, if unpaid, might become a Lien or charge upon any properties of the
Borrower or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with generally accepted
accounting principles.

 

9.11  Use of Proceeds.  The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

 

9.12  Additional Security; Further Assurances; etc.  (a)  The Borrower will, and
will cause each of the other Credit Parties to, grant to the Collateral Agent
for the benefit of the Secured Creditors security interests in such assets and
properties (other than Real Property, except as otherwise provided in clause (f)
below) of the Borrower and the other Credit Parties as are not covered by the
original Security Documents and as may be requested from by the Administrative
Agent or the Required Lenders at any time when a Default or Event of Default
exists and is continuing (collectively, the “Additional Security Documents”). 
All such security interests shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable perfected security interests superior to
and prior to the rights of all third Persons and subject to no other Liens
except for Permitted Liens.  The Additional Security Documents or instruments
related thereto shall have been duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall have been paid in full.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports, landlord waivers and other assurances or instruments

 

62

--------------------------------------------------------------------------------


 

and take such further steps relating to the Collateral covered by any of the
Security Documents as the Collateral Agent may reasonably require in order to
keep itself reasonably informed with respect to such Collateral and/or to
perform its duties as Collateral Agent including, without limitation, to
preserve, protect, maintain, perfect or establish the priority of any Lien
created or purported to be created thereunder.  Furthermore, the Borrower will,
and will cause the other Credit Parties to, deliver to the Collateral Agent such
opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Administrative Agent to assure itself that the
Borrower and its Subsidiaries have complied with this Section 9.12.

 

(c)                                  If the Administrative Agent or the Required
Lenders reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of the Real Property of the Borrower and the
other Credit Parties constituting Collateral, the Borrower will, at its own
expense, provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which appraisals shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)                                 Each of the Borrower, each Agent and each
Lender acknowledge and agree that on the Initial Borrowing Date no action has
been taken to perfect the security interests created pursuant to the Security
Agreement in the Borrower’s and the other Credit Parties’ motor vehicles,
tractors or trailers (except to the extent that such perfection would occur
under relevant State law as a result of the filing of forms UCC-1 (or the
appropriate equivalent) under relevant State law), provided that upon the
written request of the Administrative Agent or the Required Lenders at any time
when a Default or Event of Default exists and is continuing, the Borrower will,
and will cause each of the other Credit Parties to, take, at their expense, all
action (including, without limitation, notations on certificates of title under
applicable State law) as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect such security interests in such motor
vehicles, tractors and/or trailers such that all such security interests are
perfected within 60 days (or such later date as may be agreed to by the
Administrative Agent or the Required Lenders, as the case may be, in its or
their sole discretion) following the date of such written request.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.12, no Foreign Subsidiary of the Borrower shall be
required to enter into any pledge agreement, security agreement or guaranty
described in this Section 9.12 except as required by such Section 9.13.

 

(f)                                    Within 60 days following the acquisition
of a fee interest in Real Property by, or the opening of a new retail store
located on any Real Property owned by, the Borrower or any Subsidiary Guarantor,
in either case having a assessed value (for real estate purposes) or, if
available, a fair market value (as determined in good faith by the Borrower),
whichever is greater, in excess of $750,000, the Borrower will, or cause the
respective Subsidiary Guarantor to, grant to the Collateral Agent for the
benefit of the Secured Creditors, a Mortgage on any such Real Property; it being
understood and agreed that the aggregate assessed value (for real estate
purposes) or, if available, the aggregate fair market value of all Real Property
acquired (or on which a new retail store has been opened), after the Effective
Date and not required to be subject to a Mortgage by virtue of the
aforementioned dollar limitation shall not exceed $5,000,000.  All

 

63

--------------------------------------------------------------------------------


 

such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent, and shall constitute
a valid and enforceable perfected mortgage Lien on the respective Real Property
superior to and prior to the rights of all third Persons and subject to no other
Liens except for Permitted Encumbrances.  Such Mortgages and all instruments
related thereto shall have been duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
such Mortgages and all taxes, fees and other charges payable in connection
therewith shall have been paid in full.  In addition, the Borrower shall
deliver, or cause to be delivered, those items described in Sections 5.03(iii)
and 5.11(ii), (iii), (iv), (v), (vi), (vii) and (viii) (as applicable) with
respect to the Real Property to be so mortgaged.

 

(g)                                 Within 60 days following the repayment of
the respective Indebtedness (except to the extent such respective Indebtedness
is repaid with refinancing or replacement Indebtedness in a like principal
amount (plus any accrued and unpaid interest thereon and any premium payable
with respect thereto)) secured by the relevant Real Property designated as “Real
Property Subject to Liens” in Schedule 10.01(iii) and the release of such
mortgage Lien, the Borrower will, or cause the respective Subsidiary Guarantor
to, grant to the Collateral Agent for the benefit of the Secured Creditors, a
Mortgage on any such Real Property.  All such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Collateral Agent and shall constitute a valid and enforceable perfected mortgage
Lien on the respective Real Property superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Encumbrances. 
Such Mortgages and all instruments related thereto shall have been duly recorded
or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to such Mortgages and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.  In
addition, the Borrower shall deliver, or cause to be delivered, those items
described in Sections 5.03(iii) and 5.11(ii), (iii), (iv), (v), (vi), (vii) and
(viii) (as applicable) with respect to the Real Property to be so mortgaged.

 

(h)                                 The Borrower agrees that each action
required by clauses (a) through (c) of this Section 9.12 shall be completed as
soon as possible, but in no event later than 60 days after such action is
requested to be taken by the Administrative Agent or the Required Lenders;
provided that, in no event will the Borrower or any of the other Credit Parties
be required to take any action, other than using commercially reasonable
efforts, to obtain consents or waivers from third parties with respect to its
compliance with this Section 9.12.

 

9.13  Foreign Subsidiaries Security.  If, following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, the Borrower does not
within 30 days after a request from the Administrative Agent or the Required
Lenders deliver evidence, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to any Foreign Subsidiary of the Borrower
which has not already had all of its stock pledged pursuant to the Pledge
Agreement that (i) a pledge of 66-2/3% or more of the total combined voting
power of all classes of capital stock of such Foreign Subsidiary entitled to
vote, (ii) the entering into by such Foreign Subsidiary of a security agreement
in substantially the form of the Security Agreement and (iii)

 

64

--------------------------------------------------------------------------------


 

the entering into by such Foreign Subsidiary of a guaranty in substantially the
form of the Subsidiaries Guaranty, in any such case could reasonably be expected
to cause any undistributed earnings of such Foreign Subsidiary as determined for
Federal income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent for Federal income tax purposes, then in the
case of a failure to deliver the evidence described in clause (i) above, that
portion of such Foreign Subsidiary’s outstanding capital stock not theretofore
pledged pursuant to the Pledge Agreement shall be promptly pledged to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the Pledge
Agreement (or another pledge agreement in substantially similar form, if
needed), and in the case of a failure to deliver the evidence described in
clause (ii) above, such Foreign Subsidiary shall promptly execute and deliver
the Security Agreement and Pledge Agreement (or another security agreement or
pledge agreement in substantially similar form, if needed), granting the
Collateral Agent for the benefit of the Secured Creditors a security interest in
all of such Foreign Subsidiary’s assets and securing the obligations of the
Borrower under the Credit Documents and under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into with a Secured Creditor and,
in the event the Subsidiaries Guaranty shall have been executed by such Foreign
Subsidiary, the obligations of such Foreign Subsidiary thereunder, and in the
case of a failure to deliver the evidence described in clause (iii) above, such
Foreign Subsidiary shall promptly execute and deliver the Subsidiaries Guaranty
(or another guaranty in substantially similar form, if needed), guaranteeing the
obligations of the Borrower under the Credit Documents and under any Interest
Rate Protection Agreement or Other Hedging Agreement entered into with a Secured
Creditor, in each case to the extent that the entering into of the Security
Agreement, Pledge Agreement or Subsidiaries Guaranty is permitted by the laws of
the respective foreign jurisdiction and with all documents delivered pursuant to
this Section 9.13 to be in form and substance reasonably satisfactory to the
Administrative Agent.

 

9.14  Permitted Acquisitions.  (a)  Subject to the provisions of this
Section 9.14 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and the Subsidiary Guarantors may from time to time
effect Permitted Acquisitions, so long as:

 

(i) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of the proposed Permitted Acquisition or immediately
after giving effect thereto;

 

(ii) the Borrower shall have given to the Administrative Agent at least 10
Business Days’ prior written notice of any Material Permitted Acquisition, which
notice shall describe in reasonable detail the principal terms and conditions of
such Material Permitted Acquisition;

 

(iii) in the case of any Material Permitted Acquisition, calculations are made
by the Borrower showing compliance with each of the Financial Covenants for the
respective Calculation Period on a Pro Forma Basis as if the respective Material
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period;

 

65

--------------------------------------------------------------------------------


 

(iv) in the case of any Material Permitted Acquisition, based on good faith
projections prepared by the Borrower for the period from the date of the
consummation of the respective Material Permitted Acquisition to the date which
is one year thereafter, the level of financial performance measured by the
Financial Covenants shall be better than or equal to such level as would be
required to provide that no Default or Event of Default would exist under the
Financial Covenants as compliance with such Financial Covenants would be
required through the date which is one year from the date of the consummation of
the respective Material Permitted Acquisition;

 

(v) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(vi) the Board of Directors of the Acquired Entity or Business the subject of
such Permitted Acquisition shall have approved the consummation of such
Permitted Acquisition;

 

(vii) the Aggregate Consideration for all Permitted Acquisitions consummated
during any fiscal year of the Borrower shall not, when added to the aggregate
fair market value of all assets (other than those in the Borrower’s retail
business) disposed of by the Borrower pursuant to Section 10.02(xvi), exceed
$100,000,000 (although the Aggregate Consideration in respect of Permitted
Acquisitions of any Acquired Entity or Business primarily owning or consisting
primarily of retail assets shall not exceed $50,000,000);

 

(viii) neither the Borrower nor any of its Subsidiaries shall incur, issue or
assume any Indebtedness in connection with any Permitted Acquisition unless such
Indebtedness is otherwise permitted pursuant to Section 10.04(x);

 

(ix) immediately after giving effect to each Permitted Acquisition (and all
payments to be made in connection therewith, including for this purpose (as if
paid on the date of the consummation of the respective Permitted Acquisition)
the aggregate amount paid and reasonably expected to be paid (based on good
faith projections prepared by the Borrower) on or within one year after the date
of the consummation of the Permitted Acquisition pursuant to any earn out,
non-compete, consulting or deferred compensation or purchase price adjustments
or similar arrangements), the Total Unutilized Revolving Loan Commitment
(reduced by any payments not theretofore made but which are required to be taken
into account in accordance with the provisions of the immediately preceding
parenthetical) shall equal or exceed $25,000,000 (after giving effect to any
Incremental Revolving Loan Commitments which become effective simultaneously
with such Permitted Acquisition); and

 

(x) the Borrower shall have delivered to the Administrative Agent and each
Lender a certificate executed by its chief financial officer, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through

 

66

--------------------------------------------------------------------------------


 

(ix), inclusive, and containing the calculations (in reasonable detail) required
by the preceding clauses (iii), (iv), (vii), (viii) and (ix).

 

(b)                                 At the time of each Permitted Acquisition
involving the creation or acquisition of a Subsidiary, or the acquisition of
capital stock or other equity interest of any Person, the capital stock or other
equity interests thereof created or acquired in connection with such Permitted
Acquisition shall be pledged for the benefit of the Secured Creditors pursuant
to (and to the extent required by) the Pledge Agreement.

 

(c)                                  The Borrower will cause each Subsidiary
which is formed to effect, or is acquired pursuant to, a Permitted Acquisition
to comply with, and to execute and deliver, all of the documentation as and to
the extent required by, Sections 9.12 and 10.16, to the reasonable satisfaction
of the Administrative Agent.

 

(d)                                 The consummation of each Permitted
Acquisition shall be deemed to be a representation and warranty by the Borrower
that the certifications pursuant to this Section 9.14 are true and correct and
that all conditions thereto have been satisfied and that same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.

 

9.15  Ownership of Subsidiaries; etc.  Except (i) for those Subsidiaries that on
the Initial Borrowing Date are not Wholly-Owned Subsidiaries of the Borrower (as
indicated on Schedule 8.14), (ii) for any Subsidiary in which all Investments
therein by the Borrower and its Subsidiaries have been justified pursuant to
Section 10.05(xv) and (iii) any non-Wholly-Owned Subsidiary acquired pursuant to
a Permitted Acquisition consummated in accordance with the terms hereof, each
Credit Party shall directly or indirectly own 100% of the Equity Interests of
each of its Subsidiaries.

 

9.16  Existing Senior Subordinated Notes Redemption.  On the Redemption Date the
Borrower shall (x) redeem all of the Existing Senior Subordinated Notes
outstanding at such time pursuant to, and in accordance with the terms of, the
Existing Senior Subordinated Notes Documents and (y) pay all principal, of
accrued and unpaid interest on, and premiums (in an amount not to exceed
$4,700,000) in respect of, the Existing Senior Subordinated Notes.

 


(A)                                  ON OR AS SOON AS PRACTICABLE FOLLOWING THE
REDEMPTION DATE (BUT IN ANY EVENT WITHIN 5 DAYS OF THE REDEMPTION DATE), THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF THE DISCHARGE AND
TERMINATION OF THE EXISTING SENIOR SUBORDINATED NOTES (AND ALL OBLIGATIONS OF
THE BORROWER AND ITS SUBSIDIARIES UNDER THE EXISTING SENIOR SUBORDINATED NOTE
INDENTURE) FROM THE TRUSTEE UNDER THE EXISTING SENIOR SUBORDINATED NOTES
INDENTURE, WHICH EVIDENCE SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 

9.17  Interest Rate Protection.  No later than 90 days following the Initial
Borrowing Date, the Borrower will enter into (and thereafter maintain) Interest
Rate Protection Agreements mutually acceptable to the Borrower and the
Administrative Agent, having a term of at least three years from the Initial
Borrowing Date, ensuring that initially at least 50% of the aggregate principal
amount of all Indebtedness for borrowed money of the Borrower and its

 

67

--------------------------------------------------------------------------------


 

Subsidiaries (after giving effect to the Refinancing and the other transactions
contemplated hereby) bears interest at a fixed rate and/or is subject to such
Interest Rate Protection Agreements for such three year period.

 

9.18  Landlord Waivers. The Borrower and its Subsidiaries shall use commercially
reasonable efforts to obtain within 90 days after the Initial Borrowing Date
fully executed landlord waivers which shall cover the Real Property leased by
the Borrower or any of its Subsidiaries and/or bailee agreements in respect of
those Leaseholds of the Borrower or any of its Subsidiaries set forth on
Schedule 9.18, each of which landlord waivers and/or bailee agreements shall be
in form and substance reasonably satisfactory to the Collateral Agent.

 

SECTION 10.  Negative Covenants.  The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings (in each
case, together with interest thereon), Fees and all other Obligations (other
than any indemnities described in Section 14.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

 

10.01  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

 

(i)                                     inchoate Liens for taxes, assessments or
governmental charges or levies not yet due or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
generally accepted accounting principles;

 

(ii)                                  Liens in respect of property or assets of
the Borrower or any of its Subsidiaries imposed by law, which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

(iii)                               Liens in existence on the Initial Borrowing
Date which are listed, and the property subject thereto described, in
Schedule 10.01(iii) plus renewals, replacements and extensions of such Liens;
provided that (x) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount

 

68

--------------------------------------------------------------------------------


 

outstanding at the time of any such renewal, replacement or extension, (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Borrower or any of its Subsidiaries and (z) if
Schedule 10.01(iii) provides a date by which any such Lien must be released, the
respective Lien shall not be permitted to exist after such date;

 

(iv)                              Liens created pursuant to the Security
Documents;

 

(v)                                 licenses, sublicenses, leases or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;

 

(vi)                              Liens upon assets of the Borrower or any of
its Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(x), provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation and (y) the Lien encumbering the asset giving
rise to the Capitalized Lease Obligation does not encumber any other asset of
the Borrower or any Subsidiary of the Borrower;

 

(vii)                           Liens placed upon equipment, machinery or Real
Property acquired by the Borrower or any of its Subsidiaries after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof (or
the construction of a new store or other capital improvements or buildings
thereon in the case of Real Property) by the Borrower or such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price thereof (or the construction of a new store or
other capital improvements or buildings thereon in the case of Real Property) or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such equipment, machinery or Real Property (or the
construction of a new store or other capital improvements or buildings thereon
in the case of Real Property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided that (x) the
Indebtedness secured by such Liens is permitted by Section 10.04(x) and (y) in
all events, the Lien encumbering the equipment, machinery or Real Property so
acquired does not encumber any other asset of the Borrower or any of its
Subsidiaries;

 

(viii)                        easements, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the Borrower or any of its
Subsidiaries;

 

(ix)                                Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(x)                                   Liens arising out of the existence of
judgments or awards in respect of which the Borrower or any of its Subsidiaries
shall in good faith be prosecuting an appeal or proceedings for review and in
respect of which there shall have been secured a

 

69

--------------------------------------------------------------------------------


 

subsisting stay of execution pending such appeal or proceedings, provided that
the aggregate amount of all cash and the fair market value of all other property
subject to such Liens does not exceed $10,000,000 (including penalties and
interest) at any time outstanding;

 

(xi)                                statutory and common law landlords’ liens
under leases to which the Borrower or any of its Subsidiaries is a party;

 

(xii)                             Liens (other than Liens imposed under ERISA)
incurred in the ordinary course of business in connection with workers
compensation claims, unemployment insurance and social security benefits;

 

(xiii)                          Liens (other than Liens imposed under ERISA)
securing the performance of bids, tenders, leases and contracts in the ordinary
course of business, statutory obligations, surety bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
and consistent with past practice (exclusive of obligations in respect of the
payment for borrowed money), provided that the aggregate amount of all cash and
the fair market value of all other property subject to all Liens permitted by
this clause (xiii) shall not at any time exceed $10,000,000;

 

(xiv)                         Permitted Encumbrances;

 

(xv)                            Liens on property or assets acquired pursuant to
a Permitted Acquisition, or on property or assets of a Subsidiary of the
Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition, provided that (x) any Indebtedness that is secured by
such Liens is permitted to exist under Section 10.04(x), and (y) such Liens are
not incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the Borrower or
any of its Subsidiaries;

 

(xvi)                         Liens securing Indebtedness issued, incurred or
assumed in connection with any Permitted Acquisition so long as (i) any such
Indebtedness is permitted to exist under Section 10.04(x), (ii) in no event
shall the Lien securing such Indebtedness extend to (x) any assets of the
Borrower or any of its Subsidiaries other than the assets the subject of the
respective Permitted Acquisition financed (in whole or in part) with such
Indebtedness or (y) any Equity Interests of the Borrower or any of its
Subsidiaries, (iii) the fair market value of the assets subject to any such Lien
(as determined by the Borrower in good faith on the date of the incurrence of
the respective Indebtedness or, if later, the first date upon which such assets
become security therefor) shall not exceed 125% of the face or principal amount
of the Indebtedness with respect to which such assets are pledged as security
for the Borrower’s obligations thereunder;

 

(xvii)                      Liens consisting of setoff rights of banks and other
depositary institutions arising by operation of the law or otherwise in the
ordinary course of business with respect to accounts maintained at such banks or
depositary institutions, and other Liens on assets of the Borrower and its
Subsidiaries held by such bank or other depositary institutions, in each case in
connection with services provided by such banks and other

 

70

--------------------------------------------------------------------------------


 

depositary institutions; provided that no such Lien permitted under this clause
(xvii) shall secure any Indebtedness for borrowed money; and

 

(XVIII)                   LIENS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 10.04(X).

 

In connection with the granting by the Borrower or any of its Subsidiaries of
Liens of the type described in clauses (vi), (vii), (xv) and (xvi) of this
Section 10.01, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

 

10.02  Consolidation, Merger, Purchase or Sale of Assets, etc.  The Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, or enter into any sale-leaseback transactions, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets (other than purchases or other acquisitions of inventory,
materials, equipment and intangible assets, in each case in the ordinary course
of business) of any Person (or agree to do any of the foregoing at any future
time), except that:

 

(i)                                     Capital Expenditures by the Borrower or
any of its Subsidiaries shall be permitted to the extent not in violation of
Section 10.07;

 

(ii)                                  each of the Borrower and its Subsidiaries
may make sales of inventory in the ordinary course of business;

 

(iii)                               each of the Borrower and its Subsidiaries
may sell obsolete, uneconomic or worn-out equipment, materials or other assets
(other than Real Property) in the ordinary course of business;

 

(iv)                              Investments may be made to the extent
permitted by Section 10.05;

 

(v)                                 the Borrower and its Subsidiaries may sell
assets (other than Equity Interests of any Subsidiary unless 100% of the Equity
Interests owned by the Borrower or such Subsidiary is so sold), so long as (w)
no Default or Event of Default then exists or would result therefrom, (x) each
such sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower or such Subsidiary, as the case may be) therefor, (y) the Net Sale
Proceeds therefrom (if any) are applied and/or reinvested as (and to the extent)
required by Section 4.02(d) and (z) the aggregate amount of the proceeds (taking
the amount of cash and Cash Equivalents, and the fair market value (as
determined by the Borrower in good faith) of all other consideration or, if
higher in the case of any promissory notes received as consideration, the
principal or face amount thereof) received from all assets sold pursuant to this
clause (v) shall not exceed $5,000,000 in any fiscal year of the Borrower;

 

71

--------------------------------------------------------------------------------


 

(vi)                              each of the Borrower and its Subsidiaries may,
in the ordinary course of business, lease (as lessee) other than pursuant to a
Customer Lease Arrangement or license (as licensee) real or personal property
(so long as any such lease or license does not create a Capitalized Lease
Obligation except to the extent permitted by Section 10.04(x));

 

(vii)                           each of the Borrower and its Subsidiaries may
sell or discount, in each case without recourse and in the ordinary course of
business, accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof and not as part of
any financing transaction;

 

(viii)                        each of the Borrower and its Subsidiaries may, in
the ordinary course of business, grant licenses, sublicenses or leases or
subleases to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries, in each case so long as no
such grant (x) is pursuant to a Customer Lease Arrangement or (y) otherwise
adversely affects the Collateral Agent’s validity, perfection or enforceability
of the security interest in the asset or property subject thereto;

 

(ix)                                the Borrower or any Subsidiary of the
Borrower may transfer assets to the Borrower or to any Subsidiary Guarantor, so
long as the security interests granted to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Security Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer);

 

(x)                                   any Subsidiary of the Borrower may merge
with and into, or be dissolved or liquidated into, the Borrower or any
Subsidiary Guarantor so long as (i) in the case of any such merger, dissolution
or liquidation involving the Borrower, the Borrower is the surviving corporation
of any such merger, dissolution or liquidation (it being understood and agreed
that the Borrower may not be liquidated or dissolved), (ii) in all other cases,
the respective Subsidiary Guarantor is the surviving corporation of any such
merger, dissolution or liquidation and (iii) in all cases, the security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation);

 

(xi)                                Permitted Acquisitions may be made to the
extent permitted by Section 9.14;

 

(xii)                             the Borrower and its Subsidiaries may enter
into Customer Lease Arrangements in accordance with the definition thereof so
long as the Consolidated Rental Expense attributable to all such Customer Lease
Arrangements (i.e., the portion of Consolidated Rental Expense attributable to
the properties leased by the Borrower and its Subsidiaries, and then in turn
subleased to customers, in each case without reducing such Consolidated Rental
Expense by any payments (sublease or otherwise) received by the Borrower and its
Subsidiaries pursuant to the subleases of such Real Property) does not exceed
$25,000,000 during any fiscal year of the Borrower;

 

72

--------------------------------------------------------------------------------


 

(xiii)                          each of the Borrower and its Subsidiaries may
sell the closed retail stores and other Real Property set forth on
Schedule 10.02(xiii) so long as (x) 100% of the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 4.02(d) to
repay outstanding Revolving Loans (but not as a mandatory reduction to the Total
Revolving Loan Commitment) in accordance with Section 4.02(d) and (y) any
consideration therefor in the form of promissory notes shall, and any security
for the obligations therefor shall, be pledged to the Collateral Agent to the
extent required by the Pledge Agreement; and

 

(xiv)                         the Borrower and its Subsidiaries may sell or
otherwise dispose of (by way of merger (subject to the requirements of clause
(2) of the immediately succeeding parenthetical) or otherwise) businesses and
properties in the Borrower’s retail segment (including (1) related goodwill and
inventory and (2) Equity Interests of any Subsidiary of the Borrower, so long as
100% of the Equity Interests of any such Subsidiary that are owned by the
Borrower and its Subsidiaries are so sold or otherwise disposed), so long as (t)
no Default or Event of Default then exists or would result therefrom, (u) each
such sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower) therefor, (v) the consideration therefor shall be cash or
promissory notes received by the Borrower or the respective Subsidiary, provided
that any such consideration for any inventory located in such stores which is in
the form of promissory notes shall be otherwise permitted under
Section 10.05(xi) and shall, and any security for the obligations therefor
shall, be pledged to the Collateral Agent to the extent required by the Pledge
Agreement, (w) each promissory note issued by the purchaser of such assets shall
be guaranteed and secured on a basis consistent with the Borrower’s customary
procedures and its past practices, (x) the total consideration (taking the
amount of cash and Cash Equivalents, and the fair market value (as determined by
the Borrower in good faith) of all other consideration or, if higher in the case
of any promissory notes received as consideration, the principal or the face
amount thereof) received by the Borrower or such Subsidiary is at least 75% cash
and is paid at the time of the closing of such sale, (y) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 4.02(d) and (z) the net book value (as determined in accordance with
GAAP) of all assets sold pursuant to this Section 10.02(xiv) (for this purpose
excluding the value of any related goodwill and inventory) during any fiscal
year of the Borrower, when added to the net book value (as determined in
accordance with GAAP) of all assets disposed of pursuant to Section 10.02(xvi)
(for this purpose excluding the value of any related goodwill and inventory)
during such fiscal year, shall not exceed an amount equal to $50,000,000;

 

(xv)                            sale-leaseback transactions shall be permitted
so long as (w) the respective sale in connection with any such sale-leaseback
transaction is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower), (x) the Attributable Indebtedness associated with such
sale-leaseback does not exceed the fair market value of the assets sold pursuant
to such sale-leaseback and (y) any Indebtedness of the Borrower and its
Subsidiaries arising from any such sale-leaseback transaction shall be permitted
under Section 10.04(x);

 

73

--------------------------------------------------------------------------------


 

(xvi)                         Permitted Asset Exchanges shall be permitted so
long as (q) no Default or Event of Default then exists or would result
therefrom, (r) the Borrower is in compliance with each of the Financial
Covenants for the respective Calculation Period determined on a Pro Forma Basis
as if such Permitted Asset Exchange (as such as all other Permitted Asset
Exchanges theretofor consummated after the first day of such Calculation Period)
had occurred on the first day of such Calculation Period, (s) the Borrower or
the respective Subsidiary consummating such Permitted Asset Exchange receives
assets (whether cash or otherwise) having a fair market value (as determined in
good faith by the Borrower in the case of assets other than cash) that is at
least equal to the fair market value (as determined in good faith by the
Borrower in the case of assets other than cash) of the assets (whether cash or
otherwise) disposed of by the Borrower or such respective Subsidiary in
connection with such Permitted Asset Exchange, (t) any Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 4.02(d), (u) no consideration other than the assets which are the
subject of the respective Permitted Asset Exchange is paid by the Borrower or
any of its Subsidiaries unless such payment is permitted pursuant to
Section 10.05(xv), (v) any Indebtedness assumed by the Borrower or any of its
Subsidiaries at the time of any such Permitted Asset Exchange is permitted under
Section 10.04(x), (w) any Lien on any asset (or any asset of any Person)
acquired by the Borrower or any of its Subsidiaries pursuant to any such
Permitted Asset Exchange is permitted under Section 10.01(xviii), (x) the
Collateral Agent for the benefit of the Secured Creditors shall have a perfected
security interest in all assets obtained by the Borrower and each Subsidiary
Guarantor pursuant to each such Permitted Asset Exchange pursuant to, and to the
extent provided in, the Security Documents, (y) the aggregate net book value (as
determined in accordance with GAAP) of all dispositions of businesses and
properties in the Borrower’s retail segment pursuant to this Section 10.02(xvi)
(for this purpose excluding the value of any related goodwill and inventory)
during any fiscal year of the Borrower, when added to the aggregate net book
value (as determined in accordance with GAAP) of all assets sold or otherwise
disposed of pursuant to Section 10.02(xiv) (for this purpose excluding the value
of any related goodwill and inventory disposed of in connection with sales under
such Section 10.02(xiv)) during such fiscal year, does not exceed $50,000,000
and (z) the aggregate fair market value (as determined by the Borrower in good
faith) of all property or assets of the Borrower or any of its Subsidiaries
disposed of pursuant to this Section 10.02(xvi) (other than those in the
Borrower’s retail segment) during any fiscal year of the Borrower, when added to
the Aggregate Consideration paid in respect of all Permitted Acquisitions during
such fiscal year, does not exceed $100,000,000;

 

(XVII)                      THE BORROWER AND ITS SUBSIDIARIES MAY SELL
INVESTMENTS MADE OR HELD PURSUANT TO SECTION 10.05(IV), SO LONG AS (W) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, (X) EACH SUCH
SALE IS IN AN ARM’S-LENGTH TRANSACTION AND THE BORROWER OR THE RESPECTIVE
SUBSIDIARY RECEIVES AT LEAST FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY
THE BORROWER) THEREFOR, (Y) THE CONSIDERATION THEREFOR SHALL BE CASH OR
PROMISSORY NOTES RECEIVED BY THE BORROWER OR THE RESPECTIVE SUBSIDIARY, PROVIDED
ANY SECURITY FOR THE OBLIGATIONS THEREFOR SHALL, BE PLEDGED TO THE COLLATERAL
AGENT TO THE EXTENT REQUIRED BY THE PLEDGE AGREEMENT, AND (Z) THE NET SALE
PROCEEDS THEREFROM ARE APPLIED AND/OR REINVESTED AS (AND TO THE EXTENT) REQUIRED
BY SECTION 4.02(D); AND

 

74

--------------------------------------------------------------------------------


 

(XVIII)                   ANY EXISTING NON-MATERIAL SUBSIDIARY MAY BE DISSOLVED
OR LIQUIDATED IN ACCORDANCE WITH APPLICABLE LAW.

 

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Borrower or a Subsidiary
thereof, such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

10.03  Restricted Payments.   The Borrower will not, and will not permit any of
its Subsidiaries to, (x) authorize, declare or pay any Dividends with respect to
the Borrower or any of its Subsidiaries or (y) make any cash payments in respect
of any Hinky Dinky Subsidiary Redemption Notes (whether payments of principal,
interest or otherwise, including without limitation any payments made to
purchase or redeem same) except that:

 

(i)                                     any Subsidiary of the Borrower may pay
cash Dividends to the Borrower or to any Wholly-Owned Subsidiary of the
Borrower;

 

(ii)                                  any non-Wholly-Owned Subsidiary of the
Borrower may pay cash Dividends to its shareholders generally so long as the
Borrower and/or its respective Subsidiaries which own Equity Interests in the
Subsidiary paying such Dividends receive at least their proportionate share
thereof (based upon their relative holdings of the Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

 

(iii)                               the Borrower may pay Dividends with respect
to its outstanding Equity Interests provided that (w) no repurchases or
redemptions of Equity Interests shall be permitted under this clause (iii)
(which shall be permitted only under succeeding clause (iv)), (x) all such
Dividends shall be paid in cash, (y) the aggregate amount paid by the Borrower
during any fiscal year of the Borrower (including in the case of the Borrower’s
fiscal year ending on January 1, 2005, all such amounts paid during such fiscal
year and prior to the Effective Date) in respect of all such Dividends shall not
exceed the Permitted Annual Dividend Amount for such fiscal year of the Borrower
and (z) at the time of the payment of any such Dividend, and immediately after
giving effect thereto, no Default or Event of Default shall then exist;

 

(iv)                              the Borrower may repurchase or redeem its
outstanding Equity Interests provided that (x) all such repurchases and
redemptions shall be paid in cash, (y) the aggregate amount paid by the Borrower
during any fiscal year of the Borrower (including in the case of the Borrower’s
fiscal year ending on January 1, 2005, all such amounts paid during such fiscal
year and prior to the Effective Date) in respect of all such repurchases and
redemptions shall not exceed the Permitted Annual Repurchase Amount for such
fiscal year and (z) at the time of the payment in respect of any such repurchase
or redemption, and immediately after giving effect thereto, no Default or Event
of Default shall then exist;

 

75

--------------------------------------------------------------------------------


 

(v)                                 the Borrower may pay regularly scheduled
Dividends on its Qualified Preferred Stock pursuant to the terms thereof,
through the issuance of additional shares of such Qualified Preferred Stock
rather than in cash;

 

(vi)                              to the extent required pursuant to the terms
of its respective Hinky Dinky Operating Agreement, each Hinky Dinky Subsidiary
may redeem its outstanding membership interests pursuant to, and in accordance
with the requirements of, such Hinky Dinky Operating Agreement, provided that
(x) the only consideration therefor shall be cash paid by such Hinky Dinky
Subsidiary in respect of such redemption and Hinky Dinky Subsidiary Redemption
Notes (with such cash and the principal amount of such Hinky Dinky Subsidiary
Redemption Notes to be in such relative amounts as described in, and required
by, such Hinky Dinky Operating Agreement) and (y) the aggregate amount of cash
paid in respect of all such redemptions shall not at any time exceed the
Permitted Investment Amount then in effect; and

 

(vii)                           the Borrower and its Subsidiaries may make cash
payments on any Hinky Dinky Subsidiary Redemption Notes (x) to pay regularly
accruing interest in respect of such Hinky Dinky Subsidiary Note pursuant to the
terms thereof and (y) in connection with purchases of membership interests in
Hinky Dinky Subsidiaries so long as the aggregate amount of all such cash
payments do not at any time exceed the Permitted Investment Amount then in
effect.

 

10.04  Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)                                     Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(ii)                                  Existing Indebtedness outstanding on the
Initial Borrowing Date (as reduced by any repayments of principal thereof),
without giving effect to any subsequent extension, renewal or refinancing
thereof except to the extent set forth on Schedule 8.21, provided that the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding at the time of any
such extension, renewal or refinancing;

 

(iii)                               Indebtedness of the Borrower or any of its
Subsidiaries under Interest Rate Protection Agreements entered into with respect
to other Indebtedness permitted under this Section 10.04 so long as the entering
into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

 

(iv)                              (1) intercompany Indebtedness among the
Borrower and the Subsidiary Guarantors to the extent permitted by
Section 10.05(viii)(1) and (2) intercompany Indebtedness among the Credit
Parties and non-Wholly-Owned Subsidiaries of the Borrower to the extent
permitted by Section 10.05(viii)(2);

 

(v)                                 (1) Indebtedness consisting of Contingent
Obligations by the Borrower and the Subsidiary Guarantors in respect of any such
Person’s Indebtedness permitted under clauses (iii), (vii), (ix), or (x) of this
Section 10.04 and (2) Indebtedness consisting

 

76

--------------------------------------------------------------------------------


 

of Contingent Obligations of the Borrower and the Subsidiary Guarantors in
respect of any such Person’s obligations not constituting Indebtedness that are
not otherwise prohibited by this Agreement;

 

(vi)                              unsecured senior subordinated Indebtedness of
the Borrower and any other Subsidiary Guarantor incurred under the Existing
Senior Subordinated Notes and the other Existing Senior Subordinated Note
Documents in an aggregate principal amount not to exceed $165,000,000, provided
that no Indebtedness shall be permitted under this clause (vi) at any time from
and after the 45th day following the Initial Borrowing Date;

 

(vii)                           Indebtedness of the Borrower or any of its
Subsidiaries under Other Hedging Agreements providing protection to the Borrower
and its Subsidiaries against fluctuations in currency values or commodity prices
in connection with the Borrower’s or any of its Subsidiaries’ operations so long
as the entering into of such Other Hedging Agreements are bona fide hedging
activities and are not for speculative purposes;

 

(viii)                        the Borrower or any Subsidiary of the Borrower may
guarantee, on an unsecured basis and otherwise in the ordinary course of
business and consistent with past practices, obligations of third party
customers of the Borrower or any such Subsidiary as the lessee under any lease
or pursuant to any extensions of credit made to such third party customer,
provided that (i) the aggregate amount of all such obligations of the Borrower
and its Subsidiaries arising under all such outstanding guarantees whether made
before or after the Effective Date (calculated by using the amount equal to the
stated or determinable amount of the underlying obligations related to such
guarantees or, if not determinable, the maximum reasonably anticipated liability
in respect thereof (assuming the Borrower or such Subsidiary is required to
perform thereunder) as determined by the Borrower or such Subsidiary in good
faith), shall not at any time exceed $50,000,000 (it being understood that
Contingent Obligations described on Schedule 8.21 that are not Contingent
Obligations of the type described in this clause (viii) shall not count against
the aforementioned $50,000,000 limit);

 

(ix)                                unsecured subordinated Indebtedness of the
Borrower (and unsecured subordinated guarantees thereof by any Subsidiary
Guarantor (for so long as such Person remains a Subsidiary Guarantor)) incurred
under Permitted Subordinated Debt Documents and the other Permitted Subordinated
Debt Documents so long as (A) at least 10 Business Days prior to the issuance
thereof, the Borrower shall have delivered to the Administrative Agent the then
current drafts of the Permitted Subordinated Debt Documents and with any changes
thereto made after the initial delivery of such Permitted Subordinated Debt
Documents to be delivered to the Administrative Agent concurrently with the
delivery thereof to the Persons to be party to such Permitted Subordinated Debt
Documents and prior to the issuance of the related Permitted Subordinated Debt,
(B) the final maturity date thereof is no earlier than one year following the
latest Maturity Date then in effect for outstanding Term Loans at the time of
the issuance of any such Permitted Subordinated Debt, (C) there are no scheduled
amortization, mandatory redemption or sinking fund provisions or similar
provisions prior to the maturity of the Permitted Subordinated Debt (other than
provisions requiring an offer to purchase Permitted Subordinated Debt to be made
upon the occurrence of a change in control or

 

77

--------------------------------------------------------------------------------


 

asset sale on terms reasonably satisfactory to the Administrative Agent), (D)
the subordination provisions applicable to the Permitted Subordinated Debt shall
be in form and substance reasonably satisfactory to the Administrative Agent,
(E) the interest rates (calculated including any original issued discount in
respect thereof) and related premiums applicable to any issue of Permitted
Subordinated Debt shall be based on market interest rates existing at such time
for transactions of a similar nature with issuers that are similarly situated
with the Borrower, (F) the respective Permitted Subordinated Debt Documents do
not contain (i) any financial maintenance covenants (or defaults having the same
effect as a financial maintenance covenant) or (ii) any cross-default provisions
(although such Permitted Subordinated Debt Documents may include a provision for
a cross-acceleration and a cross-payment default at final maturity to other
material Indebtedness), (G) all other terms and conditions of each issue of
Permitted Subordinated Debt shall, be in form and substance reasonably
satisfactory to the Administrative Agent, (H) no Default or Event of Default
then exists or would result from the issuance thereof, (I) prior to the issuance
of any Permitted Subordinated Debt, the Borrower shall have delivered to the
Administrative Agent and each of the Lenders a certificate of the Borrower’s
Chief Financial Officer certifying (and showing the calculations therefor in
reasonable detail) that the Borrower and its Subsidiaries shall be in compliance
with the Financial Covenants on a Pro Forma Basis on the date of the respective
issuance of the Permitted Subordinated Debt after giving effect thereto and the
application of the proceeds thereof on such date and (J) prior to the issuance
of any Permitted Subordinated Debt, the Borrower shall deliver evidence
satisfactory to the Administrative Agent, including a certificate of the Chief
Financial Officer of the Borrower (accompanied by any required financial
calculations in reasonable detail) and an opinion of counsel for the Borrower,
that the issuance of such Permitted Subordinated Debt (and all related Permitted
Subordinated Debt Documents) are permitted by all other Permitted Subordinated
Debt then outstanding; and

 

(x)                                   so long as no Default or Event of Default
then exists or would result therefrom, additional Indebtedness incurred by the
Borrower and its Subsidiaries in an aggregate principal amount at any one time
outstanding not to exceed at any time the Permitted Indebtedness Amount then in
effect; provided that at no time shall the aggregate principal amount of
Indebtedness outstanding pursuant to this Section 10.04(x) which does not
constitute Capital Lease Obligations exceed $60,000,000.

 

10.05  Advances, Investments and Loans.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or extend
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

 

(i)                                     the Borrower and its Subsidiaries may
acquire and hold accounts receivables owing to any of them, if created or
acquired in the ordinary course of

 

78

--------------------------------------------------------------------------------


 

business and payable or dischargeable in accordance with customary trade terms
of the Borrower or such Subsidiary;

 

(ii)                                  the Borrower and its Subsidiaries may
acquire and hold cash and Cash Equivalents, provided that during any time that
Revolving Loans or Swingline Loans are outstanding the aggregate amount of cash
and Cash Equivalents held by the Borrower and its Subsidiaries shall not exceed
$20,000,000 for any period of five consecutive Business Days;

 

(iii)                               the Borrower and its Subsidiaries may hold
the Investments held by them on the Initial Borrowing Date and described on
Schedule 10.05(iii), provided that any additional Investments made with respect
thereto shall be permitted only if independently justified under the other
provisions of this Section 10.05;

 

(iv)                              the Borrower and its Subsidiaries may acquire
and own investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(v)                                 the Borrower and its Subsidiaries may make
loans and advances to their officers, employees and sales representatives for
moving, relocation and travel expenses and other similar expenditures, in each
case in the ordinary course of business in an aggregate amount not to exceed
$2,000,000 at any time (determined without regard to any write-downs or
write-offs of such loans and advances);

 

(vi)                              the Borrower may enter into Interest Rate
Protection Agreements to the extent permitted by Section 10.04(iii);

 

(vii)                           the Borrower and its Subsidiaries may acquire
and hold promissory notes and other non-cash consideration issued by the
purchaser of assets in connection with a sale of such assets to the extent
permitted by Section 10.02(v) or 10.02(xiv) in the case of promissory notes
issued as consideration for the purchase of non-inventory assets as described in
such 10.02(xiv);

 

(viii)                        (1) the Borrower and the Subsidiary Guarantors may
make intercompany loans and advances between or among one another and (2) Credit
Parties and non-Wholly-Owned Subsidiaries of the Borrower may make intercompany
loans and advances between or among one another to the extent such intercompany
loans and advances arise in connection with the cash management of such Persons
in the ordinary course of business consistent with past practices (the
intercompany loans and advances set forth in this clause (viii) are referred to
as “Intercompany Loans”), provided that (x)  the aggregate principal amount of
all Intercompany Loans made pursuant to subclause (viii)(2) above shall not
exceed $5,000,000 and (y) if any such Intercompany Loan made pursuant to this
clause (viii) by any Credit Party is evidenced by an intercompany note or other
instrument, such promissory note or other instrument shall be pledged to the
Collateral Agent to the extent required by the Pledge Agreement;

 

(ix)                                Permitted Acquisitions shall be permitted in
accordance with Section 9.14;

 

79

--------------------------------------------------------------------------------


 

(x)                                   the Borrower and its Subsidiaries may
enter into Other Hedging Agreements to the extent permitted by
Section 10.04(viii);

 

(xi)                                (A) loans and advances to customers of the
Borrower and its Subsidiaries for use by such customers in the ordinary course
of their respective businesses, provided that all such loans and advances shall
be made in the ordinary course of business of the Borrower and its Subsidiaries
and in accordance with their respective customary practices and procedures and
(B) promissory notes held by the Borrower and its Subsidiaries issued by the
purchaser of assets constituting inventory in connection with sales of retail
stores permitted under Section 10.02(xiv), provided that the aggregate
outstanding principal amount of all such loans and advances, whether made before
or after the Effective Date, and all such promissory notes shall not at any time
exceed 5% of Distribution Revenues for the Borrower’s then most recently ended
fiscal year (in each case determined without regard to any write downs or write
offs of such loans and advances and promissory notes other than any such write
downs and write offs made prior to the Effective Date);

 

(xii)                             transfers of assets constituting Investments
described in Sections 10.02(ix) and (xvi) shall be permitted in accordance with
such Sections;

 

(xiii)                          the Borrower and the Subsidiary Guarantors may
make cash capital contributions to their respective Wholly-Owned Subsidiaries
that are Subsidiary Guarantors and, so long as no Default or Event of Default
then exists, may capitalize or forgive any Indebtedness owed to any of them by
any such Wholly-Owned Subsidiary;

 

(xiv)                         the Borrower and its Subsidiaries may create and
fund nonqualified deferred compensation arrangements pursuant to which cash is
transferred by the Borrower or such Subsidiary to an irrevocable trust to be
held for the benefit of certain executive employees and directors of the
Borrower or such Subsidiary; provided that (i) any amounts transferred to such
trust are in respect of expenses that have actually reduced Consolidated Net
Income and (ii) any such arrangement (including any trust instrument created
pursuant thereto) shall expressly provide that the principal and income of the
trust created pursuant thereto shall be subject to the claims of the creditors
of the Borrower or such Subsidiary (including, without limitation, the Lenders)
under all applicable law upon the occurrence of an Event of Default under
Section 11.05; and

 

(xv)                            so long as no Default or Event of Default then
exists or would result therefrom, the Borrower and its Subsidiaries may make
Investments not otherwise permitted by clauses (i) through (xiv) of this
Section 10.05 in an aggregate amount not to exceed the Permitted Investment
Amount then in effect (determined without regard to any write downs or write
offs thereof), provided that no Investments may be made in Existing Non-Material
Subsidiaries pursuant to this clause (xv).

 

10.06  Transactions with Affiliates.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries other
than any such transaction or series of related transactions (i) among the
Borrower and Wholly-Owned Subsidiaries of the Borrower

 

80

--------------------------------------------------------------------------------


 

that are Subsidiary Guarantors or (ii) consummated in the ordinary course of
business and on terms and conditions substantially as favorable to the Borrower
or such Subsidiary as would reasonably be obtained by the Borrower or such
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:

 

(i)                                     Dividends may be paid to the extent
provided in Section 10.03;

 

(ii)                                  loans may be made and other transactions
may be entered into by the Borrower and its Subsidiaries to the extent permitted
by Sections 10.02, 10.04 and 10.05;

 

(iii)                               customary fees and expense reimbursement may
be paid to non-officer directors of the Borrower and its Subsidiaries; and

 

(iv)                              the Borrower and its Subsidiaries may enter
into, and may make payments under, employment agreements, employee benefits
plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Subsidiaries in the ordinary course of business.

 

10.07  Capital Expenditures.  (a)  The Borrower will not, and will not permit
any of its Subsidiaries to, make any Capital Expenditures (other than Capital
Expenditures otherwise permitted under clauses (b) through (e), below), except
that during any Test Period ending after the Effective Date the Borrower and its
Subsidiaries may make Capital Expenditures in an aggregate amount during any
such Test Period not to exceed 1.6% of the Borrower’s Total Sales and Revenues
during such Test Period.

 

(b)                                 In addition to the foregoing, the Borrower
and its Subsidiaries may make Capital Expenditures with the amount of Net Sale
Proceeds received by the Borrower or any of its Subsidiaries from any Asset Sale
so long as such Net Sale Proceeds are reinvested during the Relevant
Reinvestment Period, but only to the extent that such Net Sale Proceeds are not
otherwise applied to repay Loans pursuant to Section 4.02(d).

 

(c)                                  In addition to the foregoing, the Borrower
or any of its Subsidiaries may make Capital Expenditures with the amount of Net
Insurance Proceeds received by the Borrower or any of its Subsidiaries from any
Recovery Event so long as such Net Insurance Proceeds are used to replace or
restore any properties or assets in respect of which such Net Insurance Proceeds
were paid during the Relevant Reinvestment Period, but only to the extent that
such Net Insurance Proceeds are not otherwise required to be applied to repay
Term Loans pursuant to Section 4.02(e).

 

(d)                                 In addition to the foregoing, the Borrower
and the Subsidiary Guarantors may consummate Permitted Acquisitions in
accordance with the requirements of Section 9.14.

 

(e)                                  In addition to the foregoing, the Borrower
and its Subsidiaries may incur Capitalized Lease Obligations to the extent
permitted under Section 10.04(x).

 

81

--------------------------------------------------------------------------------


 

10.08  Consolidated Interest Coverage Ratio.  The Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period ending on the last day
of a fiscal quarter of the Borrower set forth below to be less than the ratio
set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending Closest To

 

Ratio

 

 

 

 

 

December 31, 2004

 

3.50:1.00

 

March 31, 2005

 

3.50:1.00

 

June 30, 2005

 

3.50:1.00

 

September 30, 2005

 

3.50:1.00

 

December 31, 2005

 

3.50:1.00

 

March 31, 2006

 

3.50:1.00

 

June 30, 2006

 

3.50:1.00

 

September 30, 2006

 

3.50:1.00

 

December 31, 2006

 

3.50:1.00

 

March 31, 2007

 

3.50:1.00

 

June 30, 2007

 

3.50:1.00

 

September 30, 2007

 

3.50:1.00

 

December 31, 2007 and thereafter

 

4.00:1.00

 

 

For purposes of making determinations pursuant to Section 9.14 only,
determinations pursuant to this Section 10.08 shall be made on a Pro Forma
Basis.

 

10.09  Total Leverage Ratio.  The Borrower will not permit the Total Leverage
Ratio on the last day of any fiscal quarter of the Borrower set forth below to
exceed the respective ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending Closest To

 

Ratio

 

 

 

 

 

December 31, 2004

 

3.50:1.00

 

March 31, 2005

 

3.50:1.00

 

June 30, 2005

 

3.50:1.00

 

September 30, 2005

 

3.50:1.00

 

December 31, 2005

 

3.50:1.00

 

March 31, 2006

 

3.50:1.00

 

June 30, 2006

 

3.50:1.00

 

September 30, 2006

 

3.50:1.00

 

December 31, 2006

 

3.25:1.00

 

March 31, 2007

 

3.25:1.00

 

June 30, 2007

 

3.25:1.00

 

September 30, 2007

 

3.25:1.00

 

December 31, 2007 and thereafter

 

3.00:1.00

 

 

82

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Agreement, all
determinations of the Total Leverage Ratio for purposes of this Section 10.09
shall include Consolidated EBITDA as calculated on a Pro Forma Basis to give
effect to all Permitted Acquisitions, if any, effected during the respective
Test Period for which Consolidated EBITDA is being determined, as provided in
the first sentence of the definition of Total Leverage Ratio contained herein
(with the second sentence of the definition of Total Leverage Ratio being
inapplicable to determinations pursuant to this Section 10.09).

 

10.10  Senior Secured Leverage Ratio.  The Borrower will not permit the Senior
Secured Leverage Ratio on the last day of any fiscal quarter of the Borrower set
forth below to exceed the respective ratio set forth opposite such fiscal
quarter below:

 

Fiscal Quarter Ending Closest To

 

Ratio

 

 

 

 

 

December 31, 2004

 

2.75:1.00

 

March 31, 2005

 

2.75:1.00

 

June 30, 2005

 

2.75:1.00

 

September 30, 2005

 

2.75:1.00

 

December 31, 2005

 

2.75:1.00

 

March 31, 2006

 

2.75:1.00

 

June 30, 2006

 

2.75:1.00

 

September 30, 2006

 

2.75:1.00

 

December 31, 2006

 

2.50:1.00

 

March 31, 2007

 

2.50:1.00

 

June 30, 2007

 

2.50:1.00

 

September 30, 2007

 

2.50:1.00

 

December 31, 2007 and thereafter

 

2.25:1.00

 

 

Notwithstanding anything to the contrary contained in this Agreement, all
determinations of the Senior Secured Leverage Ratio for purposes of this
Section 10.10 shall include Consolidated EBITDA as calculated on a Pro Forma
Basis to give effect to all Permitted Acquisitions, if any, effected during the
respective Test Period for which Consolidated EBITDA is being determined, as
provided in the definition of Senior Secured Leverage Ratio contained herein.

 

10.11  Consolidated Working Capital Ratio.  The Borrower will not permit the
Consolidated Working Capital Ratio at any time during any period set forth below
to be less than the respective ratio set forth opposite such period set forth
below:

 

Period

 

Ratio

 

 

 

 

 

From the Effective Date to, but not including, the last day of the Borrower’s
fiscal quarter ending closest to September 30, 2005

 

1.50:1.00

 

Thereafter to, but not including, the last day of the Borrower’s fiscal quarter
ending closest to September 30, 2008

 

1.75:1.00

 

Thereafter

 

2.00:1.00

 

 

83

--------------------------------------------------------------------------------


 

10.12  Limitations on Voluntary Prepayments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.  The Borrower will not, and will not permit any of its
Subsidiaries to:

 

(i)                                     make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or redemption or acquisition
for value of, or any prepayment or redemption as a result of any asset sale or
similar event (including in each case, without limitation, by way of depositing
with the trustee with respect thereto or any other Person money or securities
before due for the purpose of paying when due), (A) any Hinky Dinky Subsidiary
Redemption Notes, provided that any Hinky Dinky Subsidiary may prepay in full
any Hinky Dinky Subsidiary Redemption Note issued by it so long as (x) at the
time of any such prepayment the respective Hinky Dinky Subsidiary becomes, or
already is, a Wholly-Owned Subsidiary of the Borrower and (y) such prepayments
are otherwise permitted under Section 10.03(vii), (B) any Existing Senior
Subordinated Notes, provided that the Existing Senior Subordinated Notes may be
redeemed pursuant to the Existing Senior Subordinated Notes Redemption or (C)
after the issuance thereof, any Permitted Subordinated Debt;

 

(ii)                                  amend or modify, or permit the amendment
or modification of, any provision of any Existing Senior Subordinated Note
Document or, after the issuance of any Permitted Subordinated Debt, any
provision of Permitted Subordinated Debt Document related thereto;

 

(iii)                               amend, modify or change its certificate or
articles of incorporation (including, without limitation, by the filing or
modification of any certificate or articles of designation), certificate of
formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, or any agreement entered into by it
with respect to its Equity Interests (including any Shareholder Agreement), or
enter into any new agreement with respect to its Equity Interests, unless such
amendment, modification, change or other action contemplated by this clause
(iii) could not reasonably be expected to be adverse to the interests of the
Lenders in any material respect; or

 

(iv)                              amend, modify or change any provision of (x)
any Management Agreement unless such amendment, modification or change could not
reasonably be expected to have a Material Adverse Effect or (y) any Tax Sharing
Agreement or enter into any new tax sharing agreement, tax allocation agreement
or similar agreement without the prior written consent of the Administrative
Agent unless such amendment,

 

84

--------------------------------------------------------------------------------


 

modification or change could not reasonably be expected to be adverse to the
interests of the Lenders in any material respect.

 

10.13  Limitation on Certain Restrictions on Subsidiaries.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries, (b)
make loans or advances to the Borrower or any of its Subsidiaries or (c)
transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement, (iii) the other Credit
Documents, (iv) the Existing Senior Subordinated Note Documents (but only until
the 45th day following the Initial Borrowing Date), (v) after the issuance of
Permitted Subordinated Debt, the related Permitted Subordinated Debt Documents,
provided that such encumbrances and restrictions are reflective of similar
encumbrances and restrictions contained in definitive documentation governing
securities similar to Permitted Subordinated Debt and are not (taken as a whole)
materially more restrictive on the Borrower (or less favorable to the Lenders)
than those encumbrances and restrictions contained in the Existing Senior
Subordinated Note Documents, (vi) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Subsidiaries, (vii) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (viii) restrictions on the
transfer of any asset pending the close of the sale of such asset, (ix)
restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii), (vi), (vii) or (xv), (x) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
ownership interests in, or assets of, a partnership, limited liability company
or joint venture that is a non-Wholly Owned Subsidiary of the Borrower that has
been acquired or created in accordance with Section 10.16 and (xi) restrictions
on the transfer of assets of any such partnership, limited liability company or
joint venture described in preceding clause (x) contained in any agreement
evidencing or securing Indebtedness of any such partnership, limited liability
company or joint venture so long as such Indebtedness is otherwise permitted
under Section 10.04.

 

10.14  Limitation on Issuance of Capital Stock.  (a)  The Borrower will not, and
will not permit any of its Subsidiaries to, issue (i) any preferred stock or
other preferred equity interests (other than Qualified Preferred Stock issued by
the Borrower) or (ii) any redeemable common stock or other redeemable common
equity interests other than common stock or other redeemable common equity
interests that is redeemable at the sole option of the Borrower or such
Subsidiary, as the case may be.

 

(b)                                 The Borrower will not permit any of its
Subsidiaries to issue any capital stock or other equity interests (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, capital stock or other equity interests, except (i)
for transfers and replacements of then outstanding shares of capital stock or
other equity interests, (ii) for stock splits, stock dividends and issuances
which do not decrease the percentage

 

85

--------------------------------------------------------------------------------

 


 

ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock or other equity interests of such Subsidiary, (iii) to qualify directors
to the extent required by applicable law, or (iv) for issuances by newly created
or acquired Subsidiaries in accordance with the terms of this Agreement.

 

10.15  Business.  The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
the Borrower and its Subsidiaries as of the Initial Borrowing Date and
reasonable extensions thereof.

 

10.16  Limitation on Creation of Subsidiaries.  The Borrower will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Subsidiary, provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to (A) establish, create and, to
the extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries so
long as (i) the equity interests of each such new Wholly-Owned Subsidiary is,
subject to Section 9.13, pledged pursuant to, and to the extent required by, the
Pledge Agreement, (ii) promptly following the establishment, creation or
acquisition thereof each such new Wholly-Owned Domestic Subsidiary (and, to the
extent required by Section 9.13, each such new Wholly-Owned Foreign Subsidiary)
executes a counterpart of the Subsidiaries Guaranty, the Pledge Agreement and
the Security Agreement, and (iii) each such new Wholly-Owned Domestic Subsidiary
(and, to the extent required by Section 9.13, each such new Wholly-Owned Foreign
Subsidiary), to the extent requested by the Administrative Agent or the Required
Lenders, takes all actions required pursuant to Section 9.12 and (B) establish,
create and acquire non-Wholly-Owned Subsidiaries in each case to the extent
permitted by Section 10.05(xv) and the definition of Permitted Acquisition so
long as the equity interest of each such non-Wholly-Owned Subsidiary is pledged
pursuant to, and to the extent required by, the Pledge Agreement.  In addition,
each such new Wholly-Owned Subsidiary which is required to become a Credit Party
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation of the type described in Section 5 as such new
Wholly-Owned Subsidiary would have had to deliver if such new Wholly-Owned
Subsidiary were a Credit Party on the Initial Borrowing Date.

 

10.17  No Other “Designated Senior Indebtedness”.  The Borrower shall not
designate, or permit the designation of, any Indebtedness (other than under this
Agreement or the other Credit Documents) as (i) “Designated Senior Indebtedness”
for the purpose of the definition of the same or the subordination provisions
contained in the Existing Senior Subordinated Note Indenture or (ii) any similar
term for the purposes of any Permitted Subordinated Debt Documents.

 

10.18  Changes To Legal Names; Organizational Identification Numbers,
Jurisdiction or Type of Organization.  No Credit Party shall change, or permit
any change to, its legal name until (i) it shall have given to the
Administrative Agent and the Collateral Agent not less then 15 days prior
written notice of its intention so to do, clearly describing such new name and
providing other information in connection therewith as the Administrative Agent
or Collateral Agent may reasonably request and (ii) with respect to such new
name, it shall have taken all action reasonably requested by the Administrative
Agent or Collateral Agent to maintain the security interests of the
Administrative Agent or Collateral Agent in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full

 

86

--------------------------------------------------------------------------------


 

force and effect.  In addition, to the extent that any Credit Party does not
have an organizational identification number on the date hereof and later
obtains one, or if there is any change in the organizational identification
number of any Credit Party, the Borrower or such Credit Party shall promptly
notify the Administrative Agent and the Collateral Agent of such new or changed
organizational identification number and shall take all actions reasonably
satisfactory to the Administrative Agent and the Collateral Agent to the extent
necessary to maintain the security interests of the Administrative Agent or
Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents fully perfected and in full force and effect.  Furthermore,
no Credit Party shall change its jurisdiction of organization or its type of
organization until (i) it shall have given to the Administrative Agent and the
Collateral Agent not less than 15 days prior written notice of its intention so
to do, clearly describing such new jurisdiction of organization and/or type of
organization and providing such other information in connection therewith as the
Administrative Agent or Collateral Agent may reasonably request and (ii) with
respect to such new jurisdiction and/or type of organization, it shall have
taken all actions reasonably requested by the Administrative Agent or the
Collateral Agent to maintain the security interests of the Administrative Agent
or Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents at all times fully perfected and in full force and effect. 
If at any time Schedule 10.18 hereto is not true and correct (as of the date in
question, which may be after the Effective Date), whether because of changes
thereto or as a result of the creation or acquisition of additional Credit
Parties, the Borrower shall promptly furnish to the Administrative Agent and the
Collateral Agent a true and correct updated Schedule 10.18, which shall contain
the updated information required therein with respect to each Credit Party as of
the date of any change thereto.

 

10.19  Existing Non-Material Subsidiaries.  No Existing Non-Material Subsidiary
shall engage in any significant operations.

 

SECTION 11.  Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

11.01  Payments.  The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or

 

11.02  Representations, etc.  Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to any Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

11.03  Covenants.  The Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.08, 9.11, 9.14, 9.15, 9.17, 9.18 or
Section 10 or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement or in any other
Credit Document (other than those set forth in Sections 11.01 and 11.02) and
such default

 

87

--------------------------------------------------------------------------------


 

shall continue unremedied for a period of 30 days after written notice thereof
to the defaulting party by any Agent or the Required Lenders; or

 

11.04  Default Under Other Agreements.  (i)  The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be (or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $5,000,000; provided
further, that the amount of Indebtedness at any time outstanding in respect of
Interest Rate Protection Agreements and Other Hedging Agreements shall, for the
purposes of this Section 11.04, be deemed to be the unrealized net loss
position, if any, of the Borrower and/or its Subsidiaries thereunder at such
time, determined on a marked-to-market basis no more than one month prior to
such time; or

 

11.05  Bankruptcy, etc.  The Borrower or any of its Subsidiaries (other than any
Existing Non-Material Subsidiary) shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against the Borrower or any of its Subsidiaries
(other than any Existing Non-Material Subsidiary), and the petition is not
contested within 20 days, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
(other than any Existing Non-Material Subsidiary) commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any of its
Subsidiaries (other than any Existing Non-Material Subsidiary), or there is
commenced against the Borrower or any of its Subsidiaries (other than any
Existing Non-Material Subsidiary) any such proceeding which remains undismissed
for a period of 60 days, or the Borrower or any of its Subsidiaries (other than
any Existing Non-Material Subsidiary) is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Borrower or any of its Subsidiaries (other than any Existing
Non-Material Subsidiary) suffers any appointment of any custodian or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or the Borrower or any of its Subsidiaries
(other than any Existing Non-Material Subsidiary) makes a general assignment for
the benefit of creditors; or any corporate, limited liability company or similar
action is taken by the Borrower or any of its

 

88

--------------------------------------------------------------------------------


 

Subsidiaries (other than any Existing Non-Material Subsidiary) for the purpose
of effecting any of the foregoing; or

 

11.06  ERISA.  (a)  (i) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA;

 

(II)                                  A REPORTABLE EVENT SHALL HAVE OCCURRED;

 

(III)                               A CONTRIBUTING SPONSOR (AS DEFINED IN
SECTION 4001(A)(13) OF ERISA) OF A PLAN SUBJECT TO TITLE IV OF ERISA SHALL BE
SUBJECT TO THE ADVANCE REPORTING REQUIREMENT OF PBGC REGULATION SECTION 4043.61
(WITHOUT REGARD TO SUBPARAGRAPH (B)(1) THEREOF) AND AN EVENT DESCRIBED IN
SUBSECTION .62, .63, .64, .65, .66, .67 OR .68 OF PBGC REGULATION SECTION 4043
SHALL BE REASONABLY EXPECTED TO OCCUR WITH RESPECT TO SUCH PLAN WITHIN THE
FOLLOWING 30 DAYS; OR

 

(IV)                              ANY PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA
SHALL HAVE HAD OR IS LIKELY TO HAVE A TRUSTEE APPOINTED TO ADMINISTER SUCH PLAN
PURSUANT TO SECTION 4042 OF ERISA; OR

 

(V)                                 ANY PLAN WHICH IS SUBJECT TO TITLE IV OF
ERISA IS, SHALL HAVE BEEN OR IS LIKELY TO BE TERMINATED OR TO BE THE SUBJECT OF
TERMINATION PROCEEDINGS UNDER SECTION 4042 OF ERISA;

 

(VI)                              A CONTRIBUTION REQUIRED TO BE MADE WITH
RESPECT TO A PLAN OR A FOREIGN PENSION PLAN HAS NOT BEEN TIMELY MADE;

 

(VII)                           THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER
OR ANY ERISA AFFILIATE HAS INCURRED OR IS LIKELY TO INCUR ANY LIABILITY TO OR ON
ACCOUNT OF A PLAN UNDER SECTION 409, 502(I), 502(L), 515, 4062, 4063, 4064,
4069, 4201, 4204 OR 4212 OF ERISA OR SECTION 401(A)(29), 4971 OR 4975 OF THE
CODE OR ON ACCOUNT OF A GROUP HEALTH PLAN (AS DEFINED IN SECTION 607(1) OF
ERISA, SECTION 4980B(G)(2) OF THE CODE OR 45 CODE OF FEDERAL REGULATIONS
SECTION 160.103) FOR FAILING TO COMPLY WITH SECTION 4980B OF THE CODE AND/OR THE
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996; OR

 

(VIII)                        THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER HAS
INCURRED OR IS LIKELY TO INCUR LIABILITIES PURSUANT TO ONE OR MORE EMPLOYEE
WELFARE BENEFIT PLANS (AS DEFINED IN SECTION 3(1) OF ERISA) THAT PROVIDE
BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS REQUIRED
BY SECTION 601 OF ERISA OR STATE INSURANCE CONTINUATION LAWS NOT PREEMPTED BY
ERISA) OR PLANS OR FOREIGN PENSION PLANS; OR

 

(IX)                                A “DEFAULT” WITHIN THE MEANING OF
SECTION 4219(C)(5) OF ERISA SHALL OCCUR WITH RESPECT TO ANY PLAN;

 


(B)                                 THERE SHALL RESULT FROM ANY SUCH EVENT OR
EVENTS UNDER SUBSECTION (A) OF SECTION 11.06 THE IMPOSITION OF A LIEN, THE
GRANTING OF A SECURITY INTEREST, OR A LIABILITY OR A MATERIAL RISK OF INCURRING
A LIABILITY; AND

 

89

--------------------------------------------------------------------------------


 


(C)                                  SUCH LIEN, SECURITY INTEREST OR LIABILITY,
EITHER INDIVIDUALLY AND/OR IN THE AGGREGATE, IN THE OPINION OF THE REQUIRED
LENDERS, HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT.


 

11.07  Security Documents.  The Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on the Collateral (other than any immaterial portion thereof), in
favor of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01), and subject to no other Liens
(except as permitted by Section 10.01), or any Credit Party shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to any such Security Document and such default
shall continue (i) beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document or (ii) or, to the
extent that the time period for the compliance with any such term, covenant or
agreement is not specified, and so long as the Collateral Agent’s security
interest in the Collateral (other than any immaterial portion thereof) created
pursuant to the respective Security Document is not impaired by such default,
beyond 15 days; or

 

11.08  Guaranties.  The Subsidiaries Guaranty or any provision thereof shall
cease to be in full force or effect as to any Subsidiary Guarantor, or any
Subsidiary Guarantor or any Person acting for or on behalf of such Subsidiary
Guarantor shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Subsidiaries Guaranty or any Subsidiary Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Subsidiaries Guaranty; or

 

11.09  Judgments.  One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (to the extent not paid or covered by
a reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged (by
payment or otherwise) or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $5,000,000; or

 

11.10  Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately and any Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans

 

90

--------------------------------------------------------------------------------


 

and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit which may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.05 with respect to the Borrower, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Collateral Agent, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrower and then outstanding; (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; and
(vi) apply any cash collateral held by the Administrative Agent pursuant to
Section 4.02 to the repayment of the Obligations.

 

SECTION 12.  Definitions and Accounting Terms.

 

12.01  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Subsidiary of the Borrower (or shall be merged with and into the
Borrower or a Subsidiary Guarantor, with the Borrower or such Subsidiary
Guarantor being the surviving Person).

 

“Additional Security Documents” shall have the meaning provided in Section 9.12.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication, the sum of the amount of all
net non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense and non-cash interest expense) and net non-cash losses
which were included in arriving at Consolidated Net Income for such period, less
the amount of (i) all net non-cash gains and non-cash credits which were
included in arriving at Consolidated Net Income for such period and (ii) any
cash payments made during such period in respect of non-cash charges taken in a
prior period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

 

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 13.09.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

91

--------------------------------------------------------------------------------


 

“Affected Loans” shall have the meaning provided in Section 4.02(h).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power (i) to vote 5% or
more of the securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that no Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.

 

“Agents” shall mean each of the Administrative Agent, the Lead Arranger, the
Syndication Agent and each Documentation Agent and, for purposes of Sections 13
and 14.01, shall include the Collateral Agent.

 

“Aggregate Consideration” with respect to any Permitted Acquisition shall mean
the aggregate consideration (including (x) the aggregate amount paid and
reasonably expected to be paid (based on good faith projections prepared by the
Borrower) on or prior to the Initial Term Loan Maturity Date pursuant to any
earn-out, non-compete, consulting or deferred compensation or purchase price
adjustments or similar arrangements and (y) any Indebtedness assumed, incurred
or issued in connection therewith, but excluding any common stock of the
Borrower or Qualified Preferred Stock issued as part of such consideration) for
such Permitted Acquisitions.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Commitment Commission Percentage” and “Applicable Margin” shall
mean: (a) from and after any Start Date to and including the corresponding End
Date with respect to Revolving Loans, Swingline Loans and Initial Term Loans,
the respective percentage per annum set forth below under the respective Type of
Loans and (ii) with respect to RL Commitment Commission the respective
percentage per annum set forth below under the caption “Applicable Commitment
Percentage” and, in each case, opposite the respective Level (i.e., Level 1,
Level 2, Level 3 or Level 4, as the case may be) indicated to have been achieved
from and after each day of delivery of any certificate delivered in accordance
with the following sentence indicating (each, a “Start Date”) to and including
the applicable End Date:

 

Applicable Margins for Revolving Loans, Swingline Loans and Initial Term Loans

 

Level

 

Total Leverage Ratio

 

Revolving Loans
maintained as
Base
Rate Loans and
Swingline Loans

 

Revolving Loans
maintained as
Eurodollar Loans

 

Initial Term
Loans
maintained as
Eurodollar
Loans

 

Initial Term
Loans
maintained as
Base Rate
Loans

 

Applicable
Commitment
Commission
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than 1.00:1.00

 

0.00

%

1.00

%

2.00

%

1.00

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Greater than or equal to 1.00:1.00 but less than 1.50:1.00

 

0.25

%

1.25

%

2.00

%

1.00

%

0.250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

 

0.50

%

1.50

%

2.00

%

1.00

%

0.375

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Greater than or equal to 2.00:1.00

 

0.75

%

1.75

%

2.25

%

1.25

%

0.375

%

 

92

--------------------------------------------------------------------------------


 

The Total Leverage Ratio shall be determined based on the delivery of a
certificate of the Borrower (each, a “Quarterly Pricing Certificate”) by the
chief financial officer of the Borrower to the Administrative Agent (with a copy
to be sent by the Administrative Agent to each Lender), within 45 days of the
last day of any fiscal quarter of the Borrower, which certificate shall set
forth the calculation of the Total Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date (but determined on a
Pro Forma Basis solely to give effect to all Permitted Acquisitions (if any)
consummated on or prior to the date of delivery of such certificate and any
Indebtedness incurred or assumed in connection therewith) and the Applicable
Margins and the Applicable Commitment Commission Percentages which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences); provided further that at the time of the
consummation of any Permitted Acquisition, the chief financial officer of the
Borrower shall deliver to the Administrative Agent a certificate setting forth
the calculation of the Total Leverage Ratio on a Pro Forma Basis (solely to give
effect to all Permitted Acquisitions, if any, consummated on or prior to the
date of the delivery of such certificate and any Indebtedness incurred or
assumed in connection therewith) as of the last day of the last Test Period
ended prior to the date on which such Permitted Acquisition is consummated for
which financial statements have been made available (or were required to be made
available) pursuant to Section 9.01(a) or (b), as the case may be, and the date
of such consummation shall be deemed to be a Start Date and the Applicable
Margins and the Applicable Commitment Commission Percentages which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences) shall be based upon the Total Leverage Ratio as so
calculated.  The Applicable Margins and the Applicable Commitment Commission
Percentages so determined shall apply, except as set forth in the succeeding
sentence, from the relevant Start Date to the earliest of (x) the date on which
the next Quarterly Pricing Certificate is delivered to the Administrative Agent,
(y) the date on which the next Permitted Acquisition is consummated or (z) the
next date to occur which occurs 45 days after the last day of a Test Period
(such earliest date, the “End Date”), at which time in the case of this clause
(z), if no certificate has been delivered to the Administrative Agent indicating
an entitlement to new Applicable Margins and new Applicable Commitment
Commission Percentages, as the case may be (and thus commencing a new Start
Date), Level 4 pricing shall be applicable until such time as the Borrower
delivers a new Quarterly Pricing Certificate to the Administrative Agent
indicating an entitlement to pricing margin lower than Level 4 pricing; it being
understood that such new pricing margin, if any, shall be effective from and
after the date of delivery of such Quarterly Pricing Certificate until the
earliest of the relevant date described in

 

93

--------------------------------------------------------------------------------


 

preceding clauses (x), (y) or (z), as the case may be.  Notwithstanding anything
to the contrary contained above in this definition, (x) Level 4 pricing shall
apply at all times during which there shall exist any Event of Default and (y)
at all times prior to the date of delivery of the financial statements pursuant
to Section 9.01(b) for the Borrower’s fiscal year ended on the Saturday closest
to December 31, 2004, Level 4 shall be applicable.

 

(b)                                 With respect to any Tranche of Incremental
Term Loans, the respective percentages per annum relating to the respective Type
of such Tranche of Incremental Term Loans as set forth in the applicable
Incremental Commitment Agreement (or, in the case of any Tranche of Incremental
Term Loans extended pursuant to more than one Incremental Term Agreement, as may
be provided in the first Incremental Term Loan Commitment Agreement executed and
delivered with respect to such Tranche).

 

“Applicable ECF Percentage” shall mean (i) 50% if (x) the Total Leverage Ratio
as of the last day of the most recent fiscal year of the Borrower is greater
than 1.50 to 1.00 or (y) a Default or Event of Default then exists, (ii) 25% if
the Consolidated Leverage Ratio as of the last day of the most recent fiscal
year of the Borrower is equal to or less than 1.50 to 1.00 but the greater than
or equal to 1.00:1.00 and (iii) 0% if the Consolidated Leverage Ratio as of the
last day of the most recent fiscal year of the Borrower is less than 1.00:1.00.

 

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any capital stock or other
securities of, or equity interests in, another Person) other than sales of
assets pursuant to Sections 10.02(ii), (iii), (vii), (viii) and (ix).

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit M (appropriately completed).

 

“Attributable Indebtedness” in respect of a sale-leaseback transaction shall
mean, as at the time of determination, the present value (discounted at the
interest rate borne at such time by Revolving Loans maintained as Eurodollar
Loans, compounded annually) of the total obligations of the lessee for
rental/lease payments during the remaining term of the lease included in such
sale-leaseback transaction (including any period for which such lease has been
extended); provided, however, that if such sale-leaseback transaction results in
a Capitalized Lease Obligation, the amount of Indebtedness represented thereby
shall be determined in accordance with the definition of Capitalized Lease
Obligations.

 

“Authorized Officer” of any Credit Party shall mean any of the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer or the Director of Treasury or any other officer of such
Credit Party which is designated in writing to the Administrative Agent by any
of the foregoing officers of such Credit Party as being authorized to give such
notices under this Agreement.

 

“Bank Refinancing” shall mean the refinancing and other transactions described
in Sections 5.05(a).

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

94

--------------------------------------------------------------------------------


 

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate
and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at such time.

 

 “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that Base Rate Loans incurred pursuant
to Section 1.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the interbank Eurodollar market.

 

“Calculation Period” shall mean, in the case of any Permitted Acquisition or
Permitted Asset Exchange, the Test Period most recently ended prior to the date
of any such transaction for which financial statements are available.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of Capitalized Lease
Obligations incurred by such Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Ratings Services or
Moody’s Investors Service, Inc., (iii) Dollar denominated time deposits,
certificates of deposit and bankers acceptances of any Lender or any

 

95

--------------------------------------------------------------------------------


 

commercial bank having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from Standard & Poor’s Ratings Services or “A2” or the
equivalent thereof from Moody’s Investors Service, Inc. with maturities of not
more than one year from the date of acquisition by such Person, (iv) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P 1 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
not more than one year after the date of acquisition by such Person, and (vi)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change of Control” shall mean (x) that any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act) is or
becomes the “beneficial owner” (as such term is defined in Rule 13d-3 and Rule
13d-5 under the Securities Exchange Act), directly or indirectly, of 25% or more
of the economic or voting interest in the Borrower’s Equity Interests (as
determined on a fully diluted basis and measured by voting power rather than
number of shares), (y) the first day on which a majority of the members of the
Board of Directors of the Borrower are not Continuing Directors, or (z) a
“change of control” or similar event shall occur under any Permitted
Subordinated Debt Documents.

 

“Change of Law” shall have the meaning provided in Section 11.06.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or are purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 4.02 or 11.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
Initial Term Loan Commitment, the Revolving Loan Commitment or an Incremental
Term Loan Commitment.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

 

96

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (A) adding thereto (i) in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
consolidated interest expense of the Borrower and its Subsidiaries and provision
for income taxes, adjusted to exclude for such period (x) any extraordinary
gains or losses and (y) any gains or losses from sales of assets other than from
sales of inventory in the ordinary course of business, (ii) the amount of all
amortization of intangibles and depreciation that were deducted in arriving at
Consolidated Net Income for such period, (iii) the amount of all up front fees
and expenses incurred in connection with the execution and delivery of this
Agreement to the extent that same were deducted in arriving at Consolidated Net
Income for such period and (iv) the amount of all other non-cash charges that
were deducted in arriving at Consolidated Net Income for such period and (B)
subtracting therefrom the amount of all cash payments made in respect of such
period to the extent same relate to a non-cash charge incurred in a previous
period which was added back to Consolidated EBITDA in such previous period
pursuant to clause (A) above in this definition.

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries as would
be required to be reflected on the liability side of a balance sheet of such
Person at such time in accordance with generally accepted accounting principles
as determined on a consolidated basis and (ii) all Indebtedness of the Borrower
and its Subsidiaries of the type described in clauses (ii) and (vii) of the
definition of Indebtedness contained herein; provided that for purposes of this
definition (i) the amount of Indebtedness in respect of Interest Rate Protection
Agreements and Other Hedging Agreements shall be at any time the unrealized net
loss position, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time and
(ii) the amount of Indebtedness in respect of letters of credit, bankers’
acceptances and similar obligations shall be limited to the aggregate amount of
all funded letters of credit, bankers’ acceptances and similar obligations
issued or extended for the account of the Borrower or any of its Subsidiaries
that have not been reimbursed by the Borrower or any of its Subsidiaries.

 

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
Consolidated EBITDA to Consolidated Interest Expense for such period.

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof and
including without limitation, all interest expense attributable to the Hinky
Dinky Subsidiary Redemption Notes) plus, without duplication, that portion of
Capitalized Lease Obligations of the Borrower and its Subsidiaries representing
the interest factor for such period; provided that the amortization of deferred
financing, legal and accounting costs with respect to this Agreement shall be
excluded from Consolidated Interest Expense to the extent same would otherwise
have been included therein.

 

97

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of the Borrower or is accounted for by the Borrower by
the equity method of accounting shall be included only to the extent of the
payment of cash dividends or cash distributions by such other Person to the
Borrower or a Subsidiary thereof during such period and (ii) the net income of
any Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of cash dividends or similar cash distributions by that
Subsidiary of that net income is not at the date of determination permitted by
operation of its charter or any agreement, instrument or law applicable to such
Subsidiary.

 

“Consolidated Rental Expense” shall mean, for any period, the sum of (x) the
total rental expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with generally accepted accounting principles
and (y) to the extent not already included in preceding clause (x), any payments
made by the Borrower or any of its Subsidiaries pursuant to any guarantees of
leases made by the Borrower or any of its Subsidiaries.

 

“Consolidated Senior Secured Indebtedness” shall mean all Consolidated
Indebtedness of the Borrower and its Subsidiaries that is secured by a Lien on
any property owned by the Borrower or any of its Subsidiaries, provided that
Consolidated Senior Secured Indebtedness shall not include any Consolidated
Indebtedness that is subordinated in right of payment to the Obligations and the
Guaranteed Obligations (as defined in the Subsidiaries Guaranty) pursuant to
effective subordination provisions that are satisfactory to the Administration
Agent.

 

“Consolidated Working Capital Ratio” shall mean, at any time, the ratio of (i)
(x) the consolidated net trade accounts receivable of the Borrower and the
Subsidiary Guarantors plus (y) the consolidated inventory of the Borrower and
the Subsidiary Guarantors at such time (valued on a First-in First-out (FIFO)
basis), in each case only to the extent such accounts receivables and inventory
conform to the representations and warranties contained in the Security
Agreement (including by the Collateral Agent having a first priority perfected
security interest therein subject only to Permitted Liens) and which at all
times continue to be acceptable to the Collateral Agent in its reasonable
judgment to (ii) the sum of (x) the aggregate amount of all principal of Loans
outstanding at such time plus (y) all Letter of Credit Outstandings at such time
plus (z) the aggregate principal amount of all secured Indebtedness (other than
Capitalized Lease Obligations) of the Borrower and its Subsidiaries outstanding
at such time pursuant to Section 10.04(x).

 

“Contingent Obligation” shall mean, as to any Person, (A) any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and (B) any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital

 

98

--------------------------------------------------------------------------------


 

or equity capital of the primary obligor or otherwise to maintain the net worth
or solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director of the Borrower whose nomination for election to
the Board of Directors of the Borrower is recommended by a majority of the then
Continuing Directors.

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Subsidiaries Guaranty and each Security Document.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

“Customer Lease Arrangements” shall mean arrangements between the Borrower
and/or any of its Subsidiaries and their respective customers, made in the
ordinary course of business and consistent with past practices, whereby the
Borrower and/or such Subsidiary enters into a lease of Real Property with a
third Person landlord and, substantially concurrent therewith, subleases such
Real Property to such customers.

 

“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Distribution Revenues” for any fiscal year of the Borrower shall mean the
Borrower’s revenues generated from its and its Subsidiaries’ operations in the
“Food Distribution” segment, as reported in the Borrower’s Report on Form 10-K
filed with the SEC for such fiscal year.

 

99

--------------------------------------------------------------------------------


 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for consideration any
Equity Interests outstanding on or after the Effective Date, or set aside any
funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for consideration any Equity
Interests of such Person outstanding on or after the Effective Date.  Without
limiting the foregoing, “Dividends” with respect to any Person shall also
include all payments made or required to be made by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes other
than any such payment made (i) in the form of common equity of the Borrower or
(ii) to employees of the Borrower and its Subsidiaries to the extent such
payment has actually reduced Consolidated Net Income.

 

“Documentation Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person that is incorporated under the laws of (i) the United States or any State
or territory thereof or (ii) the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 2.05(b).

 

“Effective Date” shall have the meaning provided in Section 14.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution or any fund that invests in
loans, but in any event excluding the Borrower and its Subsidiaries.

 

“End Date” shall have the meaning provided in the definition of “Applicable
Commitment Commission” and “Applicable Margin”.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

100

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.

 

“Equity Interest” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interest in (however designated) equity of such Person, including, without
limitation, any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

“Eurodollar Loan” shall mean each Loan (other than any Swingline Loan)
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.

 

“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent with
maturities comparable to the Interest Period applicable to such Eurodollar Loan
commencing two Business Days thereafter as of 11:00 A.M. (New York time) on the
applicable Interest Determination Date, divided (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease,

 

101

--------------------------------------------------------------------------------


 

if any, in Adjusted Consolidated Working Capital from the first day to the last
day of such period, minus (b) the sum of, without duplication, (i) the amount of
all Capital Expenditures made by the Borrower and its Subsidiaries during such
period (other than Capital Expenditures to the extent financed with equity
proceeds, Asset Sale proceeds, insurance proceeds or Indebtedness), (ii) the
aggregate amount of all cash payments made in respect of all Permitted
Acquisitions consummated by the Borrower and its Subsidiaries during such period
(other than any such payments to the extent financed with equity proceeds, Asset
Sale proceeds, insurance proceeds or Indebtedness), (iii) the aggregate amount
of permanent cash principal payments of Indebtedness for borrowed money of the
Borrower and its Subsidiaries during such period (other than (A) repayments to
the extent made with Asset Sale proceeds, equity proceeds, insurance proceeds or
Indebtedness, (B) repayments of Loans, provided that repayments of Loans shall
be deducted in determining Excess Cash Flow to the extent such repayments were
(x) required as a result of an Scheduled Incremental Term Loan Repayment under
Section 4.02(b) or (y) made as a voluntary prepayment with internally generated
funds (but in the case of a voluntary prepayment of Revolving Loans or Swingline
Loans, only to the extent accompanied by a voluntary permanent reduction to the
Total Revolving Loan Commitment in an amount equal to such prepayment and (C)
payments pursuant to the Refinancing)), (iv) the aggregate amount of all cash
Dividends paid during such period to the extent permitted under Sections
10.03(iii), (iv) and (v) and, (v) the increase, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period.

 

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower ended December 31, 2005).

 

“Excess Cash Payment Period” shall mean with respect to prepayments required on
each Excess Cash Payment Date, the fiscal year of the Borrower immediately
preceding such Excess Cash Payment Date.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
December 19, 2000, as amended to the Effective Date, among the Borrower, the
banks signatory thereto, Harris Trust and Savings Bank and U.S. National Bank
Association, as Syndication Agents, General Electric Capital Corporation as
Documentation Agent and Deutsche Bank Trust Company Americas (f/k/a Bankers
Trust Company) as Administrative Agent.

 

“Existing Indebtedness” shall mean all Indebtedness of the Borrower and its
Subsidiaries set forth in Section 8.21.

 

“Existing Letters of Credit” shall have the meaning provided in Section 2.01(a).

 

“Existing Non-Material Subsidiary” shall mean any Subsidiary of the Borrower
designated as an “Existing Non-Material Subsidiary” on Schedule 8.14.

 

“Existing Senior Subordinated Note Documents” shall mean the Existing Senior
Subordinated Note Indenture and all other documents executed and delivered with
respect to the Existing Senior Subordinated Notes and the Existing Senior
Subordinated Note Indenture, as in

 

102

--------------------------------------------------------------------------------


 

effect on the Initial Borrowing Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Existing Senior Subordinated Note Indenture” shall mean the Indenture, dated as
of April 24, 1998, among the Borrower, (the Subsidiary Guarantors named therein
and U.S. Bank Trust National Association, as Trustee, as in effect on the
Initial Borrowing Date and as thereafter amended, modified or supplemented from
time to time.

 

 “Existing Senior Subordinated Notes” shall mean the Borrower’s 8½% Senior
Subordinated Notes due 2008, issued pursuant to the Existing Senior Subordinated
Note Indenture .

 

“Existing Senior Subordinated Notes Redemption” shall mean the redemption of the
Existing Senior Subordinated Notes as contemplated in Section 9.17(a).

 

“Facing Fee” shall have the meaning provided in Section 3.01(e).

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

 

“Financial Covenants” shall mean each of the financial covenants contained in
Sections 10.08, 10.09, 10.10 and 10.11.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or

 

103

--------------------------------------------------------------------------------


 

“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance, the exposure to, or
Release of which is prohibited, limited or regulated by any governmental
authority.

 

“Hinky Dinky Operating Agreements” shall mean the respective operating agreement
of each Hinky Dinky Subsidiary as in effect on the date hereof.

 

“Hinky Dinky Subsidiaries” shall mean each of H.D. Beatrice L.L.C., H.D. Crete
L.L.C., Hinky Dinky Falls City L.L.C. and Hinky Dinky O’Neill L.L.C., but, in
each case, only while the respective such Person is a Domestic Subsidiary, but
not a Wholly-Owned Subsidiary, of the Borrower.

 

“Hinky Dinky Subsidiary Investment” shall mean, as to any Person, any Investment
in any Hinky Dinky Subsidiary (other than loans or advances for travel advances
and other similar cash advances made to employees and sales representatives in
the ordinary course of business) including, without limitation, through the
purchase of stock or obligations of any Hinky Dinky Subsidiary, the acquisition
of any substantial part of the assets or business of any Hinky Dinky Subsidiary
(or division thereof), being or becoming liable on any guaranty in respect of
any obligation of any Hinky Dinky Subsidiary, or subordinating any claim or
demand such Person may have to the claim or demand of any other creditor of a
Hinky Dinky Subsidiary.

 

“Hinky Dinky Subsidiary Redemption Notes” shall mean each note issued by a Hinky
Dinky Subsidiary pursuant to, and in accordance with the requirements of, any
Hinky Dinky Operating Agreement in connection with the redemption by such Hinky
Dinky Subsidiary of its outstanding membership interests.

 

“Incremental Commitment Agreement” shall mean an Incremental Commitment
Agreement substantially in the form of Exhibit C (appropriately completed and
with such modifications as may be acceptable to the Administrative Agent).

 

“Incremental Commitment Expiry Date” shall mean (i) in the case of requests for
Incremental Term Loan Commitments, the Revolving Loan Maturity Date and (ii) in
the case of requests for Incremental Revolving Commitments, November 12, 2008.

 

“Incremental Commitments” shall mean, collectively, the Incremental Revolving
Loan Commitments and the Incremental Term Loan Commitments.

 

“Incremental Lender” shall have the meaning provided in Section 1.14(b).

 

“Incremental Revolving Loan Commitment” shall mean, for each Lender, any
commitment by such Lender to make Revolving Loans pursuant to Section 1.01(b) as
agreed to by such Lender in the respective Incremental Commitment Agreement
delivered pursuant to Section 1.14; it being understood, however, that on each
date upon which an Incremental Revolving Loan Commitment of any Lender becomes
effective, such Incremental Revolving Loan Commitment of such Lender shall be
added to (and thereafter become a part of) the Revolving Loan Commitment of such
Lender for all purposes of this Agreement as contemplated by Section 1.14.

 

104

--------------------------------------------------------------------------------


 

“Incremental Term Loan” shall have the meaning provided in Section 1.01(e).

 

“Incremental Term Loan Borrowing Date” shall mean each date on which Incremental
Term Loans are incurred pursuant to Section 1.01(e).

 

“Incremental Term Loan Commitment” shall mean, for the respective Incremental
Lender, the commitment of such Incremental Lender to make Incremental Term Loans
pursuant to Section 1.01(e) on a given Incremental Term Loan Borrowing Date, as
such commitment (x) is set forth in the respective Incremental Commitment
Agreement delivered pursuant to Section 1.14(b) and (y) may be reduced pursuant
to Section 4.02 or terminated pursuant to Sections 3.03 and/or 11.

 

“Incremental Term Loan Maturity Date” shall mean for any Tranche of Incremental
Term Loans, the maturity date for such Tranche of Incremental Term Loans set
forth in the Incremental Commitment Agreement relating thereto, provided that
the final maturity date for all Incremental Term Loans of a given Tranche shall
be the same date.

 

“Incremental Term Note” shall have the meaning provided in Section 1.05(a).

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of the
aggregate amount of such Indebtedness and the fair market value of the property
to which such Lien relates as determined in good faith by such Person), (iv) the
aggregate amount of all Capitalized Lease Obligations of such Person, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person and (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement.  Notwithstanding the
foregoing, Indebtedness shall not include trade payables and accrued expenses
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

 

“Initial Term Loan” shall have the meaning provided in Section 1.01(a).

 

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Initial Term Loan Commitment”.

 

105

--------------------------------------------------------------------------------


 

“Initial Term Loan Maturity Date” shall mean November 12, 2010.

 

“Initial Term Note” shall have the meaning provided in Section 1.05(a).

 

“Initial TL Commitment Commission” shall have the meaning provided in
Section 3.01(c).

 

“Initial TL Commitment Termination Date” shall mean the earlier of (i) the
Redemption Date and (ii) the date occurring 45 days following the Initial
Borrowing Date.

 

“Initial TL Percentage” shall mean of any Lender a fraction (expressed as a
percentage) the numerator of which is the Initial Term Loan Commitment of such
Lender on the Initial Borrowing Date (without giving effect to any reduction
thereto pursuant to Sections 3.03, 4.02 and/or 11) and the denominator is the
Total Initial Term Loan Commitment on the Initial Borrowing Date (without giving
effect to any reduction to the Term Loan Commitments pursuant to Sections 3.03,
4.02 and/or 11).

 

“Intercompany Loan” shall have the meaning provided in Section 10.05(viii).

 

“Intercompany Note” shall mean a promissory note, in the form of Exhibit N,
evidencing Intercompany Loans.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Period” shall have the meaning provided in Section 1.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 10.05.

 

“Issuing Lender” shall mean (i) DBTCA (which, for purposes of this definition,
also shall include any banking affiliate of DBTCA, including Deutsche Bank AG
New York Branch, which may agree to issue Letters of Credit under this
Agreement), (ii) any other Lender which, at the request of the Borrower and with
the consent of the Administrative Agent, agrees (at such Lender’s sole
discretion) to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2 and (iii) with respect to Existing Letters of
Credit only, Harris Trust and U.S. Bank.  On the Initial Borrowing Date (x) the
sole issuing Lenders in respect of standby Letter of Credit are DBTCA and, with
respect to Existing Letters of Credit only, U.S. Bank and Harris Trust and (y)
the sole Issuing Lender in respect of trade Letters of Credit is Deutsche Bank
AG, New York Branch.

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) such other obligations of the Borrower or
any of its Subsidiaries (other than

 

106

--------------------------------------------------------------------------------


 

in respect of Existing Senior Subordinated Notes or Permitted Subordinated Debt)
as are reasonably acceptable to the respective Issuing Lender and otherwise
permitted to exist pursuant to the terms of this Agreement.

 

“Lead Arranger” shall mean DBSI in its capacity as the Sole Lead Arranger and
Sole Book Running Manager with respect to this Agreement and the other Credit
Documents.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule 1.01, each
Incremental Lender and any Person that becomes a “Lender” hereunder pursuant to
Section 1.13, 1.14 or 14.04(b).

 

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 2.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 1.01 or 2 in circumstances
where such non-compliance would constitute a breach of such Lender’s obligations
under the respective Section.

 

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(d).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum (without
duplication) of (i) the Stated Amount of all outstanding Letters of Credit and
(ii) the aggregate amount of all Unpaid Drawings in respect of all Letters of
Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean each Initial Term Loan, each Incremental Term Loan (if any),
each Revolving Loan and each Swingline Loan.

 

 “Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

 

107

--------------------------------------------------------------------------------


 

“Management Agreements” shall mean all material agreements with members of, or
with respect to, the management of the Borrower or any of its Subsidiaries.

 

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(d).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, nature of assets, liabilities or condition (financial or
otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole or (ii) a material adverse effect (x) on the rights or remedies of the
Lenders or any Agent hereunder or under any other Credit Document or (y) on the
ability of any Credit Party to perform its obligations to the Lenders or any
Agent hereunder or under any other Credit Document.

 

“Material Asset Sale” shall mean any Asset Sale or series of related Assets
Sales (i.e., separate assets being sold, transferred or otherwise disposed of as
part of an identifiable group of assets and within a reasonably limited time
period) where the aggregate consideration therefor is equal to, or in excess of,
$5,000,000.

 

“Material Permitted Acquisition” shall mean any Permitted Acquisition or any
series of related Permitted Acquisitions, where the Aggregate Consideration for
such Permitted Acquisition or series of related Permitted Acquisitions, as the
case may be, equals or exceeds $5,000,000.

 

“Material Recovery Event” shall mean any Recovery Event where the aggregate cash
insurance proceeds or awards received therefrom is equal to, or in excess of
$5,000,000.

 

 “Maturity Date” shall mean, with respect to any Tranche of Loans, the Initial
Term Loan Maturity Date, the Revolving Loan Maturity Date, the Incremental Term
Loan Maturity Date for such Tranche of Loans or the Swingline Expiry Date, as
the case may be.

 

“Maximum Eurodollar Borrowing Number” shall mean (x) in the case of Initial Term
Loans, 10, (y) in the case of Revolving Loans, 10, and (z) in the case of any
Tranche of Incremental Term Loans, 10 or such other number as may be specified
as the Maximum Eurodollar Borrowing Number for such Tranche in the respective
Incremental Commitment Agreement (although any Incremental Commitment Agreement
providing for Incremental Term Loans which will be added to an existing Tranche
shall not specify a Maximum Eurodollar Borrowing Number for such Tranche which
differs from the Maximum Eurodollar Borrowing Number already applicable to such
Tranche).

 

“Maximum Swingline Amount” shall mean $20,000,000.

 

“Minimum Borrowing Amount” shall mean (i) for Swingline Loans, $100,000, (ii)
for Revolving Loans, $1,000,000, (iii) for Initial Term Loans, $5,000,000 and
(iv) for Incremental Term Loans, $5,000,000 or such other amount as may be
specified in the respective Incremental Commitment Agreement (although an
Incremental Commitment Agreement providing for the addition of Incremental Term
Loans to an existing Tranche may not specify a

 

108

--------------------------------------------------------------------------------


 

different Minimum Borrowing Amount from that which already applies to the
respective Tranche).

 

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

 

“Mortgage Policy” shall mean Mortgagee’s title insurance policy or a binding
commitment with respect thereto.

 

“Mortgaged Property” shall mean any Real Property owned by a Credit Party which
is encumbered (or required to be encumbered) by a Mortgage.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness,
the cash proceeds (net of underwriting discounts and commissions and other
reasonable fees, costs and expenses associated therewith) received by the
respective Person from the respective incurrence of such Indebtedness.

 

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (i) reasonable costs and taxes incurred in connection with such
Recovery Event and (ii) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
respective assets the subject of such Recovery Event).

 

“Net Sale Proceeds” shall mean, for any Asset Sale or Permitted Asset Exchange,
as the case may be, the gross cash proceeds (including any cash received by way
of deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such sale of assets or Permitted Asset
Exchange, net of the reasonable costs and expenses of such sale or exchange
(including fees and commissions, payments of unassumed liabilities relating to
the assets sold or exchanged and required payments of any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective assets which were sold), and the estimated marginal increase
in income taxes which will be payable by the Borrower’s consolidated group with
respect to the fiscal year in which the sale occurs as a result of such sale or
exchange.

 

“New Tranche” shall mean each Tranche of Term Loans other than the Tranche of
Initial Term Loans.

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

 

“Note” shall mean each Initial Term Note, each Incremental Term Note, each
Revolving Note and the Swingline Note, in each case, as such Note may be
replaced, modified or supplemented in accordance with the terms hereof and
thereof.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

 

109

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York 10005 and (ii) for
operational notices, the office of the Administrative Agent located at 90 Hudson
Street, 5th Floor, Jersey City, New Jersey 07302 or (iii) such other office or
person as the Administrative Agent may hereafter designate as such to the other
parties hereto.

 

“Obligations” shall mean all amounts (including, without limitation, any
interest accruing subsequent to the filing of a petition of bankruptcy at the
rate provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable law), direct or indirect,
contingent or absolute, of every type or description, and at any time existing,
owing to each Agent, each Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity price hedging arrangements or other similar
arrangements, or arrangements designed to protect against fluctuations in the
currency values.

 

“Participant” shall have the meaning provided in Section 2.04(a).

 

“Patriot Act” shall have the meaning provided in Section 14.18.

 

“Patriot Act Information” shall have the meaning provided in Section 14.18.

 

“Payment Office” shall mean the office of the Administrative Agent at 90 Hudson
Street, 5th Floor, Jersey City, New Jersey or such other office as the
Administrative Agent may hereafter designate as such to the other parties
hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Subsidiary Guarantor of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower or a
Subsidiary Guarantor), provided that (in each case) (A) the consideration paid
by the Borrower or such Subsidiary Guarantor consists solely of cash (including
proceeds of Revolving Loans or Swingline Loans), the assumption, issuance or
incurrence of Indebtedness otherwise permitted by Section 10.04(x) and the
issuance of common equity of the Borrower or Qualified Preferred Stock of the
Borrower in each case to the extent no Default or Event of Default exists
pursuant to Section 11.10 or would result therefrom, (B) in the case of the
acquisition of 100% of the capital stock of any Person (including by way of
merger), such Person shall own no capital stock of any other Person (excluding
de minimis amounts) unless either (x) such Person owns 100% of the capital stock
of such other Person or (y) (1) such Person and its Wholly-Owned Subsidiaries
own at least 80% of the consolidated assets of such other Person and its
Subsidiaries and (2) any non-Wholly-Owned Subsidiary of such Person was
non-Wholly-Owned prior to the date of such Permitted Acquisition of such Person,
(C) the Acquired Entity or Business acquired pursuant to the

 

110

--------------------------------------------------------------------------------


 

respective Permitted Acquisition is in a business permitted by Section 10.15,
(D) substantially all of the business, division or product lines of the Acquired
Entity or Business (in the case of an asset acquisition), or the assets and
business of the Acquired Entity or Business taken as a whole (in the case of an
acquisition of Equity Interests), is in the United States and (E) all applicable
requirements of Sections 9.14, 10.02 and 10.16 applicable to Permitted
Acquisitions are satisfied.  Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

 

“Permitted Annual Dividend Amount” shall mean, for any fiscal year of the
Borrower, an amount equal to the greater of (x) $15,000,000 and (y) 25% of
Consolidated Net Income of the immediately preceding fiscal year of the
Borrower.

 

“Permitted Annual Repurchase Amount” shall mean, for any fiscal year of the
Borrower, an amount equal to the greater of (x) $15,000,000 and (y) 33-1/3% of
Excess Cash Flow for the immediately preceding such fiscal year.

 

“Permitted Asset Exchange” shall mean the exchange by the Borrower or its
Subsidiaries of any of their assets or property (other than Equity Interests of
a Subsidiary, unless 100% of the Equity Interests owned by the Borrower and its
Subsidiaries in such Subsidiary are disposed of) pursuant to an arm’s-length
transaction the purpose of which is to acquire (and such exchange actually
results within 90 days of such exchange in the acquisition of) property and
assets of another Person (other than the Equity Interests of any Person unless
100% of the Equity Interests of such Person are obtained by the Borrower or the
respective Subsidiary) so exchanged by the Borrower or such Subsidiary.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

“Permitted Indebtedness Amount” shall mean at any time of the determination
thereof an amount equal to the remainder of (1) the sum of (x) $60,000,000 plus
(y) the aggregate principal amount of all Indebtedness constituting Capitalized
Lease Obligations outstanding on the last day of the Borrower’s immediately
preceding fiscal year (which for the purposes of this definition shall not
exceed $45,000,000 for either the Borrower’s fiscal year ended December 28, 2003
or its fiscal year ending January 1, 2005) less (2) the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries then outstanding
(other than Indebtedness outstanding pursuant to Sections 10.04(i) through
10.04(ix)).  For the avoidance of doubt, in calculating the Permitted
Indebtedness Amount pursuant to the preceding sentence the following (without
limitation) shall be included as a utilization of availability thereunder: (i)
any Indebtedness incurred, issued or assumed in connection with any Permitted
Acquisition (for this purpose treating all earn-out, non-compete, consulting or
deferred compensation as Indebtedness (but not treating trade payables as
Indebtedness) and determining the aggregate amount of such Indebtedness by
taking the aggregate principal amount paid and reasonably expected to be paid
(based on good faith projections prepared by the Board of

 

111

--------------------------------------------------------------------------------


 

Directors of the Borrower) on or prior to the latest Maturity Date then in
effect pursuant to any such earn-out, non-compete, consulting or deferred
compensation); (ii) any bid, performance, advance payment and surety bonds of
the Borrower and its Subsidiaries; (iii) any Capitalized Lease Obligations of
the Borrower and its Subsidiaries; and (iv) any intercompany loans among the
Borrower and its Subsidiaries not otherwise permitted under Section 10.04(iv).

 

“Permitted Investment Amount” shall mean at any time of the determination
thereof an amount equal to the remainder of (1) $20,000,000 less (2) the sum of
(A) aggregate amount of all Investments made by the Borrower and its
Subsidiaries (other than pursuant to Sections 10.05(i) through (xiv)) from the
Effective Date to the time of such determination and (B) the aggregate amount of
all Dividends or other restricted payments made pursuant to Sections 10.03(vi)
and (vii).  For the avoidance of doubt in calculating availability under the
Permitted Investment Amount the following (without limitation) shall be
considered a utilization of availability thereunder: (i) purchases by the
Borrower or any of its Subsidiaries of outstanding membership interests in the
Hinky Dinky Subsidiaries from the minority equityholders thereof;  and (ii)
Hinky Dinky Subsidiary Investments or Super Foods Subsidiary Investments (other
than pursuant to Section 10.05(xv)).

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Permitted Subordinated Debt Documents” shall mean all documentation (including,
without limitation, any indenture or purchase agreement) entered into in
connection with any issuance of Permitted Subordinated Debt.

 

“Permitted Subordinated Debt” shall mean unsecured subordinated debt securities
of, or loans made to, the Borrower (which may be guaranteed on an unsecured
subordinated basis by Subsidiary Guarantors) the terms of which (and conditions
surrounding the issuance of which) satisfy the relevant requirements of
Section 10.04(ix).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate on or after the Initial Borrowing Date, and each such plan for the
five year period immediately following the latest date (whether before or after
the Initial Borrowing Date) on which the Borrower, a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 5.08.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledgee” shall have the meaning as defined in the Pledge Agreement.

 

112

--------------------------------------------------------------------------------


 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at above or below the Prime
Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the Permitted Acquisition then being
consummated as well as any other Permitted Acquisition consummated after the
first day of the relevant Test Period or Calculation Period, as the case may be,
and on or prior to the date of the respective Permitted Acquisition then being
effected and (y) the incurrence of any Indebtedness that is incurred in
connection with, or to finance, one or more Permitted Acquisitions; provided
that, for purposes of calculations pursuant to Section 9.14, such calculations
shall also give effect on a pro forma basis to (a) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent same is
incurred to refinance other outstanding Indebtedness or to finance one or more
Permitted Acquisitions) after the first day of the relevant Calculation Period
as if such Indebtedness had been incurred (and the proceeds thereof applied) on
the first day of the relevant Calculation Period and (b) the permanent repayment
of any Indebtedness (other than revolving Indebtedness) after the first day of
the relevant Calculation Period as if such Indebtedness had been retired or
redeemed on the first day of the relevant Calculation Period, with the following
rules to apply in connection therewith:

 

(i)                                     for purposes of Section 9.14 only, all
Indebtedness (x) (other than revolving Indebtedness, except to the extent same
is incurred to refinance other outstanding Indebtedness or to finance one or
more Permitted Acquisitions) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination (and thereafter in the case of projections pursuant to
Section 9.14) and (y) (other than revolving Indebtedness) permanently retired or
redeemed after the first day of the relevant Calculation Period shall be deemed
to have been retired or redeemed on the first day of the respective Calculation
Period and remain retired through the date of determination (and thereafter in
the case of projections pursuant to Section 9.14);

 

(ii)                                  for purposes of Section 9.14 only, all
Indebtedness assumed to be outstanding pursuant to preceding clause (i) shall be
deemed to have borne interest at (x) the rate applicable thereto, in the case of
fixed rate indebtedness or (y) the rates which would have been applicable
thereto during the respective period when same was deemed outstanding, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); provided that all Indebtedness (whether
actually outstanding or deemed outstanding) bearing interest at a floating rate
of interest shall be tested on the

 

113

--------------------------------------------------------------------------------


 

basis of the rates applicable at the time the determination is made pursuant to
said provisions;

 

(iii)                               for purposes of determinations of the Total
Leverage Ratio (other than for purposes of Section 9.14), Consolidated
Indebtedness shall be the actual amount thereof as of the last day of the
respective Calculation Period or Test Period, as the case may be; provided that,
for purposes of determining the Total Leverage Ratio as it relates to the
definition of Applicable Margin and Applicable Commitment Commission Percentage,
to the extent any Permitted Acquisition is consummated after the last day of the
respective Calculation Period or Test Period and on or prior to the date of
delivery of the certificate referenced in the definition of Applicable Margin,
all Indebtedness incurred or assumed in connection with one or more Permitted
Acquisitions consummated after the last day of the respective Test Period shall
be added to Consolidated Indebtedness and shall be deemed to have been
outstanding on the last day of the respective Calculation Period or Test Period,
as the case may be; and

 

(iv)                              in making any determination of Consolidated
EBITDA on a Pro Forma Basis, pro forma effect shall be given to any Permitted
Acquisition effected during the respective Calculation Period or Test Period
(and thereafter to the extent provided in the definition of Applicable Margin
and Applicable Commitment Commission Percentage or for purposes of Section 9.14)
as if same had occurred on the first day of the respective Calculation Period or
Test Period, as the case may be, taking into account, in the case of any
Permitted Acquisition, factually supportable and identifiable cost savings and
expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period.

 

“Projections” shall mean the projections contained in the Confidential
Information Memorandum, dated October, 2004, which were prepared by or on behalf
of the Borrower in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.

 

“Qualified Preferred Stock” shall mean any preferred equity interests of the
Borrower so long as the terms of any such preferred equity interests (i) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to the one year anniversary of the latest Maturity Date in
effect for outstanding Term Loans at the time such preferred equity interests
are authorized for issuance, (ii) do not require the cash payment of dividends
or distributions at any time that such cash payment would result in a Default or
Event of Default hereunder and (iii) do not contain any covenants other than (x)
customary covenants relating to information and anti-dilution and (y) such other
covenants as may be reasonably acceptable to the Administrative Agent.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date, commencing on
the last Business Day of December, 2004.

 

114

--------------------------------------------------------------------------------


 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Commitment Commission Percentage and Applicable Margin
contained in this Agreement.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same has
been and may hereafter be amended from time to time, 42 U.S.C. § 6901 et seq.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds (other than proceeds from business
interruption insurance) or condemnation awards payable (i) by reason of theft,
loss, physical destruction, damage, condemnation, taking or any other similar
event with respect to any property or assets of the Borrower or any of its
Subsidiaries or (ii) under any policy of insurance required to be maintained
under Section 9.03.

 

“Redemption Date” shall have the meaning provided in Section 5.05(b).

 

“Redemption Notice” shall have the meaning provided in Section 5.05(b).

 

“Refinancing” shall mean, collectively, (i) the Bank Refinancing, and (ii) the
Existing Senior Subordinated Notes Redemption.

 

“Refinancing Documents” shall mean each of the agreements, documents and
instruments entered into in connection with the Refinancing.

 

“Register” shall have the meaning provided in Section 14.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean the active or passive disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

 

115

--------------------------------------------------------------------------------

 


 

“Relevant Reinvestment Period” shall mean with respect to any Asset Sale or
Recovery Event, the earlier of the following dates referred to in clauses (i) or
(ii) below occurring after the receipt of Net Sale Proceeds or Net Insurance
Proceeds, as the case may be, from such Asset Sale or Recovery Event: (i) 180
days (or in the event the Borrower has contractually committed to reinvest such
Net Sale Proceeds or Net Insurance Proceeds, as the case may be, 270 days)
following the receipt of such Net Sale Proceeds or Net Insurance Proceeds, as
the case may be, and (ii) the date upon which the Borrower or the relevant
Subsidiary determines not to reinvest the Net Sale Proceeds or Net Insurance
Proceeds, as the case may be, from the respective Asset Sale or Recovery Event,
as the case may be.

 

“Relevant Term Loan Percentage” shall mean, with respect to any voluntary
prepayment or mandatory repayment of a particular Tranche of Term Loans at any
time, a fraction (expressed as a percentage), the numerator of which is equal to
the aggregate outstanding principal amount of Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate principal amount of
all Term Loans at such time.

 

“Replaced Lender” shall have the meaning provided in Section 1.13.

 

“Replacement Lender” shall have the meaning provided in Section 1.13.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27, .28, .29, .30, .31, .32 or .34 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Term Loans and Revolving Loan Commitments (or after the termination
thereof, outstanding Revolving Loans and RL Percentages of (x) outstanding
Swingline Loans and (y) Letter of Credit Outstandings) represent at least 50.1%
of the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders, and (ii)
the Total Revolving Loan Commitment less the Revolving Loan Commitments of all
Defaulting Lenders (or after the termination thereof, the sum of then total
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate RL
Percentages of all Non-Defaulting Lenders of the total (x) outstanding Swingline
Loans and (y) Letter of Credit Outstandings at such time).

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Loan” shall have the meaning provided in Section 1.01(b).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03 and/or 11 or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 1.13 or
14.04(b).

 

“Revolving Loan Maturity Date” shall mean November 12, 2009.

 

“Revolving Note” shall have the meaning provided in Section 1.05(a).

 

116

--------------------------------------------------------------------------------


 

“RL Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentage of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

 

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 4.02(b).

 

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 4.02(b).

 

“SEC” shall have the meaning provided in Section 9.01(g).

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 5.09.

 

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

 

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

 

“Senior Secured Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Senior Secured Indebtedness at such time to Consolidated EBITDA for
the Test Period then most recently ended; provided that Consolidated EBITDA
shall be determined on a Pro Forma Basis to give effect to all Permitted
Acquisitions (if any) actually made during the Test Period referenced above.

 

117

--------------------------------------------------------------------------------


 

“Shareholder Agreements” shall mean all agreements entered into by the Borrower
or any of its Subsidiaries governing the terms and relative rights of its equity
interests and any agreements entered into by its shareholders relating to any
such entity with respect to its equity interests.

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Commitment Commission” and “Applicable Margin”.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.10.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower (other than any Existing Non-Material Subsidiary) and, to the extent
required by Section 9.13, each Wholly-Owned Foreign Subsidiary of the Borrower.

 

“Super Foods Subsidiary” shall mean Bad Axe Food Store and Whitton Enterprises,
Inc., but, in each case, only while the respective such Person is a Domestic
Subsidiary, but not a Wholly-Owned Subsidiary, of the Borrower.

 

“Super Foods Subsidiary Investment” shall mean as to any Person any Investment
in any Super Foods Subsidiary (other than loans or advances for travel advances
and other similar cash advances made to employees and sales representatives in
the ordinary course of business) including, without limitation, through the
purchase of stock or obligations of any Super Foods Subsidiary, the acquisition
of any substantial part of the assets or business of any Super Foods Subsidiary
(or division thereof), being or becoming liable on any guaranty in respect of
any obligation of any Super Foods Subsidiary, or subordinating any claim or
demand such Person may have to the claim or demand of any other creditor of a
Super Foods Subsidiary.

 

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%”.

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

“Swingline Lender” shall mean DBTCA.

 

118

--------------------------------------------------------------------------------


 

“Swingline Loan” shall have the meaning provided in Section 1.01(c).

 

“Swingline Note” shall have the meaning provided in Section 1.05(a).

 

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Syndication Date” shall mean that date upon which the Administrative Agent
determines in its sole discretion (and notifies the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to
Section 14.04(b)) has been completed.

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Tax Sharing Agreement” shall mean all tax sharing, tax allocation and other
similar agreements entered into by the Borrower or any of its Subsidiaries.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loans” shall mean the Initial Term Loans and the Incremental Term Loans of
a New Tranche.

 

 “Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended (in each case taken as one accounting period).

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of each of the Lenders.

 

“Total Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Indebtedness at such time to Consolidated EBITDA for the Test Period then most
recently ended; provided that Consolidated EBITDA shall be determined on a Pro
Forma Basis to give effect to all Permitted Acquisitions (if any) actually made
during the Test Period referenced above.  Furthermore, to the extent provided in
the definition of “Applicable Commitment Commission Percentage” and “Applicable
Margin,” certain determinations of the Total Leverage Ratio pursuant thereto
shall be further determined on a Pro Forma Basis to give effect to Permitted
Acquisitions consummated after the last day of the respective Test Period and on
or prior to the date of the delivery of the certificate referenced therein, as
well as to any Indebtedness incurred or assumed in connection therewith.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Sales and Revenues” shall mean, for any period, sales of merchandise and
services by the Borrower and its Subsidiaries to their respective third party
customers, as reported in the Borrower’s Form 10K and/or 10Q filed with the SEC
covering such period.

 

119

--------------------------------------------------------------------------------


 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in effect
less (y) the sum of the aggregate principal amount of all Revolving Loans and
Swingline Loans then outstanding plus the aggregate amount of all Letter of
Credit Outstandings.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two Tranches on the Initial Borrowing Date
(consisting of the Initial Term Loan Commitments and the Total Revolving Loan
Commitment and the respective extensions of credit (i.e., Initial Term Loans,
Revolving Loans, Swingline Loans and Letters of Credit) pursuant thereto.  In
addition, any Incremental Term Loans extended after the Initial Borrowing Date
shall be made pursuant to the Tranche of Initial Term Loans or one or more
additional Tranches of Term Loans which shall be designated pursuant to the
respective Incremental Commitment Agreements in accordance with the relevant
requirements specified in Section 1.14.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contribution).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided for in Section 2.05(a).

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“U.S. Bank” shall mean U.S. Bank National Association, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date of determination, the number of years obtained by dividing (i) the
then outstanding principal amount of such Indebtedness into (ii) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment or other required scheduled payments of principal, including payment
at final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date of determination and
the making of each such payment.

 

120

--------------------------------------------------------------------------------


 

“Wholly-Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of the
Borrower that is also a Wholly-Owned Subsidiary of the Borrower.

 

“Wholly-Owned Foreign Subsidiary” shall mean each Foreign Subsidiary of the
Borrower that is also a Wholly-Owned Subsidiary of the Borrower.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

 

SECTION 13.  The Agents.

 

13.01  Appointment.  The Lenders hereby irrevocably designate and appoint DBTCA
as Administrative Agent (for purposes of this Section 13 and Section 14.01, the
term “Administrative Agent” also shall include DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents.  The Lenders hereby appoint Harris Trust and
Savings Bank as Syndication Agent to act as specified herein and in the other
Credit Documents.  The Lenders hereby appoint each of General Electric Capital
Corporation and U.S. Bank National Association as Documentation Agent to act as
specified herein and in the other Credit Documents.  The Lenders hereby appoint
DBSI as the Lead Arranger to act as specified herein and in the other Credit
Documents.  Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
each Agent to take such action on its behalf under the provisions of this
Agreement, the other Credit Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
each Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto.  Each Agent may perform any of its duties
hereunder by or through its officers, directors, agents, employees or
affiliates.

 

13.02  Nature of Duties.  No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents.  No Agent nor any of its officers, directors, agents, employees or
affiliates shall be liable for any action taken or omitted by any of them
hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The duties of each Agent shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement or any
other Credit Document a fiduciary relationship in respect of any Lender or the
holder of any Note; and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

 

121

--------------------------------------------------------------------------------


 

13.03  Lack of Reliance on the Agents.  Independently and without reliance upon
the Administrative Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and (ii)
its own appraisal of the creditworthiness of the Borrower and its Subsidiaries
and, except as expressly provided in this Agreement, no Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to provide
any Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter.  No Agent shall be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default.

 

13.04  Certain Rights of the Agents.  If any Agent requests instructions from
the Required Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Credit Document, such Agent
shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from the Required Lenders; and
such Agent shall not incur liability to any Lender by reason of so refraining. 
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.

 

13.05  Reliance.  Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing (including any electronic message,
Internet or intranet website posting or other distribution), resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that such Agent believed to be the proper Person, and, with respect
to all legal matters pertaining to this Agreement and any other Credit Document
and its duties hereunder and thereunder, upon advice of counsel selected by such
Agent.

 

13.06  Indemnification.  To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document or in any way
relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable for any portion

 

122

--------------------------------------------------------------------------------


 

of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

13.07  Each Agent in its Individual Capacity.  With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lender,” “Required Lenders,” “Majority
Lenders,” “Super Majority Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly otherwise indicates, include such Agent in its
individual capacity.  Each Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other
services (including financial advisory services) to any Credit Party or any
Affiliate of any Credit Party (or any Person engaged in a similar business with
any Credit Party or any Affiliate thereof) as if it were not performing the
duties specified herein, and may accept fees and other consideration from any
Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

 

13.08  Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

13.09  Resignation by the Agents.  (a)  The Administrative Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders.  Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such resignation.  Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses (b)
and (c) below or as otherwise provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if a Default or an Event of Default then exists).

 

123

--------------------------------------------------------------------------------


 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, provided that the Borrower’s consent shall
not be required if a Default or an Event of Default then exists), shall then
appoint a successor Administrative Agent who shall serve as Administrative Agent
hereunder or thereunder until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 20th Business Day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

(e)                                  The Syndication Agent and each
Documentation Agent may, upon five Business Days’ notice to the Borrower, the
Administrative Agent and the Lenders, resign at any time (effective upon the
fifth Business Day after the giving of such notice).

 

(f)                                    Upon a resignation of any Agent pursuant
to this Section 13.09, such Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 13 shall continue in effect for the benefit of such Agent for all
of its actions and inactions while serving as an Agent.

 

13.10  The Syndication Agent and the Documentation Agents.  Notwithstanding any
other provision of this Agreement or any provision of any other Credit Document,
the Syndication Agent and each Documentation Agent are named as such for
recognition purposes only, and in their respective capacities as such shall have
no powers, rights, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby.  Without limitation of the foregoing, neither the Syndication Agent
nor any Documentation Agent shall, solely by reason of this Agreement or any
other Credit Document, have any fiduciary relationship in respect of any Lender
or any other Person.

 

SECTION 14.  Miscellaneous.

 

14.01  Payment of Expenses, etc.  The Borrower hereby agrees to:

 

(I)                                     WHETHER OR NOT THE TRANSACTIONS HEREIN
CONTEMPLATED ARE CONSUMMATED, PAY ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF WHITE & CASE LLP
AND THE ADMINISTRATIVE AGENT’S OTHER COUNSEL AND CONSULTANTS) IN CONNECTION WITH
THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN AND THEREIN AND
ANY AMENDMENT, WAIVER OR CONSENT RELATING HERETO OR THERETO, OF THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ITS SYNDICATION EFFORTS WITH RESPECT TO
THIS AGREEMENT AND EACH AGENT AND, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
EACH OF THE LENDERS IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT AND THE
OTHER CREDIT

 

124

--------------------------------------------------------------------------------


 

DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN AND THEREIN OR IN
CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORK-OUT” OR PURSUANT TO ANY
INSOLVENCY OR BANKRUPTCY PROCEEDINGS (INCLUDING, IN EACH CASE WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND CONSULTANTS FOR
THE AGENTS AND, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, COUNSEL FOR EACH OF
THE LENDERS);

 

(II)                                  PAY AND HOLD EACH AGENT AND EACH OF THE
LENDERS HARMLESS FROM AND AGAINST ANY AND ALL PRESENT AND FUTURE STAMP, EXCISE
AND OTHER SIMILAR DOCUMENTARY TAXES WITH RESPECT TO THE FOREGOING MATTERS AND
SAVE SUCH AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR OMISSION (OTHER THAN
TO THE EXTENT ATTRIBUTABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER) TO PAY
SUCH TAXES; AND

 

(III)                               INDEMNIFY EACH AGENT AND EACH LENDER, AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
AGENTS, AFFILIATES, TRUSTEES AND INVESTMENT ADVISORS FROM AND HOLD EACH OF THEM
HARMLESS AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS (INCLUDING REMOVAL OR
REMEDIAL ACTIONS), LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ AND
CONSULTANTS’ FEES AND DISBURSEMENTS) INCURRED BY, IMPOSED ON OR ASSESSED AGAINST
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR IN ANY WAY RELATED TO, OR BY
REASON OF, (A) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT
ANY AGENT OR ANY LENDER IS A PARTY THERETO AND WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING IS BROUGHT BY OR ON BEHALF OF ANY
CREDIT PARTY) RELATED TO THE ENTERING INTO AND/OR PERFORMANCE OF THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE USE OF ANY LETTER OF CREDIT OR THE PROCEEDS
OF ANY LOANS HEREUNDER OR THE CONSUMMATION OF ANY OTHER TRANSACTIONS
CONTEMPLATED HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR THE EXERCISE OF ANY OF
THEIR RIGHTS OR REMEDIES PROVIDED HEREIN OR IN THE OTHER CREDIT DOCUMENTS, OR
(B) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS IN THE AIR, SURFACE
WATER OR GROUNDWATER OR ON THE SURFACE OR SUBSURFACE OF ANY REAL PROPERTY AT ANY
TIME OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE
GENERATION, STORAGE, TRANSPORTATION, HANDLING OR DISPOSAL OF HAZARDOUS MATERIALS
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AT ANY LOCATION, WHETHER OR NOT
OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE
NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL
LAW (INCLUDING APPLICABLE PERMITS THEREUNDER) APPLICABLE TO ANY REAL PROPERTY,
OR ANY ENVIRONMENTAL CLAIM ASSERTED AGAINST THE BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY REAL PROPERTY AT ANY TIME OWNED, LEASED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, INCLUDING, IN EACH CASE, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND OTHER
CONSULTANTS INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR
OTHER PROCEEDING (BUT EXCLUDING, IN EACH CASE, ANY LOSSES, LIABILITIES, CLAIMS,
DAMAGES OR EXPENSES TO THE EXTENT INCURRED BY REASON OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION)).  TO THE EXTENT
THAT THE UNDERTAKING TO INDEMNIFY, PAY OR HOLD HARMLESS THE ADMINISTRATIVE AGENT
OR ANY LENDER SET FORTH IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE
IT IS VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE BORROWER SHALL MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.

 

14.02  Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence

 

125

--------------------------------------------------------------------------------


 

and during the continuance of an Event of Default, each Agent and each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Agent or such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of the Credit Parties to such Agent or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 14.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender shall have made any demand hereunder
and although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

 

14.03  Notices.  (a)                                               Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed certified or registered
mail, faxed or delivered to the applicable address, facsimile number or (subject
to subsection (b) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, any Agent, the
Collateral Agent, any Issuing Lender or the Swingline Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 14.03 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
written notice to the other parties; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Issuing Lender and
the Swingline Lender.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall, unless the Administrative Agent
otherwise prescribes, be deemed to have been given (i) in the case of notices
and other communications sent to an e-mail address, upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) in the case of notices or
communications posted to an Internet or intranet website, upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of

 

126

--------------------------------------------------------------------------------


 

notification that such notice or communication is available and identifying the
website address therefor.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  CREDIT DOCUMENTS MAY BE TRANSMITTED AND/OR
SIGNED BY FACSIMILE.  THE EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES
SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE SAME FORCE AND EFFECT AS
MANUALLY-SIGNED ORIGINALS AND SHALL BE BINDING ON ALL CREDIT PARTIES, THE
AGENTS, THE COLLATERAL AGENT, AND THE LENDERS.  THE ADMINISTRATIVE AGENT MAY
ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A
MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST
OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT
OR SIGNATURE.


 


(D)                                 EACH AGENT, THE SWINGLINE LENDER, EACH
ISSUING LENDER AND THE LENDERS SHALL EACH BE ENTITLED TO RELY AND ACT UPON ANY
NOTICES (INCLUDING TELEPHONIC NOTICES OF BORROWING) BELIEVED BY IT IN GOOD FAITH
TO HAVE BEEN GIVEN BY OR ON BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE BORROWER SHALL INDEMNIFY EACH AGENT AND EACH LENDER FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE BELIEVED BY THE RESPECTIVE SUCH PERSON IN GOOD FAITH TO HAVE BEEN GIVEN
BY OR ON BEHALF OF THE BORROWER OR ANY OTHER CREDIT PARTY.  ALL TELEPHONIC
NOTICES TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.  IN ADDITION, THE BORROWER HEREBY WAIVES THE RIGHT
TO DISPUTE THE ADMINISTRATIVE AGENT’S OR THE SWINGLINE LENDER’S RECORD OF THE
TERMS OF SUCH TELEPHONIC NOTICE OF BORROWING OR PREPAYMENT OF LOANS (ABSENT
MANIFEST ERROR).


 

14.04  Benefit of Agreement; Assignments; Participations.  (a)  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders and, provided
further, that, although any Lender may transfer, assign or grant participations
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Commitments
hereunder except as provided in Sections 1.13 and 14.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit

 

127

--------------------------------------------------------------------------------


 

(unless such Letter of Credit is not extended beyond the Revolving Loan Maturity
Date) in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 14.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

 

(b)                                 Notwithstanding the foregoing, any Lender
(or any Lender together with one or more other Lenders) may (x) assign all or a
portion of its Commitments and related outstanding Obligations (or, if the
Commitments with respect to the relevant Tranche have terminated, outstanding
Obligations) hereunder to (i)(A) its parent company and/or any affiliate of such
Lender which is at least 50% owned by such Lender or its parent company or (B)
to one or more other Lenders or any affiliate of any such other Lender which is
at least 50% owned by such other Lender or its parent company (provided that any
fund that invests in loans and is managed or advised by the same investment
advisor of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an affiliate of such other Lender for the purposes
of this sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed or
advised by the same investment advisor of such Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least (A) in the case of an assignment of Term Loans, $1,000,000 and (B) in the
case of an assignment of Revolving Loan Commitments and related outstanding
Obligations, $5,000,000 in the aggregate for the assigning Lender or assigning
Lenders, of such Commitments and related outstanding Obligations (or, if the
Commitments with respect to the relevant Tranche have terminated, outstanding
Obligations) hereunder to one or more Eligible Transferees (treating any fund
that invests in loans and any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that, (i) at such time Schedule I shall be
deemed modified to reflect the Commitments and/or outstanding Loans, as the case
may be, of such new Lender and of the existing Lenders, (ii) upon the surrender
of the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the

 

128

--------------------------------------------------------------------------------


 

assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 1.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists the consent of the Borrower shall (in either case) be required in
connection with any such assignment pursuant to clause (y) above (each of which
consents shall not be unreasonably withheld or delayed), (iv) the consent of
DBTCA (which consent shall not be unreasonably withheld or delayed) shall be
required in connection with any assignment of the Total Revolving Loan
Commitment and related outstanding Obligations (or, if the Total Revolving Loan
Commitment has terminated, outstanding Obligations), (v) the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500 and
(vi) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 14.15.  To the extent
of any assignment pursuant to this Section 14.04(b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned
Commitments and outstanding Loans.  At the time of each assignment pursuant to
this Section 14.04(b) to a Person which is not already a Lender hereunder and
which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Borrower the appropriate Internal Revenue Service Forms (and, if applicable, a
Section 4.04(b)(ii) Certificate) described in Section 4.04(b).  To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 1.13 or this Section 14.04(b) would,
at the time of such assignment, result in increased costs under Section 1.10,
2.06 or 4.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit (x) any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank or (y) any Lender which is a fund from pledging all or any portion
of its Loans and Notes to its trustee or to a collateral agent providing credit
or credit support to such Lender in support of its obligations to its trustee or
such collateral agent, as the case may be.  No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.

 

14.05  No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent, any Issuing Lender or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and any Agent, any Issuing Lender
or any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any Agent,
any Issuing Lender or any Lender would otherwise have.  No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other

 

129

--------------------------------------------------------------------------------


 

or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Agent, any Issuing Lender or any Lender to any other
or further action in any circumstances without notice or demand.

 

14.06  Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans, Unpaid Drawings, Commitment Commission
or Letter of Credit Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 14.06(a) and (b)
shall be subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders.

 

14.07  Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations of the Applicable Commitment Commission Percentage, Excess Cash
Flow and the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Sections 10.07
through 10.12, inclusive, shall utilize generally accepted accounting principles
and policies in conformity with those used to prepare the historical financial
statements of the Borrower referred to in Section 8.05(a) and (ii) to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis.

 

(b)                                 All computations of interest, RL Commitment
Commission, Initial Commitment Commission and other Fees hereunder shall be made
on the basis of a year of 360 days (or 365/366 days in the case of interest on
Base Rate Loans) for the actual number of days (including the first day but
excluding the last day; except that in the case of Letter of Credit Fees

 

130

--------------------------------------------------------------------------------


 

and Facing Fees, the last day shall be included) occurring in the period for
which such interest, Commitment Commission or Fees are payable.

 

14.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE CITY OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  THE
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER THE BORROWER.  THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE BORROWER IN ANY OTHER JURISDICTION.

 

(b)                                 THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

131

--------------------------------------------------------------------------------


 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

14.09  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and each
Agent.

 

14.10  Effectiveness.  This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it.  The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.

 

14.11  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

14.12  Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders; provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)):

 

(I)                                     EXTEND THE FINAL SCHEDULED MATURITY OF
ANY LOAN OR NOTE OR EXTEND THE STATED EXPIRATION DATE OF ANY LETTER OF CREDIT
BEYOND THE REVOLVING LOAN MATURITY DATE, OR REDUCE THE RATE OR EXTEND THE TIME
OF PAYMENT OF INTEREST OR FEES THEREON (EXCEPT IN CONNECTION WITH THE WAIVER OF
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES), OR REDUCE THE
PRINCIPAL AMOUNT THEREOF (IT BEING UNDERSTOOD THAT ANY AMENDMENT OR MODIFICATION
TO THE FINANCIAL DEFINITIONS IN THIS AGREEMENT OR TO SECTION 14.07(A) SHALL NOT
CONSTITUTE A REDUCTION IN THE RATE OF INTEREST OR FEES FOR THE PURPOSES OF THIS
CLAUSE (I));

 

(II)                                  RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL (EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT DOCUMENTS) UNDER ALL THE
SECURITY DOCUMENTS;

 

(III)                               AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS
SECTION 14.12 (EXCEPT FOR TECHNICAL AMENDMENTS WITH RESPECT TO ADDITIONAL
EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT WHICH AFFORD THE PROTECTIONS TO
SUCH ADDITIONAL EXTENSIONS OF CREDIT OF THE TYPE

 

132

--------------------------------------------------------------------------------


 

PROVIDED TO THE TERM LOANS AND THE REVOLVING LOAN COMMITMENTS ON THE EFFECTIVE
DATE);

 

(IV)                              REDUCE THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF REQUIRED LENDERS (IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF
THE REQUIRED LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT
MAY BE INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY
THE SAME BASIS AS THE EXTENSIONS OF TERM LOANS AND REVOLVING LOAN COMMITMENTS
ARE INCLUDED ON THE EFFECTIVE DATE); OR

 

(V)                                 CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE
BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT

 

; PROVIDED FURTHER THAT NO SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION SHALL:

 

(1)                                  INCREASE THE COMMITMENTS OF ANY LENDER OVER
THE AMOUNT THEREOF THEN IN EFFECT WITHOUT THE CONSENT OF SUCH LENDER (IT BEING
UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS,
DEFAULTS OR EVENTS OF DEFAULT OR OF A MANDATORY REDUCTION IN THE TOTAL
COMMITMENT SHALL NOT CONSTITUTE AN INCREASE OF THE COMMITMENT OF ANY LENDER, AND
THAT AN INCREASE IN THE AVAILABLE PORTION OF ANY COMMITMENT OF ANY LENDER SHALL
NOT CONSTITUTE AN INCREASE OF THE COMMITMENT OF SUCH LENDER);

 

(2)                                  WITHOUT THE CONSENT OF EACH ISSUING LENDER,
AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 2 OR ALTER SUCH ISSUING LENDER’S
RIGHTS OR OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT;

 

(3)                                  WITHOUT THE CONSENT OF THE SWINGLINE
LENDER, ALTER THE SWINGLINE LENDER’S RIGHTS OR OBLIGATIONS WITH RESPECT TO
SWINGLINE LOANS;

 

(4)                                  WITHOUT THE CONSENT OF EACH AGENT AFFECTED
THEREBY, AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 13 OR ANY OTHER
PROVISION AS SAME RELATES TO THE RIGHTS OR OBLIGATIONS OF SUCH AGENT;

 

(5)                                  WITHOUT THE CONSENT OF COLLATERAL AGENT,
AMEND, MODIFY OR WAIVE ANY PROVISION RELATING TO THE RIGHTS OR OBLIGATIONS OF
THE COLLATERAL AGENT;

 

(6)                                  WITHOUT THE CONSENT OF THE SUPERMAJORITY
LENDERS (X) REDUCE THE RATIO SET FORTH IN SECTION 10.11 OR (Y) AMEND OR MODIFY
THE DEFINITION OF CONSOLIDATED WORKING CAPITAL RATIO TO THE EXTENT THAT SUCH
AMENDMENT OR MODIFICATION WOULD HAVE THE EFFECT OF MAKING IT EASIER FOR THE
BORROWER TO COMPLY WITH SECTION 10.11;

 

(7)                                  EXCEPT IN CASES WHERE ADDITIONAL EXTENSIONS
OF TERM LOANS AND/OR REVOLVING LOANS ARE BEING AFFORDED SUBSTANTIALLY THE SAME
TREATMENT AFFORDED TO THE TERM LOANS AND REVOLVING LOANS PURSUANT TO THIS
AGREEMENT AS ORIGINALLY IN EFFECT, WITHOUT THE CONSENT OF THE MAJORITY LENDERS
OF EACH TRANCHE WHICH IS BEING ALLOCATED A LESSER PREPAYMENT, REPAYMENT OR
COMMITMENT REDUCTION AS A RESULT OF THE ACTIONS DESCRIBED BELOW (OR WITHOUT THE
CONSENT OF THE MAJORITY LENDERS OF EACH TRANCHE IN THE CASE OF AN AMENDMENT TO
THE DEFINITION OF MAJORITY LENDERS), AMEND THE DEFINITION OF MAJORITY

 

133

--------------------------------------------------------------------------------


 

LENDERS OR ALTER THE REQUIRED APPLICATION OF ANY PREPAYMENTS OR REPAYMENTS (OR
COMMITMENT REDUCTION), AS BETWEEN THE VARIOUS TRANCHES, PURSUANT TO
SECTION 4.01(A) OR 4.02 (ALTHOUGH THE REQUIRED LENDERS MAY WAIVE, IN WHOLE OR IN
PART, ANY SUCH PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION, SO LONG AS THE
APPLICATION, AS AMONGST THE VARIOUS TRANCHES, OF ANY SUCH PREPAYMENT, REPAYMENT
OR COMMITMENT REDUCTION WHICH IS STILL REQUIRED TO BE MADE IS NOT ALTERED);

 

(8)                                  IN CASES WHERE ANY INCREMENTAL TERM LOANS
ARE BEING ADDED TO AN EXISTING TRANCHE OF TERM LOANS PURSUANT TO SECTION 1.14,
WITHOUT THE CONSENT OF THE MAJORITY LENDERS OF THE RESPECTIVE TRANCHE
(DETERMINED BEFORE GIVING EFFECT TO THE ADDITIONS TO SUCH TRANCHE), ALTER ANY OF
THE REQUIREMENTS CONTAINED IN SECTION 1.14(C); OR

 

(9)                                  WITHOUT THE CONSENT OF THE MAJORITY LENDERS
OF EACH TRANCHE OF TERM LOANS AND, IN THE CASE OF SECTION 1.14(A)(XI), REVOLVING
LOAN COMMITMENTS AMEND OR MODIFY THE PROVISIONS OF SECTION 1.14(A)(X) OR (XI),
AS THE CASE MAY BE.

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination of any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclusive, of the first proviso to
Section 14.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clauses (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower, if the respective Lender’s
consent is required with respect to less than all Tranches of the Loans (or
related Commitments), to replace only the Revolving Loan Commitments and/or
Loans of the respective non-consenting Lender which gave rise to the need to
obtain such Lender’s individual consent) with one or more Replacement Lenders
pursuant to Section 1.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Revolving Loan
Commitment (if such Lender’s consent is required as a result of its Revolving
Loan Commitment) and/or repay each Tranche of outstanding Loans of such Lender
which gave rise to the need to obtain such Lender’s consent, in accordance with
Sections 3.02(b) and/or 4.01(b), provided that, unless the Commitments that are
terminated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto, provided
further that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitments or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 14.12(a).

 

14.13  Survival.  All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.06, 4.04, 13.06 and 14.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

134

--------------------------------------------------------------------------------


 

14.14  Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

14.15  Register.  The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 14.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans.  With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 14.04(b).  Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender.  The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 14.15.

 

14.16  Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 14.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 14.16 to the same extent as such
Lender) any information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document and which is designated by the Borrower to the Lenders in
writing as confidential, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 14.16(a) by the respective Lender, (ii) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or

 

135

--------------------------------------------------------------------------------


 

elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Administrative Agent or the Collateral Agent and (vi) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 14.16.

 

(b)                                 The Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of the Borrower and its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 14.16 to the
same extent as such Lender.

 

14.17  Limitation on Additional Amounts.  Notwithstanding anything to the
contrary contained in Section 1.10, 2.06 or 4.04, unless a Lender gives notice
to the Borrower that the Borrower is obligated to pay any amount under
Section 1.10, 2.06 or 4.04 within 180 days after the later of (x) the date such
Lender incurs the respective increased costs, Taxes, loss, expense or liability,
reduction in the amounts received or receivable hereunder or reduction in return
of capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reduction in
the amounts received or receivable hereunder or reduction in return of capital,
such Lender shall only be entitled to be compensated for any such amount by the
Borrower pursuant to Section 1.10, 2.06 or 4.04, as the case may be, to the
extent that any such amounts are incurred or suffered on or after the date which
occurs 180 days prior to such Lender giving notice to the Borrower that it is
obligated to pay the respective amounts pursuant to Section 1.10, 2.06 or 4.04,
as the case may be; provided, however, that if the circumstances giving rise to
such claims have a retroactive effect, such 180-day period shall be extended to
include the period of such retroactive effect.  This Section 14.17 shall not be
applicable to any Section of this Agreement other than Sections 1.10, 2.06 and
4.04.

 

14.18  USA Patriot Act Notice.  Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower on behalf of itself and its
Subsidiaries that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (as in effect from time to
time, the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit Party and/or its subsidiaries, which
information includes the name and address of such Credit Party and/or its
Subsidiaries and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party and/or its
Subsidiaries in accordance with the Patriot Act (collectively the foregoing
information, the “Patriot Act Information”).  The Borrower agrees that from time
to time and upon the request of any Lender or the Administrative Agent it shall
promptly provide (or cause to be promptly provided) to such Lender or the
Administrative Agent with any Patriot Act Information requested thereby.

 

*     *     *

 

136

--------------------------------------------------------------------------------


 

SCHEDULE 14.03

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

 

NASH-FINCH COMPANY

 

 

 

 

 

By:

 /s/ LeAnne M. Stewart

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as Administrative
Agent

 

 

 

 

 

By:

  /s/ Scottye Lindsey

 

 

 

Title: Director

 

 

137

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 12, 2004, AMONG
NASH-FINCH COMPANY, , THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE BANK
TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, HARRIS TRUST AND SAVINGS BANK,
AS SYNDICATION AGENT, AND GENERAL ELECTRIC CAPITAL CORPORATION AND U.S. BANK
NATIONAL ASSOCIATION, AS DOCUMENTATION AGENTS

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

/s/  Brian P. Schwinn

 

 

 

 Title: Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

GMAC COMMERCIAL FINANCE LLC

 

 

 

 

 

 

By:

/s/  Naruty Winter

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

 

By:

/s/  C. Scott Place

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

By:

/s/  Thomas E. Redmond

 

 

 

 Title: Senior Vice President

 

 

138

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH

 

 

 

 

 

By:

/s/  Ivan Rodriguez

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/  Brett Delfino

 

 

 

 Title: Executive Director

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

/s/  Kent A. Paulson

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/  Michael J. Staloch

 

 

 

 Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.
CHICAGO BRANCH

 

 

 

 

 

 

By:

/s/  Patrick McCue

 

 

 

 Title: Vice President & Manager

 

 

 

 

 

 

 

 

 

 

LASALLE BANK N.A.

 

 

 

 

 

 

By:

/s/  John Garzlaff

 

 

 

 Title: Senior Vice President

 

 

139

--------------------------------------------------------------------------------